UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-3967 FIRST INVESTORS INCOME FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: MARCH 31, 2014 Item 1. Reports to Stockholders The semi-annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 40 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Market Overview FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS Dear Investor: We are pleased to provide you with our report for the six-month period ended March 31, 2014. During the period, the U.S. economy continued to recover, although in fits and starts. Growth in the fourth quarter of 2013 was 2.6%, falling to a meager 0.1% in the first quarter of 2014 – which some economists blamed on inclement winter weather throughout much of the U.S. Meanwhile, the unemployment rate fell to 6.7% by March 2014, its lowest rate since October 2008. Inflation remained low, with the consumer-price index staying at or below 1.5%. Consumer spending slowed over the six-month period, only to rebound to a four-and-a-half year record gain of 0.9% by March. The gradual pullback of the Federal Reserve’s (the “Fed’s”) stimulus program, which is expected to end by late 2014, and concerns over rate hikes in 2015 tempered financial markets in the first few months of the year. Equity Markets Equities posted positive results during the reporting period. Stocks ended 2013 with a strong rally in the calendar fourth quarter, capping a spectacular year, as the S&P 500 Index concluded with a 32.4% gain on a total return basis. The first half of the reporting period (4Q -2013) ended with gains of 10.5%, as strong corporate profit growth and positive economic news lifted the equity markets. As 2014 began, the equity markets took a brief pause, and after losing 5.7% between January 15 and February 3 of this year, the markets recovered during the balance of February and March, ending the first quarter of the year in positive territory. The S&P 500 ended the second half of the reporting period with a gain of 1.8% and most of the market averages wound up being positive as well, despite the fact that there was definitely more volatility within this portion of the reporting period. Overall markets were up 12.5% for the six month period. Three basic factors impacted the markets’ slower performance during the last three months of the reporting period, beginning with very cold and stormy weather in the U.S., which dampened economic activity, affecting housing, industrial and transportation stocks, all of which had a harder time until temperatures started climbing in March. Secondly, the move of Russia’s military into Crimea in the Ukraine caused increased global volatility, mainly impacting Russian markets, which traded off and created a temporary cascading effect around the globe. Thirdly, China’s slowing economic situation – from low double digit growth to the high single digits – also had a ripple effect in the global marketplace. This was mainly due to tighter lending practices, more regulation and a crackdown on corruption coming from China’s new leadership in the wake of a housing bubble, all of which has put downward pressure on growth. 1 Market Overview (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS The overall U.S. economy grew a little more than 2% during this period. All sectors within equities posted positive results for the six months. Among sectors, the prolonged cold weather most impacted consumer spending, which affected consumer discretionary stocks (retail, wholesale, apparel, travel & leisure) which were weaker on a relative basis during the period; consumer staples were also poorer performers, while energy, telecom and utilities stocks also lagged. On the positive side, healthcare and technology stocks were very strong. Other sectors posted more modest gains, including materials, industrials and financials. Bond Markets Benchmark U.S. Treasury rates moved slightly higher during the review period. The first half of the review period saw the continuation of an increase in interest rates that had begun in May as the market grappled with the beginning of the end of the Fed’s very accommodative monetary policy. Treasury yields ended the year at their highest level since mid-2011. The second half of the review period saw a reversal of the bond market’s sell-off as the severe winter depressed economic activity, there was slowed growth in China, and the confrontation in the Ukraine led to a flight-to-safety into U.S. Treasury securities. For the review period, the 10-year Treasury yield increased from 2.6% to 2.7%. The 2-year Treasury yield, which is anchored by the Fed’s commitment to keep short-term rates very low, moved from 0.3% to 0.4%. The broad bond market gained 1.7% during the reporting period, according to the Bank of America Merrill Lynch U.S. Broad Market Index. Riskier sectors had the best returns, benefiting from their higher yields and a tightening of spreads versus Treasury securities. Specifically, high yield bonds gained 6.6%, followed by investment grade corporate bonds at 4.0%. Non-U.S. government bonds had a relatively strong return of 1.8%. Mortgage-backed bonds were negatively affected by the tapering of the Fed’s quantitative easing program (a program which has involved large-scale purchases of bonds to depress interest rates), returning 1.1%. Reflecting the impact of higher interest rates, the Treasury sector lagged the broad bond market with a 0.7% return. Lastly, money market rates remained close to zero as the Fed maintained its commitment to keep short-term interest rates at an exceptionally low level. 2 Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. This Market Overview is not part of the Funds’ financial report and is submitted for the general information of the shareholders of the Funds. It is not authorized for distribution to prospective investors in the Funds, unless preceded or accompanied by an effective prospectus. The Market Overview reflects conditions through the end of the period as stated on the cover. Market conditions are subject to change. This Market Overview may not be relied upon as investment advice or as an indication of current or future trading intent on behalf of any Fund. There are a variety of risks associated with investing in mutual funds. For stock funds, the risks include market risk (the risk that the entire stock market will decline because of an event such as deterioration in the economy or a rise in interest rates), as well as special risks associated with investing in certain types of stock funds, such as small-cap, global and international funds. For bond funds, the risks include interest rate risk and credit risk. Interest rate risk is the risk that bonds will decrease in value as interest rates rise. The historically low interest rate environment increases the risks associated with a rise in interest rates, including the potential for periods of volatility and increased redemptions. As a general matter, longer-term bonds fluctuate more than shorter-term bonds in reaction to changes in interest rates. Credit risk is the risk that bonds will decline in value as the result of a decline in the credit rating of the bonds or the economy as a whole, or that the issuer will be unable to pay interest and/ or principal when due. You should consult your prospectus for a precise explanation of the risks associated with your Fund. 3 Understanding Your Funds Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, October 1, 2013, and held for the entire six-month period ended March 31, 2014. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The Ending Account Value shown is derived from the Funds actual return, and the Expenses Paid During Period shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading Expenses Paid During Period. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio for each class of shares of a Fund, and an assumed rate of return of 5% per year before expenses, which is not the Funds actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads or account fees that are charged to certain types of accounts, such as an annual custodial fee of $15 for certain IRA accounts and certain other retirement accounts or an annual custodial fee of $30 for 403(b) custodial accounts (subject to exceptions and certain waivers as described in the Funds Statement of Additional Information). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your costs would have been higher. 4 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 0.08% Actual $1,000.00 $1,000.00 $0.40 Hypothetical** $1,000.00 $1,024.53 $0.40 Class B Shares 0.08% Actual $1,000.00 $1,000.00 $0.40 Hypothetical** $1,000.00 $1,024.53 $0.40 Institutional Class Shares 0.08% Actual $1,000.00 $1,000.00 $0.40 Hypothetical** $1,000.00 $1,024.53 $0.40 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 5 Portfolio of Investments CASH MANAGEMENT FUND March 31, 2014 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—64.1% Federal Home Loan Bank: $ 1,405M 4/2/2014 0.09 % $ 7,300M 4/4/2014 0.11 7,299,933 4,000M 4/9/2014 0.06 3,999,951 2,270M 4/9/2014 0.07 2,269,965 3,000M 4/23/2014 0.06 2,999,890 5,000M 4/25/2014 0.05 4,999,833 6,000M 4/30/2014 0.07 5,999,686 2,700M 5/2/2014 0.08 2,699,826 5,000M 5/9/2014 0.06 4,999,710 3,100M 5/14/2014 0.05 3,099,815 4,000M 5/14/2014 0.06 3,999,713 2,200M 5/21/2014 0.07 2,199,786 5,000M 5/21/2014 0.12 4,999,201 3,100M 5/23/2014 0.12 3,099,485 1,000M 5/28/2014 0.06 999,905 3,150M 5/30/2014 0.07 3,149,639 1,250M 5/30/2014 0.10 1,249,801 2,700M 6/6/2014 0.08 2,699,629 2,894M 6/6/2014 0.11 2,893,416 3,200M 6/6/2014 0.12 3,199,296 2,446M 6/13/2014 0.08 2,445,628 4,000M 6/13/2014 0.09 3,999,270 1,261M 6/18/2014 0.08 1,260,795 2,000M 7/9/2014 0.10 1,999,450 1,200M 8/6/2014 0.09 1,199,640 Freddie Mac: 4,000M 5/9/2014 0.07 3,999,704 5,000M 6/17/2014 0.06 4,999,358 2,240M 7/11/2014 0.10 2,239,371 Total Value of U.S. Government Agency Obligations (cost $90,406,692) 90,406,692 CORPORATE NOTES—22.4% Coca-Cola Co.: 1,500M 6/19/2014 (a) 0.10 1,499,671 1,650M 6/24/2014 (a) 0.10 1,649,615 3,000M 8/19/2014 (a) 0.17 2,998,016 6,000M Honeywell International, Inc., 5/19/2014 (a) 0.10 5,999,200 5,000M McDonald’s Corp., 6/25/2014 (a) 0.09 4,998,938 6 Principal Interest Amount Security Rate * Value CORPORATE NOTES (continued) $ 4,000M Pfizer, Inc., 5/29/2014 (a) 0.07 $ 3,999,549 5,000M Procter & Gamble Co., 6/11/2014 (a) 0.10 4,999,014 5,500M Wal-Mart Stores, Inc., 5/12/2014 (a) 0.08 5,499,499 Total Value of Corporate Notes (cost $31,643,502) 31,643,502 VARIABLE AND FLOATING RATE NOTES—8.2% 5,700M Mississippi Business Finance Corp. (Chevron USA, Inc.), 12/1/2030 0.07 5,700,000 5,835M Valdez, Alaska Marine Terminal Rev. (Exxon Pipeline Co., Project B), 12/1/2033 0.07 5,835,000 Total Value of Variable and Floating Rate Notes (cost $11,535,000) 11,535,000 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—5.0% 7,000M U.S. Treasury Bills, 6/12/2014 (cost $6,999,300) 0.05 6,999,300 Total Value of Investments (cost $140,584,494)** 99.7 % 140,584,494 Other Assets, Less Liabilities .3 384,757 Net Assets 100.0 % $140,969,251 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at March 31, 2014. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). 7 Portfolio of Investments (continued) CASH MANAGEMENT FUND March 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 90,406,692 $ — $ 90,406,692 Corporate Notes — 31,643,502 — 31,643,502 Variable and Floating Rate Notes: Municipal Bonds — 11,535,000 — 11,535,000 Short-Term U.S. Government Obligations — 6,999,300 — 6,999,300 Total Investments in Securities $ — $ 140,584,494 $ — $ 140,584,494 There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 8 See notes to financial statements Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.07% Actual $1,000.00 $1,004.77 $5.35 Hypothetical** $1,000.00 $1,019.59 $5.39 Class B Shares 1.89% Actual $1,000.00 $1,000.26 $9.43 Hypothetical** $1,000.00 $1,015.51 $9.50 Advisor Class Shares 0.84% Actual $1,000.00 $1,003.47 $4.20 Hypothetical** $1,000.00 $1,020.74 $4.23 Institutional Class Shares 0.64% Actual $1,000.00 $1,006.14 $3.20 Hypothetical** $1,000.00 $1,021.74 $3.23 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 9 Portfolio of Investments GOVERNMENT FUND March 31, 2014 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—67.7% Fannie Mae—30.0% $ 6,682M 2.5%, 9/1/2023 – 11/1/2023 $ 13,546M 3%, 8/1/2022 – 7/1/2023 14,075,895 16,116M 3.5%, 10/1/2025 – 5/1/2033 16,799,435 42,959M 4%, 8/1/2026 – 10/1/2041 (a) 45,394,770 11,542M 4.5%, 11/1/2040 – 1/1/2042 12,431,215 7,734M 5%, 8/1/2039 – 4/1/2040 8,464,661 3,855M 5.5%, 7/1/2033 – 10/1/2039 4,286,248 108,307,554 Freddie Mac—3.1% 2,217M 3.5%, 9/1/2032 2,316,170 6,005M 4%, 11/1/2040 6,320,858 2,199M 5%, 8/1/2039 2,428,517 11,065,545 Government National Mortgage Association I Program—34.6% 7,031M 4%, 11/15/2025 – 6/15/2042 7,505,717 22,053M 4.5%, 9/15/2033 – 6/15/2040 23,943,854 36,451M 5%, 6/15/2033 – 5/15/2040 40,252,372 22,679M 5.5%, 3/15/2033 – 10/15/2039 25,464,068 20,207M 6%, 3/15/2031 – 5/15/2040 22,945,926 1,766M 6.5%, 6/15/2034 – 3/15/2038 1,993,351 2,206M 7%, 6/15/2023 – 4/15/2034 2,443,121 124,548,409 Total Value of Residential Mortgage-Backed Securities (cost $238,099,251) 243,921,508 U.S. GOVERNMENT AGENCY OBLIGATIONS—15.8% Fannie Mae: 21,000M 1.875%, 9/18/2018 21,229,719 23,250M 1.625%, 11/27/2018 23,181,064 7,000M Federal Farm Credit Bank, 2.79%, 11/12/2020 7,051,646 5,000M Freddie Mac, 3.75%, 3/27/2019 5,460,005 Total Value of U.S. Government Agency Obligations (cost $56,870,434) 56,922,434 10 Principal Amount Security Value COMMERCIAL MORTGAGE-BACKED SECURITIES—4.8% Fannie Mae—3.4% $ 2,938M 2.27%, 1/1/2023 $ 2,796,540 1,300M 2.96%, 11/1/2018 1,366,568 2,973M 3.76%, 4/1/2018 3,206,243 4,500M 3.84%, 5/1/2018 4,872,056 12,241,407 Federal Home Loan Mortgage Corporation—1.4% 5,000M Multi Family Structured Pass Through 2.13%, 1/25/2019 5,030,715 Total Value of Commercial Mortgage-Backed Securities (cost $17,629,525) 17,272,122 U.S. GOVERNMENT OBLIGATIONS—4.7% U.S. Treasury Notes: 8,000M 1.5%, 12/31/2018 7,940,312 9,000M 1.25%, 1/31/2019 8,818,596 Total Value of U.S. Government Obligations (cost $16,823,893) 16,758,908 COLLATERALIZED MORTGAGE OBLIGATIONS—3.4% Fannie Mae—2.1% 7,603M 3%, 2/25/2024 7,775,766 Freddie Mac—1.3% 4,442M 3%, 8/15/2039 4,641,030 Total Value of Collateralized Mortgage Obligations (cost $12,747,373) 12,416,796 CORPORATE BONDS—1.1% Financials 4,121M Excalibur One 77B, LLC, 1.492%, 1/1/2025 (cost $4,101,276) 3,905,324 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—5.5% 20,000M U.S. Treasury Bills, 0.055%, 4/17/2014 (cost $19,999,511) 19,999,511 Total Value of Investments (cost $366,271,263) 103.0 % 371,196,603 Excess of Liabilities Over Other Assets (3.0 ) (10,817,360) Net Assets 100.0 % $360,379,243 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). 11 Portfolio of Investments (continued) GOVERNMENT FUND March 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 243,921,508 $ — $ 243,921,508 U.S. Government Agency Obligations — 56,922,434 — 56,922,434 Commercial Mortgage-Backed Securities — 17,272,122 — 17,272,122 U.S. Government Obligations — 16,758,908 — 16,758,908 Collateralized Mortgage Obligations — 12,416,796 — 12,416,796 Corporate Bonds — 3,905,324 — 3,905,324 Short-Term U.S. Government Obligations — 19,999,511 — 19,999,511 Total Investments in Securities $ — $ 371,196,603 $ — $ 371,196,603 There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 12 See notes to financial statements Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.05% Actual $1,000.00 $1,032.43 $5.32 Hypothetical** $1,000.00 $1,019.69 $5.29 Class B Shares 1.93% Actual $1,000.00 $1,027.14 $9.75 Hypothetical** $1,000.00 $1,015.31 $9.70 Advisor Class Shares 0.83% Actual $1,000.00 $1,031.91 $4.20 Hypothetical** $1,000.00 $1,020.79 $4.18 Institutional Class Shares 0.63% Actual $1,000.00 $1,034.28 $3.20 Hypothetical** $1,000.00 $1,021.79 $3.18 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 13 Portfolio of Investments INVESTMENT GRADE FUND March 31, 2014 Principal Amount Security Value CORPORATE BONDS—96.4% Aerospace/Defense—.3% $ 1,800M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) $ 1,812,321 Agriculture—.6% 2,725M Cargill, Inc., 6%, 11/27/2017 (a) 3,116,700 Automotive—2.1% 2,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 2,085,432 4,000M General Motors Co., 3.5%, 10/2/2018 (a) 4,095,000 5,000M Johnson Controls, Inc., 5%, 3/30/2020 5,557,265 11,737,697 Chemicals—2.8% 5,000M CF Industries, Inc., 7.125%, 5/1/2020 5,952,290 4,000M Dow Chemical Co., 4.25%, 11/15/2020 4,243,276 5,000M LyondellBasell Industries NV, 6%, 11/15/2021 5,865,910 16,061,476 Consumer Durables—.4% 2,300M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 2,455,328 Energy—9.7% 5,000M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 6,077,090 4,800M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 6,125,746 5,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 5,184,700 5,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 4,774,835 1,646M Maritime & Northeast Pipeline, LLC, 7.5%, 5/31/2014 (a) 1,659,578 5,000M Nabors Industries, Inc., 6.15%, 2/15/2018 5,661,270 4,000M ONEOK Partners, LP, 3.375%, 10/1/2022 3,863,612 5,000M Petrobras International Finance Co., 5.375%, 1/27/2021 5,081,605 5,800M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 6,614,477 4,000M Valero Energy Corp., 9.375%, 3/15/2019 5,210,588 4,000M Weatherford International, Inc., 6.35%, 6/15/2017 4,529,444 54,782,945 Financial Services—16.9% 2,250M Aflac, Inc., 8.5%, 5/15/2019 2,894,956 6,000M American Express Co., 7%, 3/19/2018 7,122,714 American International Group, Inc.: 3,200M 8.25%, 8/15/2018 4,007,555 3,100M 6.4%, 12/15/2020 3,698,626 14 Principal Amount Security Value Financial Services (continued) $ 4,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 $ 4,542,988 4,300M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 4,413,180 4,000M BlackRock, Inc., 5%, 12/10/2019 4,518,576 4,000M CoBank, ACB, 7.875%, 4/16/2018 (a) 4,793,860 1,800M Compass Bank, 6.4%, 10/1/2017 1,989,076 5,750M ERAC USA Finance Co., 4.5%, 8/16/2021 (a) 6,120,691 6,200M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 7,827,537 General Electric Capital Corp.: 9,400M 5.3%, 2/11/2021 10,588,000 7,000M 6.75%, 3/15/2032 9,025,639 4,000M Glencore Funding, LLC, 6%, 4/15/2014 (a) 4,007,224 Harley-Davidson Funding Corp.: 2,000M 5.75%, 12/15/2014 (a) 2,068,868 1,800M 6.8%, 6/15/2018 (a) 2,110,102 4,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 4,288,684 5,400M Protective Life Corp., 7.375%, 10/15/2019 6,563,468 4,000M Prudential Financial, Inc., 7.375%, 6/15/2019 4,906,448 95,488,192 Financials—20.2% Bank of America Corp.: 9,500M 5.65%, 5/1/2018 10,749,022 4,300M 5%, 5/13/2021 4,748,524 8,000M Barclays Bank, PLC, 5.125%, 1/8/2020 8,966,840 Citigroup, Inc.: 10,200M 6.125%, 11/21/2017 11,688,812 2,000M 4.5%, 1/14/2022 2,122,584 Goldman Sachs Group, Inc.: 6,000M 5.375%, 3/15/2020 6,703,032 1,900M 5.75%, 1/24/2022 2,157,887 3,000M 3.625%, 1/22/2023 2,956,626 5,250M 6.75%, 10/1/2037 6,032,780 JPMorgan Chase & Co.: 9,200M 6%, 1/15/2018 10,568,031 4,000M 4.5%, 1/24/2022 4,319,460 Morgan Stanley: 4,050M 5.95%, 12/28/2017 4,627,105 5,500M 6.625%, 4/1/2018 6,417,411 6,000M 5.5%, 7/28/2021 6,789,570 6,000M SunTrust Banks, Inc., 6%, 9/11/2017 6,840,072 4,000M UBS AG, 4.875%, 8/4/2020 4,435,416 15 Portfolio of Investments (continued) INVESTMENT GRADE FUND March 31, 2014 Principal Amount Security Value Financials (continued) Wells Fargo & Co.: $ 2,700M 3%, 1/22/2021 $ 2,705,991 5,800M 4.6%, 4/1/2021 6,393,363 4,800M 3.45%, 2/13/2023 4,667,611 113,890,137 Food/Beverage/Tobacco—9.7% 4,000M Altria Group, Inc., 9.7%, 11/10/2018 5,255,568 5,000M Anheuser-Busch InBev SA/NV, 4.625%, 2/1/2044 5,150,910 4,000M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/2020 4,597,728 3,000M Bottling Group, LLC, 5.125%, 1/15/2019 3,388,017 5,225M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 6,454,960 4,200M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 4,921,127 4,165M Ingredion, Inc., 4.625%, 11/1/2020 4,423,859 4,000M Lorillard Tobacco Co., 6.875%, 5/1/2020 4,683,896 3,000M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 3,281,571 4,000M Philip Morris International, Inc., 5.65%, 5/16/2018 4,590,444 SABMiller Holdings, Inc.: 4,000M 3.75%, 1/15/2022 (a) 4,095,048 4,000M 4.95%, 1/15/2042 (a) 4,204,440 55,047,568 Forest Products/Container—1.5% 2,200M International Paper Co., 9.375%, 5/15/2019 2,875,596 5,000M Rock-Tenn Co., 4.9%, 3/1/2022 5,355,175 8,230,771 Health Care—4.3% 4,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 4,712,400 4,050M Express Scripts Holding Co., 4.75%, 11/15/2021 4,408,538 4,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 3,980,116 4,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 3,797,120 4,000M Novartis Capital Corp., 4.4%, 5/6/2044 4,052,952 2,400M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 2,727,706 694M Roche Holdings, Inc., 6%, 3/1/2019 (a) 816,236 24,495,068 16 Principal Amount Security Value Information Technology—2.5% $ 4,000M Harris Corp., 4.4%, 12/15/2020 $ 4,218,916 5,000M Motorola Solutions, Inc., 6%, 11/15/2017 5,719,935 4,000M Symantec Corp., 3.95%, 6/15/2022 3,972,304 13,911,155 Manufacturing—2.0% 4,000M CRH America, Inc., 8.125%, 7/15/2018 4,888,908 1,800M General Electric Co., 4.5%, 3/11/2044 1,835,473 4,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 4,705,648 11,430,029 Media-Broadcasting—3.2% 3,950M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 5,130,979 2,000M CBS Corp., 8.875%, 5/15/2019 2,566,920 3,250M Comcast Corp., 4.25%, 1/15/2033 3,195,673 3,000M DirecTV Holdings, LLC, 3.8%, 3/15/2022 2,973,666 4,000M Time Warner Cable, Inc., 5%, 2/1/2020 4,373,960 18,241,198 Media-Diversified—.8% McGraw-Hill Financial, Inc.: 1,800M 5.9%, 11/15/2017 1,998,288 2,300M 6.55%, 11/15/2037 2,324,396 4,322,684 Metals/Mining—5.0% 5,000M Alcoa, Inc., 6.15%, 8/15/2020 5,455,890 4,000M ArcelorMittal, 6.125%, 6/1/2018 4,400,000 4,200M Newmont Mining Corp., 5.125%, 10/1/2019 4,472,219 5,000M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 5,157,965 4,000M Vale Overseas, Ltd., 5.625%, 9/15/2019 4,438,032 4,000M Xstrata Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 4,141,044 28,065,150 17 Portfolio of Investments (continued) INVESTMENT GRADE FUND March 31, 2014 Principal Amount Security Value Real Estate Investment Trusts—5.1% $ 5,000M Boston Properties, LP, 5.875%, 10/15/2019 $ 4,000M Digital Realty Trust, LP, 5.25%, 3/15/2021 4,211,532 5,000M HCP, Inc., 5.375%, 2/1/2021 5,605,995 4,000M ProLogis, LP, 6.625%, 5/15/2018 4,658,516 4,000M Simon Property Group, LP, 5.75%, 12/1/2015 4,286,944 4,000M Ventas Realty, LP, 4.75%, 6/1/2021 4,317,468 28,856,105 Retail-General Merchandise—1.6% 6,000M Gap, Inc., 5.95%, 4/12/2021 6,765,348 2,000M Home Depot, Inc., 5.875%, 12/16/2036 2,417,106 9,182,454 Telecommunications—.5% 3,000M Rogers Communications, Inc., 3%, 3/15/2023 2,823,807 Transportation—2.5% 4,000M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 4,255,828 3,000M Con-way, Inc., 7.25%, 1/15/2018 3,500,982 4,125M GATX Corp., 4.75%, 6/15/2022 4,398,842 2,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 2,122,192 14,277,844 Utilities—4.7% 3,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 3,411,897 1,900M Electricite de France SA, 6.5%, 1/26/2019 (a) 2,251,456 4,000M Exelon Generation Co., LLC, 5.2%, 10/1/2019 4,377,684 Great River Energy Co.: 393M 5.829%, 7/1/2017 (a) 423,195 3,538M 4.478%, 7/1/2030 (a) 3,616,073 4,200M National Fuel Gas Co., 8.75%, 5/1/2019 5,271,638 3,000M Ohio Power Co., 5.375%, 10/1/2021 3,468,630 2,881M Sempra Energy, 9.8%, 2/15/2019 3,819,215 26,639,788 Total Value of Corporate Bonds (cost $514,273,727) 96.4 % 544,868,417 Other Assets, Less Liabilities 3.6 20,329,837 Net Assets 100.0 % $565,198,254 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). 18 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 544,868,417 $ — $ 544,868,417 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 19 Fund Expenses (unaudited) STRATEGIC INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.14% Actual* $1,000.00 $1,038.91 $5.79 Hypothetical** $1,000.00 $1,019.25 $5.74 Advisor Class Shares 0.69% Actual* $1,000.00 $1,039.79 $3.51 Hypothetical** $1,000.00 $1,021.49 $3.48 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 20 Portfolio of Investments STRATEGIC INCOME FUND March 31, 2014 Shares or Principal Amount Security Value MUTUAL FUNDS—93.9% First Investors Income Funds—83.8% 374,054 Floating Rate Fund – Institutional Shares $ 3,744,280 11,287,793 Fund For Income – Institutional Shares 30,251,285 678,794 Government Fund – Institutional Shares 7,385,283 752,549 International Opportunities Bond Fund – Institutional Shares 7,517,965 1,521,008 Investment Grade Fund – Institutional Shares 15,073,189 63,972,002 First Investors Equity Funds—10.1% 791,766 Equity Income Fund – Institutional Shares 7,680,134 Total Value of Mutual Funds (cost $71,012,200) 71,652,136 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—4.9% $3,750M U.S. Treasury Bills, 0.02%, 5/22/2014 (cost $3,749,894) 3,749,894 Total Value of Investments (cost $74,762,094) 98.8 % 75,402,030 Other Assets, Less Liabilities 1.2 930,217 Net Assets 100.0 % $76,332,247 21 Portfolio of Investments (continued) STRATEGIC INCOME FUND March 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Mutual Funds First Investors Income Funds $ 63,972,002 $ — $ — $ 63,972,002 First Investors Equity Funds 7,680,134 — — 7,680,134 Short-Term U.S. Government Obligations — 3,749,894 — 3,749,894 Total Investments in Securities $ 71,652,136 $ 3,749,894 $ — $ 75,402,030 There were no transfers into or from Level 1 or Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 22 See notes to financial statements Fund Expenses (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.30% Actual $1,000.00 $1,026.97 $6.57 Hypothetical** $1,000.00 $1,018.45 $6.54 Advisor Class Shares 1.14% Actual $1,000.00 $1,025.21 $5.76 Hypothetical** $1,000.00 $1,019.25 $5.74 Institutional Class Shares 0.95% Actual $1,000.00 $1,028.59 $4.80 Hypothetical** $1,000.00 $1,020.19 $4.78 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 23 Portfolio of Investments INTERNATIONAL OPPORTUNITIES BOND FUND March 31, 2014 Principal Amount Security Value SOVEREIGN BONDS—61.7% Mexico—14.3% United Mexican States: 618M MXN 8.5%, 5/31/2029 $ 463M MXN 8.5%, 11/18/2038 4,134,086 672M MXN 7.75%, 11/13/2042 5,526,037 15,205,192 United Kingdom—9.9% United Kingdom Gilt: 4,080M GBP 2.75%, 1/22/2015 6,929,661 1,900M GBP 4.25%, 3/7/2036 3,572,997 10,502,658 Italy—8.6% 5,870M EUR Italy Buoni Poliennali Del Tesoro, 5%, 8/1/2039 9,189,225 Brazil—5.0% Nota Do Tesouro Nacional: 1M BRL 9.71%, 1/1/2021 202,061 13M BRL 9.71%, 1/1/2023 5,074,134 5,276,195 South Korea—4.5% Republic of Korea: 3,594,500M KRW 5.75%, 9/10/2018 3,741,005 1,170,500M KRW 3.375%, 9/10/2023 1,090,602 4,831,607 Poland—4.3% Republic of Poland: 3,025M PLN 5.25%, 10/25/2020 1,078,475 10,815M PLN 4%, 10/25/2023 3,517,778 4,596,253 New Zealand—4.0% New Zealand Government Bonds: 2,390M NZD 5%, 3/15/2019 2,148,356 2,230M NZD 5.5%, 4/15/2023 2,064,886 4,213,242 24 Principal Amount Security Value South Africa—3.6% Republic of South Africa: 12,855M ZAR 6.75%, 3/31/2021 $ 1,130,193 37,525M ZAR 6.5%, 2/28/2041 2,679,934 3,810,127 Malaysia—3.5% Federation of Malaysia: 2,950M MYR 4.048%, 9/30/2021 905,552 9,830M MYR 3.48%, 3/15/2023 2,870,167 3,775,719 Hungary—2.7% Hungary Government Bond: 535,000M HUF 5.5%, 2/12/2016 2,481,938 69,000M HUF 7.5%, 11/12/2020 351,687 2,833,625 Turkey—1.3% 2,970M TRY Republic of Turkey, 6.5%, 1/7/2015 1,346,718 Total Value of Sovereign Bonds (cost $65,551,694) 65,580,561 U.S. GOVERNMENT OBLIGATIONS—14.4% United States U.S. Treasury Notes: 6,010M USD 0.25%, 6/30/2014 6,013,167 9,345M USD 0.095%, 1/31/2016 (a) 9,339,963 Total Value of U.S. Government Obligations (cost $15,353,476) 15,353,130 GOVERNMENT REGIONAL AGENCY—11.3% Australia—9.9% 5,235M AUD New South Wales Treasury Corp., 5%, 8/20/2024 5,046,817 Queensland Treasury Corp.: 3,825M AUD 6.25%, 2/21/2020 3,965,192 1,530M AUD 6%, 7/21/2022 1,575,471 10,587,480 South Korea—1.0% 1,010M USD Export-Import Bank of Korea, 0.8611%, 8/14/2017 (a)(b) 1,016,391 25 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND March 31, 2014 Principal Amount Security Value Netherlands—.4% 466M USD Bank Nederlanse Gemeenten, 1%, 11/17/2014 (b) $ 468,118 Total Value of Government Regional Agency (cost $12,154,460) 12,071,989 GOVERNMENT GUARANTEED PROGRAM—1.6% Germany—.9% 1,000M USD Erste Abwicklungsanstalt, 0.4344%, 6/7/2016 (a)(b) 1,002,154 New Zealand—.7% 720M USD Wespac Securities New Zealand, Ltd., 3.45%, 7/28/2014 (b) 727,482 Total Value of Government Guaranteed Program (cost $1,728,997) 1,729,636 CORPORATE BONDS—1.5% Australia—1.1% 1,160M USD Macquarie Group, Ltd., 1.2356%, 1/31/2017 (a)(b) 1,160,166 New Zealand—.4% 470M USD ANZ New Zealand International, Ltd. of London, 0.714%, 4/27/2017 (a)(b) 471,067 Total Value of Corporate Bonds (cost $1,630,000) 1,631,233 GOVERNMENT SOVEREIGN AGENCY—1.2% Sweden Swedish Export Credit: 710M USD 0.41435%, 6/12/2017 (a) 710,837 585M USD 0.61185%, 11/9/2017 (a) 590,889 Total Value of Government Sovereign Agency (cost $1,301,381) 1,301,726 SUPRANATIONALS—.9% Luxembourg 1,015M USD European Investment Bank, 1.125%, 9/15/2017 (cost $1,011,525) 1,011,610 Total Value of Investments (cost $98,731,533) 92.6 % 98,679,885 Other Assets, Less Liabilities 7.4 7,831,869 Net Assets 100.0 % $106,511,754 26 (a) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at March 31, 2014 (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). Abbreviations: AUD Australian Dollar BRL Brazilian Real EUR Euro GBP British Pound HUF Hungarian Forint KRW South Korean Won MXN Mexican Peso MYR Malaysian Ringgit NZD New Zealand Dollar PLN Polish Zloty TRY Turkish Lira USD United States Dollar ZAR South African Rand Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 27 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND March 31, 2014 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Sovereign Bonds Mexico $ — $ 15,205,192 $ — $ 15,205,192 United Kingdom — 10,502,658 — 10,502,658 Italy — 9,189,225 — 9,189,225 Brazil — 5,276,195 — 5,276,195 South Korea — 4,831,607 — 4,831,607 Poland — 4,596,253 — 4,596,253 New Zealand — 4,213,242 — 4,213,242 South Africa — 3,810,127 — 3,810,127 Malaysia — 3,775,719 — 3,775,719 Hungary — 2,833,625 — 2,833,625 Turkey — 1,346,718 — 1,346,718 U.S. Government Obligations — 15,353,130 — 15,353,130 Government Regional Agency Australia — 10,587,480 — 10,587,480 South Korea — 1,016,391 — 1,016,391 Netherlands — 468,118 — 468,118 Government Guaranteed Program Germany — 1,002,154 — 1,002,154 New Zealand — 727,482 — 727,482 Corporate Bonds Australia — 1,160,166 — 1,160,166 New Zealand — 471,067 — 471,067 Government Sovereign Agency Sweden — 1,301,726 — 1,301,726 Supranationals Luxembourg — 1,011,610 — 1,011,610 Total Investments in Securities $ — $ 98,679,885 $ — $ 98,679,885 Other Financial Instruments* $ — $ 202,858 $ — $ 202,858 * Other financial instruments are foreign exchange contracts and are considered derivative instruments, which are valued at the net unrealized appreciation on the instruments. During the period ended March 31, 2014, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. Transfers, if any, between Levels are recognized at the end of the reporting period. 28 See notes to financial statements Fund Expenses (unaudited) FLOATING RATE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/21/13) (3/31/14) (10/21/13–3/31/14)* Class A Shares 1.10% Actual $1,000.00 $1,011.19 $4.91 Hypothetical** $1,000.00 $1,020.05 $4.93 Advisor Class Shares 0.90% Actual $1,000.00 $1,012.77 $4.02 Hypothetical** $1,000.00 $1,020.94 $4.04 Institutional Class Shares 0.70% Actual $1,000.00 $1,012.13 $3.13 Hypothetical** $1,000.00 $1,021.82 $3.14 * Actual expenses reflect the period from the commencement of operations to the end of the period covered only (October 21, 2013 through March 31, 2014). Therefore, expenses shown are lower than would be expected for a six-month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by 162/365 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 29 Portfolio of Investments FLOATING RATE FUND March 31, 2014 Principal Amount Security Value LOAN PARTICIPATIONS†—86.7% Aerospace/Defense—.9% $ 597M TransDigm, Inc., 3.75%, 2/28/2020 $ 599,823 Automotive—3.2% 497M ASP HHI Group Holdings, LLC, 5%, 10/5/2018 500,603 1,060M Chrysler Group, LLC, 3.5%, 5/24/2017 1,061,188 650M CS Intermediate Holdings Co., 4%, 4/4/2021 (a) 651,219 2,213,010 Building Materials—1.1% 797M USIC Holdings, Inc., 4%, 7/10/2020 797,404 Chemicals—3.7% 328M Allnex Luxembourg & Cy SCA, Inc., 4.5%, 10/4/2019 330,002 170M Allnex USA, Inc., 4.5%, 10/4/2019 171,222 799M Axalta Coating Systems US Holdings, Inc., 4%, 2/1/2020 801,614 797M Cyanco Intermediate Corp., 5.5%, 5/1/2020 806,701 497M Univar, Inc., 5%, 6/30/2017 497,045 2,606,584 Energy—10.5% 597M Alpha Natural Resources, Inc., 3.5%, 5/22/2020 582,557 1,050M Chesapeake Energy Corp., 5.75%, 12/2/2017 1,074,718 800M Drillships Financing Holding, Inc., 6%, 3/31/2021 818,000 Fieldwood Energy, LLC: 249M 3.875%, 9/28/2018 249,839 757M 8.125%, 9/30/2020 (a) 791,946 Murray Energy Corp.: 650M 5.25%, 11/21/2019 657,255 250M 5.25%, 12/5/2019 252,790 647M Offshore Group Investment, Ltd., 5.75%, 3/28/2019 652,931 846M Pacific Drilling SA, 4.5%, 6/3/2018 851,548 1,000M Samson Investment Co., 5%, 9/25/2018 1,012,500 399M Seadrill Partners, LLC, 4%, 2/12/2021 399,000 7,343,084 30 Principal Amount Security Value Financial Services—4.4% $ 597M HUB International, Ltd., 4.75%, 10/2/2020 $ 600,784 678M International Lease Finance Corp. (Delos Aircraft, Inc.), 3.5%, 2/26/2021 680,373 800M Ocwen Loan Servicing, LLC, 5%, 2/15/2018 (a) 806,334 997M Sheridan Investment Partners II, LP, 4.25%, 12/16/2020 1,005,917 3,093,408 Food/Beverage/Tobacco—3.5% 800M Darling International Inc., 3.25%, 1/1/2021 800,499 696M H.J. Heinz Co., 3.5%, 6/5/2020 701,932 441M JBS USA, LLC, 3.75%, 5/25/2018 439,792 497M Pinnacle Foods Finance, LLC, 3.25%, 4/29/2020 496,167 2,438,390 Food/Drug—3.0% 900M Rite Aid Corp., 4.875%, 6/21/2021 915,188 527M Sprouts Farmers Market Holdings, LLC, 4%, 4/23/2020 528,164 668M Supervalu, Inc., 4.5%, 3/21/2019 670,865 2,114,217 Forest Products/Container—3.4% Ardagh Holdings USA, Inc.: 898M 4.25%, 12/12/2019 (a) 901,677 300M 4%, 12/17/2019 300,125 597M Berry Plastics Group, Inc., 3.5%, 2/8/2020 595,912 Exopack, LLC: 498M 5.25%, 4/11/2019 505,199 100M 5.25%, 5/8/2019 101,344 2,404,257 Gaming/Leisure—6.9% 597M AMC Entertainment, Inc., 3.5%, 4/30/2020 598,473 Hilton Worldwide Finance, LLC: 368M 3.75%, 9/23/2020 368,968 408M 3.75%, 10/26/2020 409,097 497M Live Nation Entertainment, Inc., 3.5%, 8/17/2020 499,573 597M Pinnacle Entertainment, Inc., 3.75%, 8/13/2020 598,859 31 Portfolio of Investments (continued) FLOATING RATE FUND March 31, 2014 Principal Amount Security Value Gaming/Leisure (continued) $ 497M SeaWorld Parks & Entertainment, Inc., 3%, 5/14/2020 $ 490,861 896M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 896,425 1,000M Zuffa, LLC, 4.5%, 2/25/2020 (a) 1,004,375 4,866,631 Health Care—9.7% 1,000M Accellent, Inc, 4.5%, 2/19/2021 (a) 998,750 Biomet, Inc.: 248M 3.65425%, 2/25/2017 248,492 18M 3.73285%, 2/25/2017 17,713 100M 3.5%, 7/25/2017 (a) 100,359 4M 3.6525%, 7/25/2017 4,492 195M 3.65425%, 7/25/2017 195,689 33M 3.73285%, 7/25/2017 32,896 406M Community Health Systems, Inc., 4.25%, 1/27/2021 410,187 750M Endo Health Solutions, Inc., 3.25%, 3/1/2021 751,406 270M Grifols Worldwide Operations USA, Inc., 3.25%, 2/26/2021 (a) 270,619 574M Jazz Pharmaceuticals, Inc., 3.25%, 6/12/2018 575,713 334M Medpace Holdings, Inc., 5%, 3/31/2021 (a) 335,670 667M MultiPlan, Inc., 4%, 3/21/2021 (a) 670,919 650M NBTY, Inc., 3.5%, 10/1/2017 654,062 473M Onex Carestream Health, Inc., 5%, 6/7/2019 479,596 494M Salix Pharmaceuticals, Ltd., 4.25%, 12/17/2019 499,356 572M Select Medical Corp., 3.75%, 6/1/2018 574,215 6,820,134 Information Technology—6.5% 509M Activision Blizzard, Inc., 3.25%, 10/12/2020 509,227 599M Applied Systems, Inc., 4.25%, 1/15/2021 602,465 422M ARRIS Group, Inc., 3.5%, 4/17/2020 419,894 798M BMC Software Finance, Inc., 5%, 9/10/2020 799,620 360M DealerTrack Technologies, Inc., 3.5%, 2/4/2021 362,138 Dell International, Inc.: 498M 4.5%, 3/24/2020 495,945 100M 4.5%, 4/29/2020 99,487 748M Infor (US), Inc., 3.75%, 6/3/2020 748,873 504M Kronos, Inc., 4.5%, 10/30/2019 508,831 4,546,480 32 Principal Amount Security Value Manufacturing—3.7% $ 647M Apex Tool Group, LLC, 4.5%, 1/31/2020 $ 643,616 Brand Energy & Infrastructure Services, Inc.: 598M 4.75%, 11/26/2020 601,249 300M 4.75%, 11/28/2020 (a) 301,547 497M Gardner Denver, Inc., 4.25%, 7/30/2020 498,018 545M Mirror BidCo Corp., 4.25%, 12/18/2019 546,293 2,590,723 Media-Broadcasting—.8% 597M Sinclair Television Group, Inc., 3%, 4/9/2020 595,312 Media-Diversified—1.8% 648M Tribune Co., 4%, 12/27/2020 649,895 600M Virgin Media Investment Holdings, Ltd., 3.5%, 6/8/2020 599,850 1,249,745 Metals/Mining—7.6% 1,175M Arch Coal, Inc., 6.25%, 5/16/2018 1,158,032 597M FMG Resources (August 2006) Property, Ltd., 4.25%, 6/30/2019 602,721 696M McJunkin Red Man Corp., 4.75%, 11/11/2019 706,948 497M Novelis, Inc., 3.75%, 3/10/2017 498,677 Oxbow Carbon & Minerals, LLC: 244M 4.25%, 7/19/2019 245,575 250M 8%, 1/19/2020 254,896 895M Peabody Energy Corp., 4.25%, 9/24/2020 899,915 948M TMS International Corp., 4.5%, 10/16/2020 954,732 5,321,496 Retail-General Merchandise—9.2% 600M Academy, Ltd., 4.5%, 8/3/2018 (a) 603,250 599M General Nutrition Centers, Inc., 3.25%, 3/4/2019 597,871 1,125M J. Crew Group, Inc., 4%, 2/26/2021 1,124,578 496M Landry’s, Inc., 4%, 4/24/2018 499,476 985M Lands’ End, Inc., 4.25%, 3/12/2021 (a) 984,795 Neiman Marcus, Inc.: 500M 4.25%, 10/16/2020 502,813 398M 4.25%, 10/25/2020 399,987 Party City Holdings, Inc.: 498M 4%, 7/22/2019 499,246 149M 4%, 7/27/2019 149,245 33 Portfolio of Investments (continued) FLOATING RATE FUND March 31, 2014 Principal Amount Security Value Retail-General Merchandise (continued) $ 597M Pilot Travel Centers, LLC, 3.75%, 3/30/2018 $ 600,022 497M Wendy’s International, Inc., 3.25%, 5/15/2019 496,915 6,458,198 Services—2.7% 300M Allied Security Holdings, LLC, 4.25%, 2/12/2021 (a) 299,532 Brickman Group, Ltd., LLC: 488M 4%, 12/18/2020 489,835 1M 5.25%, 12/18/2020 1,231 623M Garda World Security Corp., 4%, 11/6/2020 625,385 497M Monitronics International, Inc., 4.25%, 3/23/2018 499,450 1,915,433 Telecommunications—1.3% 900M XO Communications, Inc., 4.25%, 3/4/2021 (a) 906,750 Utilities—.7% 497M Calpine Corp., 4%, 10/9/2019 500,238 Wireless Communications—2.1% 845M Crown Castle Operating Co., 3.25%, 1/31/2019 845,834 600M Intelsat Jackson Holdings SA, 3.75%, 6/30/2019 602,813 1,448,647 Total Value of Loan Participations (cost $60,709,336) 60,829,964 CORPORATE BONDS—8.0% Automotive—.8% 500M Goodyear Tire & Rubber Co., 8.25%, 8/15/2020 559,375 Consumer Non-Durables—1.5% 500M Hanesbrands, Inc., 6.375%, 12/15/2020 548,750 500M Reynolds Group Issuer, Inc., 7.125%, 4/15/2019 531,250 1,080,000 Energy—.4% 250M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (b) 261,719 Gaming/Leisure—.4% 250M National CineMedia, LLC, 7.875%, 7/15/2021 277,187 34 Principal Amount Security Value Health Care—1.0% Community Health Systems, Inc.: $ 250M 5.125%, 8/15/2018 $ 263,125 75M 8%, 11/15/2019 82,781 300M HCA, Inc., 7.25%, 9/15/2020 325,125 671,031 Media-Cable TV—1.3% 475M CCO Holdings, LLC, 8.125%, 4/30/2020 521,313 150M Unitymedia Hessen GmbH & Co., 7.5%, 3/15/2019 (b) 163,500 200M Virgin Media Finance, PLC, 8.375%, 10/15/2019 215,000 899,813 Metals/Mining—.4% 300M FMG Resources (August 2006) Property, Ltd., 6%, 4/1/2017 (b) 316,688 Retail-General Merchandise—.8% 250M Michaels Stores, Inc., 7.75%, 11/1/2018 268,438 300M Sally Holdings, LLC, 6.875%, 11/15/2019 330,000 598,438 Services—.2% 100M FTI Consulting, Inc., 6.75%, 10/1/2020 108,250 Telecommunications—.4% 250M PAETEC Holding Corp., 9.875%, 12/1/2018 275,625 Wireless Communications—.8% 550M MetroPCS Wireless, Inc., 7.875%, 9/1/2018 585,750 Total Value of Corporate Bonds (cost $5,601,708) 5,633,876 Total Value of Investments (cost $66,311,044) 94.7 % 66,463,840 Other Assets, Less Liabilities 5.3 3,712,967 Net Assets 100.0 % $70,176,807 † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at March 31, 2014. (a) A portion or all of the security purchased on a when-issued or delayed delivery basis. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). 35 Portfolio of Investments (continued) FLOATING RATE FUND March 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Loan Participations $ — $ 60,829,964 $ — $ 60,829,964 Corporate Bonds — 5,633,876 — 5,633,876 Total Investments in Securities* $ — $ 66,463,840 $ — $ 66,463,840 * The Portfolio of Investments provides information on the industry categorization of loan participations and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund for the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 36 See notes to financial statements Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.21% Actual $1,000.00 $1,058.23 $ 6.21 Hypothetical** $1,000.00 $1,018.90 $ 6.09 Class B Shares 2.03% Actual $1,000.00 $1,054.68 $10.40 Hypothetical** $1,000.00 $1,014.81 $10.20 Advisor Class Shares 0.98% Actual $1,000.00 $1,058.46 $ 5.03 Hypothetical** $1,000.00 $1,020.04 $ 4.94 Institutional Class Shares 0.78% Actual $1,000.00 $1,059.21 $ 4.00 Hypothetical** $1,000.00 $1,021.04 $ 3.93 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 37 Portfolio of Investments FUND FOR INCOME March 31, 2014 Principal Amount Security Value CORPORATE BONDS—89.6% Aerospace/Defense—.6% $3,725M Meccanica Holdings USA, Inc., 6.25%, 7/15/2019 (a) $ Automotive—3.3% American Axle & Manufacturing, Inc.: 2,350M 6.25%, 3/15/2021 2,514,500 1,950M 6.625%, 10/15/2022 2,123,062 2,875M Chrysler Group, LLC, 8%, 6/15/2019 (a) 3,162,500 2,825M Cooper-Standard Automotive, Inc., 8.5%, 5/1/2018 2,966,278 3,300M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 3,440,250 900M Goodyear Tire & Rubber Co., 8.25%, 8/15/2020 1,006,875 625M Jaguar Land Rover Automotive, PLC, 8.125%, 5/15/2021 (a) 712,500 Oshkosh Corp.: 2,400M 8.5%, 3/1/2020 2,646,000 500M 5.375%, 3/1/2022 (a) 511,250 Schaeffler Finance BV: 1,900M 8.5%, 2/15/2019 (a) 2,130,375 2,050M 4.75%, 5/15/2021 (a) 2,106,375 23,319,965 Building Materials—1.6% Building Materials Corp.: 3,625M 6.875%, 8/15/2018 (a) 3,824,375 1,700M 7.5%, 3/15/2020 (a) 1,840,250 1,325M Cemex Finance, LLC, 9.375%, 10/12/2022 (a) 1,561,844 Cemex SAB de CV: 1,350M 9.5%, 6/15/2018 (a) 1,562,625 525M 5.875%, 3/25/2019 (a) 545,344 400M 6.5%, 12/10/2019 (a) 426,500 1,600M Griffon Corporation, 5.25%, 3/1/2022 (a) 1,588,000 11,348,938 Chemicals—1.5% 1,625M Huntsman International, LLC, 8.625%, 3/15/2020 1,791,563 1,125M LSB Industries, Inc., 7.75%, 8/1/2019 (a) 1,212,188 2,575M Orion Engineered Carbon Bondco GmbH, 9.625%, 6/15/2018 (a) 2,800,313 4,175M TPC Group, Inc., 8.75%, 12/15/2020 (a) 4,597,719 10,401,783 38 Principal Amount Security Value Consumer Non-Durables—2.4% $2,200M Hanesbrands, Inc., 6.375%, 12/15/2020 $ 2,414,500 Levi Strauss & Co.: 925M 7.625%, 5/15/2020 1,009,406 2,625M 6.875%, 5/1/2022 2,894,063 1,017M Libbey Glass, Inc., 6.875%, 5/15/2020 1,112,344 Reynolds Group Issuer, Inc.: 1,250M 7.125%, 4/15/2019 1,328,125 4,900M 5.75%, 10/15/2020 5,157,250 Spectrum Brands Escrow Corp.: 1,375M 6.375%, 11/15/2020 1,495,313 1,480M 6.625%, 11/15/2022 1,618,750 17,029,751 Energy—16.7% AmeriGas Finance, LLC: 500M 6.75%, 5/20/2020 543,750 1,250M 7%, 5/20/2022 1,371,875 Antero Resources Finance Corp.: 675M 6%, 12/1/2020 721,406 950M 5.375%, 11/1/2021 (a) 964,844 Atlas Pipeline Partners, LP: 2,225M 4.75%, 11/15/2021 2,124,875 4,000M 5.875%, 8/1/2023 3,970,000 Basic Energy Services, Inc.: 1,025M 7.75%, 2/15/2019 1,105,719 2,100M 7.75%, 10/15/2022 2,289,000 Berry Petroleum Co.: 675M 6.75%, 11/1/2020 715,500 2,275M 6.375%, 9/15/2022 2,366,000 Calumet Specialty Products Partners, LP: 2,650M 9.625%, 8/1/2020 3,054,125 1,100M 6.5%, 4/15/2021 (a) 1,111,000 525M 7.625%, 1/15/2022 558,469 Chesapeake Energy Corp.: 2,025M 7.25%, 12/15/2018 2,369,250 800M 6.625%, 8/15/2020 902,000 2,000M 6.875%, 11/15/2020 2,280,000 1,325M 5.75%, 3/15/2023 1,409,469 Consol Energy, Inc.: 1,225M 8%, 4/1/2017 1,280,125 4,250M 8.25%, 4/1/2020 4,637,812 39 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2014 Principal Amount Security Value Energy (continued) $1,450M Crestwood Midstream Partners, LP, 6%, 12/15/2020 $ 1,526,125 3,325M Eagle Rock Energy Partners, LP, 8.375%, 6/1/2019 3,624,250 2,750M El Paso Corp., 6.5%, 9/15/2020 3,031,297 2,075M Energy XXI Gulf Coast, Inc., 7.5%, 12/15/2021 (a) 2,183,937 3,126M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 3,272,531 1,350M Exterran Partners, LP, 6%, 10/1/2022 (a)(b)(c) 1,328,008 1,375M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 (a) 1,464,375 2,800M Genesis Energy, LP, 7.875%, 12/15/2018 3,027,500 2,125M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 2,289,687 Kinder Morgan, Inc.: 650M 5%, 2/15/2021 (a) 654,169 1,650M 5.625%, 11/15/2023 (a) 1,640,118 875M Laredo Petroleum, Inc., 5.625%, 1/15/2022 (a) 887,031 Legacy Reserves, LP: 3,175M 8%, 12/1/2020 3,413,125 1,500M 6.625%, 12/1/2021 1,503,750 Linn Energy, LLC: 625M 6.5%, 5/15/2019 654,688 1,850M 7.25%, 11/1/2019 (a) 1,937,875 1,225M 8.625%, 4/15/2020 1,336,781 1,975M 7.75%, 2/1/2021 2,133,000 3,025M Memorial Production Partners, LP, 7.625%, 5/1/2021 (a) 3,206,500 1,100M Newfield Exploration Co., 5.75%, 1/30/2022 1,174,250 3,450M Northern Blizzard Resources, Inc., 7.25%, 2/1/2022 (a) 3,557,813 1,375M NuStar Logistics, LP, 6.75%, 2/1/2021 1,493,594 Offshore Group Investment, Ltd.: 4,075M 7.5%, 11/1/2019 4,360,250 1,075M 7.125%, 4/1/2023 1,099,188 1,675M Pacific Drilling SA, 5.375%, 6/1/2020 (a) 1,670,813 Penn Virginia Resource Partners, LP: 2,200M 8.25%, 4/15/2018 2,300,375 490M 8.375%, 6/1/2020 552,475 2,600M PetroLogistics, LP, 6.25%, 4/1/2020 2,619,500 1,400M Pioneer Energy Services Corp., 6.125%, 3/15/2022 (a) 1,428,000 4,000M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 4,140,000 1,150M Regency Energy Partners, LP, 5.875%, 3/1/2022 1,196,000 1,865M RKI Exploration and Production, LLC, 8.5%, 8/1/2021 (a) 2,023,525 3,750M Sabine Pass Liquefaction, 6.25%, 3/15/2022 (a) 3,914,063 1,575M Samson Investment Co., 10.75%, 2/15/2020 (a) 1,724,625 2,450M SandRidge Energy, Inc., 7.5%, 2/15/2023 2,609,250 40 Principal Amount Security Value Energy (continued) SM Energy Co.: $425M 6.625%, 2/15/2019 $ 456,875 1,175M 6.5%, 11/15/2021 1,274,875 1,150M 6.5%, 1/1/2023 1,233,375 Suburban Propane Partners, LP: 2,089M 7.5%, 10/1/2018 2,230,008 433M 7.375%, 8/1/2021 479,548 1,225M Ultra Petroleum Corp., 5.75%, 12/15/2018 (a) 1,289,313 2,875M Unit Corp., 6.625%, 5/15/2021 3,061,875 118,779,556 Financials—3.3% Ally Financial, Inc.: 3,625M 6.25%, 12/1/2017 4,060,000 1,350M 4.75%, 9/10/2018 1,432,687 4,525M 8%, 3/15/2020 5,475,250 1,375M 8%, 11/1/2031 1,701,562 General Motors Financial Co., Inc.: 575M 3.25%, 5/15/2018 582,187 175M 4.25%, 5/15/2023 173,250 International Lease Finance Corp.: 4,775M 8.75%, 3/15/2017 5,622,563 2,350M 8.25%, 12/15/2020 2,848,177 1,375M Nielsen Co., (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 1,442,031 23,337,707 Food/Beverage/Tobacco—2.1% 2,100M B&G Foods, Inc., 4.625%, 6/1/2021 2,081,625 2,200M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 2,304,258 1,624M Chiquita Brands International, Inc., 7.875%, 2/1/2021 1,818,880 2,550M Darling Escrow Corp., 5.375%, 1/15/2022 (a) 2,623,312 JBS Investments GmbH: 1,000M 7.75%, 10/28/2020 (a) 1,058,750 750M 7.25%, 4/3/2024 (a)(c) 750,000 1,700M JBS USA, LLC, 7.25%, 6/1/2021 (a) 1,814,750 1,275M Post Holdings, Inc., 6.75%, 12/1/2021 (a) 1,353,094 375M Sun Merger Sub, Inc., 5.875%, 8/1/2021 (a) 390,000 1,475M Treehouse Foods, Inc., 4.875%, 3/15/2022 1,487,906 15,682,575 41 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2014 Principal Amount Security Value Food/Drug—.4% $2,900M BI-LO, LLC, 8.625%, 9/15/2018 (a) $ 3,019,625 Forest Products/Containers—2.6% 2,675M Ardagh Packaging Finance, PLC, 7.375%, 10/15/2017 (a) 2,857,999 1,050M Ball Corp., 4%, 11/15/2023 987,000 3,525M Clearwater Paper Corp., 7.125%, 11/1/2018 3,771,750 1,925M CROWN Americas, LLC, 4.5%, 1/15/2023 1,848,000 2,200M Greif, Inc., 7.75%, 8/1/2019 2,530,000 Sealed Air Corp.: 1,500M 8.125%, 9/15/2019 (a) 1,683,750 1,250M 8.375%, 9/15/2021 (a) 1,445,313 3,170M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 3,613,800 18,737,612 Gaming/Leisure—1.5% GLP Capital, LP: 850M 4.875%, 11/1/2020 (a) 874,437 1,150M 5.375%, 11/1/2023 (a) 1,187,375 1,350M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 (a) 1,413,281 3,325M National CineMedia, LLC, 7.875%, 7/15/2021 3,686,594 1,700M Regal Entertainment Group, 5.75%, 3/15/2022 1,755,250 1,575M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 1,590,750 10,507,687 Health Care—7.5% Aviv Healthcare Properties, LP: 850M 7.75%, 2/15/2019 922,250 825M 6%, 10/15/2021 860,062 4,924M Biomet, Inc., 6.5%, 8/1/2020 5,327,768 Community Health Systems, Inc.: 1,275M 5.125%, 8/15/2018 1,341,937 2,050M 8%, 11/15/2019 2,262,687 2,425M 7.125%, 7/15/2020 2,634,156 575M 5.125%, 8/1/2021 (a) 592,250 1,150M 6.875%, 2/1/2022 (a) 1,207,500 1,950M DaVita, Inc., 6.375%, 11/1/2018 2,052,375 2,025M Endo Finance Co., 5.75%, 1/15/2022 (a) 2,080,687 42 Principal Amount Security Value Health Care (continued) $1,150M Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/2019 (a) $ 1,244,875 HCA, Inc.: 2,075M 8%, 10/1/2018 2,464,063 1,375M 6.5%, 2/15/2020 1,543,438 475M 7.25%, 9/15/2020 514,781 1,225M 6.25%, 2/15/2021 1,314,425 1,950M 7.75%, 5/15/2021 2,154,750 2,075M 7.5%, 2/15/2022 2,375,875 HealthSouth Corp.: 1,852M 8.125%, 2/15/2020 2,014,050 847M 7.75%, 9/15/2022 931,700 3,600M NBTY, Inc., 9%, 10/1/2018 3,888,000 3,450M Tenet Healthcare Corp., 6.75%, 2/1/2020 3,644,063 3,000M Universal Hospital Services, Inc., 7.625%, 8/15/2020 3,225,000 Valeant Pharmaceuticals International, Inc.: 4,575M 6.375%, 10/15/2020 (a) 4,963,875 1,300M 5.625%, 12/1/2021 (a) 1,368,250 1,975M WellCare Health Plans, Inc., 5.75%, 11/15/2020 2,083,625 53,012,442 Information Technology—3.8% Activision Blizzard, Inc.: 1,075M 5.625%, 9/15/2021 (a) 1,152,937 500M 6.125%, 9/15/2023 (a) 545,625 Advanced Micro Devices, Inc.: 1,000M 6.75%, 3/1/2019 (a) 1,006,250 2,450M 7.5%, 8/15/2022 2,437,750 Audatex North America, Inc.: 4,225M 6%, 6/15/2021 (a) 4,531,312 875M 6.125%, 11/1/2023 (a) 935,156 1,475M CyrusOne, LP, 6.375%, 11/15/2022 1,563,500 2,125M Denali Borrower, LLC, 5.625%, 10/15/2020 (a) 2,167,500 350M Entegris, Inc., 6%, 4/1/2022 (a) 358,750 2,025M Equinix, Inc., 7%, 7/15/2021 2,265,469 3,175M Healthcare Technology Intermediate, Inc., 7.375%, 9/1/2018 (a) 3,238,500 1,800M IAC/InterActiveCorp, 4.875%, 11/30/2018 1,887,750 3,375M Lender Processing Services, Inc., 5.75%, 4/15/2023 3,615,469 1,150M Micron Technology, Inc., 5.875%, 2/15/2022 (a) 1,207,500 26,913,468 43 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2014 Principal Amount Security Value Manufacturing—4.3% Bombardier, Inc.: $2,425M 7.5%, 3/15/2018 (a) $ 2,746,312 1,125M 4.75%, 4/15/2019 (a)(c) 1,125,000 2,200M 7.75%, 3/15/2020 (a) 2,475,000 1,850M 6%, 10/15/2022 (a)(c) 1,850,000 2,150M 6.125%, 1/15/2023 (a) 2,182,250 1,775M Brand Energy & Infrastructure Services, Inc., 8.5%, 12/1/2021 (a) 1,885,937 3,850M Case New Holland, Inc., 7.875%, 12/1/2017 4,533,375 2,450M Dematic SA, 7.75%, 12/15/2020 (a) 2,627,625 1,550M EDP Finance BV, 6%, 2/2/2018 (a) 1,685,625 2,150M H&E Equipment Services, Inc., 7%, 9/1/2022 2,375,750 Rexel SA: 5,475M 6.125%, 12/15/2019 (a) 5,789,813 975M 5.25%, 6/15/2020 (a) 1,001,813 30,278,500 Media-Broadcasting—2.4% 2,450M Allbritton Communication Co., 8%, 5/15/2018 2,572,500 Belo Corp.: 725M 7.75%, 6/1/2027 783,906 150M 7.25%, 9/15/2027 156,375 1,575M Block Communications, Inc., 7.25%, 2/1/2020 (a) 1,685,250 2,075M LIN Television Corp., 8.375%, 4/15/2018 2,204,688 3,175M Nexstar Broadcasting, Inc., 6.875%, 11/15/2020 3,429,000 Sinclair Television Group, Inc.: 2,300M 5.375%, 4/1/2021 2,294,250 925M 6.375%, 11/1/2021 966,625 Sirius XM Radio, Inc.: 1,875M 5.75%, 8/1/2021 (a) 1,959,375 800M 4.625%, 5/15/2023 (a) 756,000 16,807,969 Media-Cable TV—6.6% Cablevision Systems Corp.: 2,000M 8.625%, 9/15/2017 2,380,000 1,525M 7.75%, 4/15/2018 1,748,031 44 Principal Amount Security Value Media-Cable TV (continued) CCO Holdings, LLC: $1,825M 7%, 1/15/2019 $ 1,934,500 1,125M 8.125%, 4/30/2020 1,234,687 1,175M 7.375%, 6/1/2020 1,288,094 650M 5.25%, 3/15/2021 658,125 550M 6.5%, 4/30/2021 585,062 875M 5.125%, 2/15/2023 846,562 3,825M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 4,016,250 Clear Channel Worldwide Holdings, Inc.: 200M 7.625%, 3/15/2020 Series “A” 215,500 950M 7.625%, 3/15/2020 Series “B” 1,030,750 1,025M 6.5%, 11/15/2022 Series “A” 1,092,906 2,375M 6.5%, 11/15/2022 Series “B” 2,550,156 DISH DBS Corp.: 5,475M 7.875%, 9/1/2019 6,487,875 950M 5%, 3/15/2023 959,500 1,175M Echostar DBS Corp., 7.125%, 2/1/2016 1,286,625 3,025M Gray Television, Inc., 7.5%, 10/1/2020 3,297,250 3,275M Harron Communications, LP, 9.125%, 4/1/2020 (a) 3,717,125 1,675M Lynx II Corp., 6.375%, 4/15/2023 (a) 1,783,875 1,725M Midcontinent Communications Corp., 6.25%, 8/1/2021 (a) 1,802,625 2,375M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) 2,597,656 450M Quebecor Media, Inc., 5.75%, 1/15/2023 453,375 3,850M UPC Holding BV, 9.875%, 4/15/2018 (a) 4,066,563 1,275M VTR Finance BV, 6.875%, 1/15/2024 (a) 1,329,188 47,362,280 Media-Diversified—1.0% Gannett Company, Inc.: 1,700M 5.125%, 7/15/2020 (a) 1,755,250 1,600M 6.375%, 10/15/2023 (a) 1,702,000 3,625M Lamar Media Corp., 7.875%, 4/15/2018 3,783,594 7,240,844 Metals/Mining—7.8% 3,775M Alcoa, Inc., 6.15%, 8/15/2020 4,119,197 4,000M Aleris International, Inc., 7.875%, 11/1/2020 4,140,000 ArcelorMittal: 1,925M 6.125%, 6/1/2018 2,117,500 4,481M 10.35%, 6/1/2019 5,696,471 2,275M 6.75%, 2/25/2022 2,508,187 45 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2014 Principal Amount Security Value Metals/Mining (continued) Arch Coal, Inc.: $325M 7%, 6/15/2019 $ 252,687 2,475M 7.25%, 10/1/2020 1,911,937 2,400M 7.25%, 6/15/2021 1,824,000 FMG Resources (August 2006) Property, Ltd.: 3,675M 6.875%, 2/1/2018 (a) 3,881,719 1,350M 8.25%, 11/1/2019 (a) 1,490,062 5,025M JMC Steel Group, 8.25%, 3/15/2018 (a) 5,156,906 1,000M Kaiser Aluminum Corp., 8.25%, 6/1/2020 1,132,500 Novelis, Inc.: 6,475M 8.375%, 12/15/2017 6,936,344 1,850M 8.75%, 12/15/2020 2,076,625 Peabody Energy Corp.: 2,050M 6%, 11/15/2018 2,160,188 1,700M 6.5%, 9/15/2020 1,763,750 2,525M 6.25%, 11/15/2021 2,543,938 Steel Dynamics, Inc.: 1,200M 6.125%, 8/15/2019 1,311,000 675M 6.375%, 8/15/2022 737,438 United States Steel Corp.: 550M 7%, 2/1/2018 611,875 1,275M 7.375%, 4/1/2020 1,402,500 1,925M Wise Metals Group, LLC, 8.75%, 12/15/2018 (a) 2,074,188 55,849,012 Real Estate Investment Trusts—.3% 2,162M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 2,394,415 Retail-General Merchandise—2.3% 800M Chinos Intermediate Holdings A, Inc., 7.75%, 5/1/2019 (a) 828,000 1,635M Jo-Ann Stores, Inc., 8.125%, 3/15/2019 (a) 1,704,488 2,975M Landry’s, Inc., 9.375%, 5/1/2020 (a) 3,291,094 3,125M Limited Brands, Inc., 8.5%, 6/15/2019 3,796,875 2,275M Michaels Stores, Inc., 7.75%, 11/1/2018 2,442,781 2,250M Party City Holdings, Inc., 8.875%, 8/1/2020 2,517,188 1,800M Sally Holdings, LLC, 6.875%, 11/15/2019 1,980,000 16,560,426 46 Principal Amount Security Value Services—5.1% ADT Corp.: $1,075M 6.25%, 10/15/2021 (a) $ 1,105,906 3,650M 3.5%, 7/15/2022 3,214,037 650M 4.125%, 6/15/2023 583,079 1,300M APX Group, Inc., 6.375%, 12/1/2019 1,332,500 1,525M Ashtead Capital, Inc., 6.5%, 7/15/2022 (a) 1,666,062 1,350M CoreLogic, Inc., 7.25%, 6/1/2021 1,468,125 Covanta Holding Corp.: 1,200M 7.25%, 12/1/2020 1,317,000 2,225M 6.375%, 10/1/2022 2,375,187 1,450M Geo Group, Inc., 5.875%, 1/15/2022 1,497,125 Iron Mountain, Inc.: 1,525M 7.75%, 10/1/2019 1,688,938 3,250M 5.75%, 8/15/2024 3,180,938 3,000M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 3,296,250 3,650M LKQ Corp., 4.75%, 5/15/2023 (a) 3,467,500 1,725M Monitronics International, Inc., 9.125%, 4/1/2020 1,854,375 PHH Corp.: 1,350M 7.375%, 9/1/2019 1,498,500 1,500M 6.375%, 8/15/2021 1,556,250 2,925M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 3,217,500 1,625M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 1,738,750 36,058,022 Telecommunications—6.2% CenturyLink, Inc.: 400M 5.625%, 4/1/2020 422,500 1,500M 5.8%, 3/15/2022 1,541,250 1,250M 6.75%, 12/1/2023 1,332,812 Citizens Communications Co.: 5,200M 7.125%, 3/15/2019 5,785,000 2,175M 9%, 8/15/2031 2,234,812 575M Frontier Communications Corp., 8.5%, 4/15/2020 671,312 2,525M GCI, Inc., 8.625%, 11/15/2019 2,714,375 5,850M Inmarsat Finance, PLC, 7.375%, 12/1/2017 (a) 6,098,625 Intelsat Jackson Holdings SA: 3,525M 7.25%, 4/1/2019 3,807,000 1,200M 8.5%, 11/1/2019 1,291,500 2,075M 7.25%, 10/15/2020 2,259,156 800M PAETEC Holding Corp., 9.875%, 12/1/2018 882,000 47 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2014 Principal Amount Security Value Telecommunications (continued) Sprint Capital Corp.: $2,600M 6.9%, 5/1/2019 $ 2,875M 6.875%, 11/15/2028 2,803,125 1,700M Telesat Canada, 6%, 5/15/2017 (a) 1,763,750 Wind Acquisition Finance SA: 750M 11.75%, 7/15/2017 (a) 791,250 2,175M 7.25%, 2/15/2018 (a) 2,305,500 Windstream Corp.: 1,725M 7.875%, 11/1/2017 1,988,063 2,050M 7.75%, 10/15/2020 2,208,875 600M 6.375%, 8/1/2023 588,000 44,355,405 Transportation—1.0% Aircastle, Ltd.: 550M 4.625%, 12/15/2018 564,437 5,112M 6.25%, 12/1/2019 5,546,520 900M Fly Leasing, Ltd., 6.75%, 12/15/2020 945,000 7,055,957 Utilities—2.6% AES Corp.: 875M 9.75%, 4/15/2016 1,021,562 98M 8%, 10/15/2017 116,252 1,275M 7.375%, 7/1/2021 1,459,875 1,375M 5.5%, 3/15/2024 1,368,125 Calpine Corp.: 297M 7.875%, 7/31/2020 (a) 328,185 2,024M 7.5%, 2/15/2021 (a) 2,221,340 2,100M Dynegy, Inc., 5.875%, 6/1/2023 (a) 2,073,750 1,027M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 1,159,022 3,075M InterGen NV, 7%, 6/30/2023 (a) 3,244,125 2,350M NRG Energy, Inc., 7.625%, 5/15/2019 2,455,750 3,010M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 3,228,225 18,676,211 48 Principal Amount Security Value Waste Management—.3% $2,050M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 $ 2,239,625 Wireless Communications—2.4% 2,225M MetroPCS Wireless, Inc., 6.625%, 11/15/2020 2,383,531 Sprint Nextel Corp.: 925M 9.125%, 3/1/2017 1,098,438 1,250M 8.375%, 8/15/2017 1,476,563 2,125M 7%, 8/15/2020 2,326,875 1,750M 6%, 11/15/2022 1,791,563 T-Mobile USA, Inc.: 4,100M 6.25%, 4/1/2021 4,351,125 2,725M 6.625%, 4/1/2023 2,902,125 675M Videotron, Ltd., 5.375%, 6/15/2024 (a)(b) 680,063 17,010,283 Total Value of Corporate Bonds (cost $609,463,857) 637,998,402 LOAN PARTICIPATIONS†—7.8% Automotive—.2% 1,525M CS Intermediate Holdings Co., 4%, 4/4/2021 (b) 1,527,859 Chemicals—.4% 2,804M Axalta Performance Coating Systems US Holdings, Inc., 4%, 2/1/2020 2,813,890 Energy—1.0% 3,905M Drillships Financing Holding, Inc., 6%, 3/31/2021 3,993,246 1,000M Fieldwood Energy, LLC, 8.125%, 9/30/2020 1,045,625 1,925M Samson Investment Co., 5%, 9/25/2018 1,949,062 6,987,933 Financial Services—.4% 2,955M Ocwen Financial Corp., 5%, 2/15/2018 2,978,546 Food/Drug—1.4% 3,896M Albertson’s, LLC, 4.75%, 3/21/2019 3,932,133 3,215M Rite Aid Corp., 4.875%, 6/21/2021 3,269,253 2,838M Supervalu, Inc., 4.5%, 3/21/2019 2,848,495 10,049,881 49 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2014 Principal Amount Security Value Gaming/Leisure—.2% 1,558M Seminole Hard Rock Entertainment, Inc., 3.5%, 5/14/2020 1,558,549 Health Care—.1% 988M Community Health Systems, Inc., 4.25%, 1/27/2021 997,753 Information Technology—.9% 1,838M ARRIS Group, Inc., 3.5%, 4/17/2020 1,830,374 4,788M BMC Software Finance, Inc., 5%, 9/10/2020 4,797,724 6,628,098 Manufacturing—.8% 2,213M Apex Tool Group, LLC, 4.5%, 1/31/2020 2,201,983 3,667M Gardner Denver, Inc., 4.25%, 7/30/2020 3,670,396 5,872,379 Media-Diversified—.9% 1,150M Kasima, LLC, 3.25%, 5/17/2021 1,150,719 4,988M Tribune Co., 4%, 12/27/2020 4,999,191 6,149,910 Metals/Mining—.6% 2,825M Arch Coal, Inc., 6.25%, 5/16/2018 2,784,125 1,280M Oxbow Carbon & Minerals, LLC, 8%, 1/19/2020 1,305,066 4,089,191 Retail-General Merchandise—.6% 1,231M Burger King Corp., 3.75%, 9/28/2019 1,239,100 2,692M General Nutrition Centers, Inc., 3.25%, 3/4/2019 2,684,305 3,923,405 Services—.3% 1,100M Allied Security Holdings, LLC, 4.25%, 2/12/2021 (b) 1,098,282 Brickman Group, Ltd., LLC: 608M 4%, 12/18/2020 611,327 470M 7.5%, 12/17/2021 482,141 2,191,750 Total Value of Loan Participations (cost $55,231,141) 55,769,144 50 Principal Amount Security Value PASS THROUGH CERTIFICATES—.6% Transportation $3,873M American Airlines, Series “B” PTT, 5.6%, 7/15/2020 (cost $3,926,941) (a) $4,038,033 Total Value of Investments (cost $668,621,939) 98.0 % 697,805,579 Other Assets, Less Liabilities 2.0 14,373,518 Net Assets 100.0 % $712,179,097 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Securities valued at fair value (see Note 1A) † Interest rates are determined and reset periodically. The interest rates above are the rates in effect at March 31, 2014. Summary of Abbreviations: PTT Pass Through Trust 51 Portfolio of Investments (continued) FUND FOR INCOME March 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 637,998,402 $ — $ 637,998,402 Loan Participations — 55,769,144 — 55,769,144 Pass Through Certificates — 4,038,033 — 4,038,033 Total Investments in Securities* $ — $ 697,805,579 $ — $ 697,805,579 * The Portfolio of Investments provides information on the industry categorization for corporate bonds and loan participations. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 52 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in in Corporate Common Bonds Stocks Total Balance, September 30, 2013 $ — $ 3,785 $ 3,785 Net sales — (3,785) (3,785) Change in unrealized appreciation 4,478,295 381,985 4,860,280 Realized loss (4,478,295) (381,985) (4,860,280) Transfer in and/or out of Level 3 — — — Balance, March 31, 2014 $ — $ — — See notes to financial statements 53 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.20% Actual $1,000.00 $1,070.88 $ 6.20 Hypothetical** $1,000.00 $1,018.95 $ 6.04 Class B Shares 1.99% Actual $1,000.00 $1,066.63 $10.25 Hypothetical** $1,000.00 $1,015.01 $10.00 Advisor Class Shares 0.97% Actual $1,000.00 $1,070.23 $ 5.01 Hypothetical** $1,000.00 $1,020.09 $ 4.89 Institutional Class Shares 0.80% Actual $1,000.00 $1,072.63 $ 4.13 Hypothetical** $1,000.00 $1,020.94 $ 4.03 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 54 Portfolio of Investments TOTAL RETURN FUND March 31, 2014 Shares Security Value COMMON STOCKS—59.2% Consumer Discretionary—8.3% 51,900 Best Buy Company, Inc. $ 1,370,679 63,500 BorgWarner, Inc. 3,903,345 98,600 CBS Corporation – Class “B” 6,093,480 12,300 Dana Holding Corporation 286,221 78,200 Delphi Automotive, PLC 5,306,652 62,500 * Express, Inc. 992,500 1,700 Extended Stay America, Inc. 38,709 129,200 Ford Motor Company 2,015,520 33,700 GNC Holdings, Inc. – Class “A” 1,483,474 39,200 Harman International Industries, Inc. 4,170,880 44,800 Home Depot, Inc. 3,545,024 64,000 * Jarden Corporation 3,829,120 81,000 L Brands, Inc. 4,598,370 33,900 Lear Corporation 2,838,108 39,200 Macy’s, Inc. 2,324,168 25,300 McDonald’s Corporation 2,480,159 82,100 Newell Rubbermaid, Inc. 2,454,790 77,800 * Orient-Express Hotels, Ltd. – Class “A” 1,121,098 15,300 Penske Automotive Group, Inc. 654,228 113,600 Pier 1 Imports, Inc. 2,144,768 27,600 * Steiner Leisure, Ltd. 1,276,500 32,000 * TRW Automotive Holdings Corporation 2,611,840 30,600 Tupperware Brands Corporation 2,563,056 1,400 * Vince Holding Corporation 36,904 10,000 Walt Disney Company 800,700 34,960 Wyndham Worldwide Corporation 2,560,121 61,500,414 Consumer Staples—5.2% 114,000 Altria Group, Inc. 4,267,020 64,400 Avon Products, Inc. 942,816 111,800 Coca-Cola Company 4,322,188 72,700 CVS Caremark Corporation 5,442,322 53,700 Herbalife, Ltd. 3,075,399 76,200 Nu Skin Enterprises, Inc. – Class “A” 6,313,170 32,400 PepsiCo, Inc. 2,705,400 70,300 Philip Morris International, Inc. 5,755,461 31,700 Procter & Gamble Company 2,555,020 38,600 Wal-Mart Stores, Inc. 2,950,198 38,328,994 55 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2014 Shares Security Value Energy—5.9% 34,900 Anadarko Petroleum Corporation $ 2,958,124 25,200 Chevron Corporation 2,996,532 59,600 ConocoPhillips 4,192,860 63,200 Devon Energy Corporation 4,229,976 36,200 Ensco, PLC – Class “A” 1,910,636 58,400 ExxonMobil Corporation 5,704,512 8,200 Hess Corporation 679,616 1,897 Hugoton Royalty Trust 15,309 89,886 Marathon Oil Corporation 3,192,751 36,843 Marathon Petroleum Corporation 3,206,815 41,800 National Oilwell Varco, Inc. 3,254,966 68,800 Noble Corporation, PLC 2,252,512 25,800 Occidental Petroleum Corporation 2,458,482 29,700 Phillips 66 2,288,682 12,200 Schlumberger, Ltd. 1,189,500 91,800 Suncor Energy, Inc. 3,209,328 43,740,601 Financials—6.3% 58,300 American Express Company 5,248,749 35,400 Ameriprise Financial, Inc. 3,896,478 30,400 Armada Hoffler Properties, Inc. (REIT) 305,216 139,100 Brixmor Property Group, Inc. (REIT) 2,967,003 69,350 Discover Financial Services 4,035,476 25,300 Financial Select Sector SPDR Fund (ETF) 565,202 56,900 FirstMerit Corporation 1,185,227 47,400 * Health Insurance Innovations, Inc. – Class “A” 490,116 22,100 Invesco, Ltd. 817,700 102,100 JPMorgan Chase & Company 6,198,491 26,000 MetLife, Inc. 1,372,800 25,600 Morgan Stanley 797,952 42,400 PNC Financial Services Group, Inc. 3,688,800 19,300 SPDR S&P rust (ETF) 3,609,872 25,300 SPDR S&P Regional Banking (ETF) 1,046,914 91,372 Sunstone Hotel Investors, Inc. (REIT) 1,254,537 90,900 U.S. Bancorp 3,895,974 109,700 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,266,402 61,100 Wells Fargo & Company 3,039,114 46,682,023 56 Shares Security Value Health Care—9.2% 102,600 Abbott Laboratories $ 3,951,126 58,700 AbbVie, Inc. 3,017,180 38,304 * Actavis, PLC 7,884,878 45,700 Baxter International, Inc. 3,362,606 19,000 Covidien, PLC 1,399,540 51,117 * Express Scripts Holding Company 3,838,376 123,300 * Gilead Sciences, Inc. 8,737,038 69,600 Johnson & Johnson 6,836,808 2,600 * Mallinckrodt, PLC 164,866 17,700 McKesson Corporation 3,125,289 83,300 Merck & Company, Inc. 4,728,941 39,600 Omnicare, Inc. 2,362,932 211,934 Pfizer, Inc. 6,807,320 35,100 * Salix Pharmaceuticals, Ltd. 3,636,711 65,700 Thermo Fisher Scientific, Inc. 7,899,768 27,972 Zoetis, Inc. 809,510 68,562,889 Industrials—7.7% 45,600 3M Company 6,186,096 58,200 ADT Corporation 1,743,090 63,100 Altra Industrial Motion Corporation 2,252,670 22,300 * Armstrong World Industries, Inc. 1,187,475 19,300 Caterpillar, Inc. 1,917,841 45,600 Chicago Bridge & Iron Company NV – NY Shares 3,974,040 38,900 Dover Corporation 3,180,075 41,300 Generac Holdings, Inc. 2,435,461 98,000 General Electric Company 2,537,220 53,500 Honeywell International, Inc. 4,962,660 45,100 ITT Corporation 1,928,476 4,800 Lockheed Martin Corporation 783,552 31,500 Pentair, Ltd. 2,499,210 37,000 Ryder System, Inc. 2,957,040 25,300 Snap-On, Inc. 2,871,044 58,200 * TAL International Group, Inc. 2,495,034 27,800 Textainer Group Holdings, Ltd. 1,063,906 84,100 Textron, Inc. 3,304,289 96,675 Tyco International, Ltd. 4,099,020 2,600 * United Rentals, Inc. 246,844 39,200 United Technologies Corporation 4,580,128 57,205,171 57 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2014 Shares Security Value Information Technology—11.8% 13,000 Apple, Inc. $ 6,977,620 89,500 * ARRIS Group, Inc. 2,522,110 78,500 Avago Technologies, Ltd. 5,056,185 62,300 * Blackhawk Network Holdings, Inc. 1,519,497 103,300 CDW Corporation 2,834,552 225,700 Cisco Systems, Inc. 5,057,937 25,600 * eBay, Inc. 1,414,144 208,200 EMC Corporation 5,706,762 122,000 Hewlett-Packard Company 3,947,920 150,500 Intel Corporation 3,884,405 38,900 International Business Machines Corporation 7,487,861 105,900 Intersil Corporation – Class “A” 1,368,228 123,200 * Juniper Networks, Inc. 3,173,632 15,050 * Knowles Corporation 475,128 149,600 Mentor Graphics Corporation 3,294,192 81,900 Methode Electronics, Inc. 2,511,054 224,000 Microsoft Corporation 9,181,760 49,900 * NeuStar, Inc. – Class “A” 1,622,249 89,500 Oracle Corporation 3,661,445 37,900 * PTC, Inc. 1,342,797 73,400 QUALCOMM, Inc. 5,788,324 115,000 Symantec Corporation 2,296,550 65,200 * Take-Two Interactive Software, Inc. 1,429,836 57,000 TE Connectivity, Ltd. 3,431,970 53,200 * Yahoo!, Inc. 1,909,880 87,896,038 Materials—3.2% 40,400 Celanese Corporation – Series “A” 2,242,604 33,000 Cytec Industries, Inc. 3,221,130 109,500 Freeport-McMoRan Copper & Gold, Inc. 3,621,165 63,000 International Paper Company 2,890,440 60,700 LyondellBasell Industries NV – Class “A” 5,398,658 10,200 Praxair, Inc. 1,335,894 35,600 Rock-Tenn Company – Class “A” 3,758,292 34,700 RPM International, Inc. 1,451,848 23,920,031 58 Shares or Principal Amount Security Value Telecommunication Services—1.3% 120,600 AT&T, Inc. $ 4,229,442 110,600 Verizon Communications, Inc. 5,261,242 9,490,684 Utilities—.3% 13,000 Atmos Energy Corporation 612,690 39,300 NiSource, Inc. 1,396,329 2,009,019 Total Value of Common Stocks (cost $262,664,284) 439,335,864 CORPORATE BONDS—23.3% Aerospace/Defense—.1% $ 1,000M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) 1,006,845 Agriculture—.2% 1,000M Cargill, Inc., 6%, 11/27/2017 (a) 1,143,743 Automotive—.6% 1,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 1,042,716 1,000M General Motors Co., 3.5%, 10/2/2018 (a) 1,023,750 2,000M Johnson Controls, Inc., 5%, 3/30/2020 2,222,906 4,289,372 Chemicals—1.1% 2,000M CF Industries, Inc., 7.125%, 5/1/2020 2,380,916 2,000M Dow Chemical Co., 4.25%, 11/15/2020 2,121,638 1,000M Lubrizol Corp., 8.875%, 2/1/2019 1,293,106 2,000M LyondellBasell Industries NV, 6%, 11/15/2021 2,346,364 8,142,024 Consumer Durables—.2% 1,500M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 1,601,301 Energy—2.1% 1,500M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 1,823,127 1,000M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 1,276,197 2,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 2,073,880 1,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 954,967 1,500M Nabors Industries, Inc., 6.15%, 2/15/2018 1,698,381 1,000M Petrobras International Finance Co., 5.375%, 1/27/2021 1,016,321 59 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2014 Principal Amount Security Value Energy (continued) $ 1,000M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) $ 1,013,762 500M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 570,214 1,000M Suncor Energy, Inc., 6.1%, 6/1/2018 1,156,107 1,500M Valero Energy Corp., 9.375%, 3/15/2019 1,953,971 1,500M Weatherford International, Inc., 6.35%, 6/15/2017 1,698,542 15,235,469 Financial Services—3.1% 1,500M Aflac, Inc., 8.5%, 5/15/2019 1,929,970 American Express Co.: 500M 6.15%, 8/28/2017 576,770 1,000M 7%, 3/19/2018 1,187,119 American International Group, Inc.: 750M 4.875%, 9/15/2016 818,725 750M 8.25%, 8/15/2018 939,271 1,500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 1,703,620 1,000M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 1,026,321 2,000M BlackRock, Inc., 5%, 12/10/2019 2,259,288 1,000M CoBank, ACB, 7.875%, 4/16/2018 (a) 1,198,465 1,000M ERAC USA Finance Co., 4.5%, 8/16/2021 (a) 1,064,468 2,000M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 2,525,012 General Electric Capital Corp.: 1,000M 5.625%, 9/15/2017 1,135,510 2,000M 5.3%, 2/11/2021 2,252,766 1,000M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 1,034,434 1,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 1,072,171 1,000M Protective Life Corp., 7.375%, 10/15/2019 1,215,457 1,000M Prudential Financial, Inc., 7.375%, 6/15/2019 1,226,612 23,165,979 Financials—4.2% Bank of America Corp.: 3,500M 5.65%, 5/1/2018 3,960,166 1,000M 5%, 5/13/2021 1,104,308 Barclays Bank, PLC: 2,500M 6.75%, 5/22/2019 3,002,837 1,000M 5.125%, 1/8/2020 1,120,855 3,500M Citigroup, Inc., 6.125%, 11/21/2017 4,010,867 Goldman Sachs Group, Inc.: 2,600M 5.375%, 3/15/2020 2,904,647 1,000M 3.625%, 1/22/2023 985,542 60 Principal Amount Security Value Financials (continued) JPMorgan Chase & Co.: $ 2,500M 6%, 1/15/2018 $ 2,871,748 1,000M 4.5%, 1/24/2022 1,079,865 Morgan Stanley: 2,050M 6.625%, 4/1/2018 2,391,944 1,000M 5.5%, 7/28/2021 1,131,595 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 10/17/2016 (a) 1,118,822 1,000M SunTrust Banks, Inc., 6%, 9/11/2017 1,140,012 1,000M UBS AG, 4.875%, 8/4/2020 1,108,854 3,000M Wells Fargo & Co., 4.6%, 4/1/2021 3,306,912 31,238,974 Food/Beverage/Tobacco—2.5% 1,500M Altria Group, Inc., 9.7%, 11/10/2018 1,970,838 Anheuser-Busch InBev Worldwide, Inc.: 1,000M 6.875%, 11/15/2019 1,223,988 500M 5.375%, 1/15/2020 574,716 1,000M Bottling Group, LLC, 5.125%, 1/15/2019 1,129,339 1,750M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 2,161,948 1,000M ConAgra Foods, Inc., 5.875%, 4/15/2014 1,001,837 1,500M Diageo Capital, PLC, 5.75%, 10/23/2017 1,720,255 1,500M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 1,757,545 1,000M Ingredion, Inc., 4.625%, 11/1/2020 1,062,151 1,500M Lorillard Tobacco Co., 6.875%, 5/1/2020 1,756,461 1,000M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 1,093,857 1,000M Philip Morris International, Inc., 5.65%, 5/16/2018 1,147,611 1,500M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 1,535,643 18,136,189 Forest Products/Containers—.4% 2,000M International Paper Co., 9.375%, 5/15/2019 2,614,178 Health Care—1.2% 2,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 2,356,200 1,500M Express Scripts Holding Co., 4.75%, 11/15/2021 1,632,792 1,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 995,029 1,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 949,280 1,000M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 1,136,544 1,000M Quest Diagnostics, Inc., 6.4%, 7/1/2017 1,135,699 688M Roche Holdings, Inc., 6%, 3/1/2019 (a) 809,180 9,014,724 61 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2014 Principal Amount Security Value Information Technology—.6% $ 1,500M Harris Corp., 4.4%, 12/15/2020 $ 1,582,094 1,500M Motorola Solutions, Inc., 6%, 11/15/2017 1,715,981 1,500M Symantec Corp., 3.95%, 6/15/2022 1,489,614 4,787,689 Manufacturing—.8% 2,000M CRH America, Inc., 8.125%, 7/15/2018 2,444,454 1,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 1,176,412 1,000M John Deere Capital Corp., 5.35%, 4/3/2018 1,132,014 1,000M Tyco Electronics Group SA, 6.55%, 10/1/2017 1,157,294 5,910,174 Media-Broadcasting—.9% 1,000M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 1,298,982 1,750M CBS Corp., 8.875%, 5/15/2019 2,246,055 2,000M Comcast Corp., 5.15%, 3/1/2020 2,267,586 1,000M DirecTV Holdings, LLC, 3.8%, 3/15/2022 991,222 6,803,845 Media-Diversified—.1% 1,000M McGraw-Hill Financial, Inc., 5.9%, 11/15/2017 1,110,160 Metals/Mining—1.2% 1,500M Alcoa, Inc., 6.15%, 8/15/2020 1,636,767 1,500M ArcelorMittal, 6.125%, 6/1/2018 1,650,000 1,500M Newmont Mining Corp., 5.125%, 10/1/2019 1,597,221 1,500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 1,547,390 1,500M Vale Overseas, Ltd., 5.625%, 9/15/2019 1,664,262 1,000M Xstrata Finance Canada, Ltd., 4.95%, 11/15/2021 (a) 1,035,261 9,130,901 Real Estate Investment Trusts—1.2% 1,500M Boston Properties, LP, 5.875%, 10/15/2019 1,732,695 1,500M Digital Realty Trust, LP, 5.25%, 3/15/2021 1,579,324 HCP, Inc.: 500M 6.7%, 1/30/2018 583,961 1,000M 5.375%, 2/1/2021 1,121,199 62 Principal Amount Security Value Real Estate Investment Trusts (continued) $ 1,000M ProLogis, LP, 6.625%, 5/15/2018 $ 1,164,629 1,000M Simon Property Group, LP, 5.75%, 12/1/2015 1,071,736 1,500M Ventas Realty, LP, 4.75%, 6/1/2021 1,619,051 8,872,595 Retail-General Merchandise—.4% 1,500M Gap, Inc., 5.95%, 4/12/2021 1,691,337 1,000M Home Depot, Inc., 5.875%, 12/16/2036 1,208,553 2,899,890 Telecommunications—.1% 1,000M Rogers Communications, Inc., 3%, 3/15/2023 941,269 Transportation—.6% 1,000M Burlington North Santa Fe, LLC, 5.15%, 9/1/2043 1,063,957 1,000M Con-way, Inc., 7.25%, 1/15/2018 1,166,994 1,000M GATX Corp., 4.75%, 6/15/2022 1,066,386 1,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 1,061,096 4,358,433 Utilities—1.6% 925M Arizona Public Service Co., 8.75%, 3/1/2019 1,184,351 1,000M Atmos Energy Corp., 8.5%, 3/15/2019 1,277,358 1,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 1,137,299 1,000M Electricite de France SA, 6.5%, 1/26/2019 (a) 1,184,977 1,500M Exelon Generation Co., LLC, 5.2%, 10/1/2019 1,641,632 357M Great River Energy Co., 5.829%, 7/1/2017 (a) 384,722 1,000M National Fuel Gas Co., 8.75%, 5/1/2019 1,255,152 2,000M Ohio Power Co., 5.375%, 10/1/2021 2,312,420 1,000M Sempra Energy, 9.8%, 2/15/2019 1,325,656 11,703,567 Waste Management—.1% 1,000M Republic Services, Inc., 3.8%, 5/15/2018 1,061,145 Total Value of Corporate Bonds (cost $165,804,687) 173,168,466 63 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2014 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—3.3% Fannie Mae—2.5% $2,208M 3%, 3/1/2027 – 7/1/2027 $ 2,270,857 1,523M 3.5%, 10/1/2025 1,627,889 4,231M 4%, 4/16/2029 – 10/1/2041 (b) 4,422,804 4,137M 5%, 3/1/2034 – 11/1/2040 4,546,716 3,588M 5.5%, 5/1/2033 – 10/1/2039 3,982,279 645M 6%, 5/1/2036 – 8/1/2037 720,413 545M 6.5%, 11/1/2033 – 6/1/2036 612,305 670M 7%, 3/1/2032 – 8/1/2032 741,327 18,924,590 Freddie Mac—.8% 931M 3.5%, 9/1/2032 972,050 961M 4%, 11/1/2040 1,011,337 1,252M 4.5%, 10/1/2040 1,345,364 2,039M 5.5%, 5/1/2038 – 10/1/2039 2,267,548 268M 6%, 9/1/2032 – 6/1/2035 298,052 5,894,351 Total Value of Residential Mortgage-Backed Securities (cost $24,136,492) 24,818,941 U.S. GOVERNMENT AGENCY OBLIGATIONS—3.2% 17,500M Fannie Mae, 1.625%, 11/27/2018 17,448,113 Federal Farm Credit Bank: 1,000M 2.68%, 7/30/2020 1,000,267 1,000M 2.79%, 11/12/2020 1,007,378 Freddie Mac: 1,000M 5.125%, 10/18/2016 1,112,578 1,000M 1.25%, 5/12/2017 1,008,508 1,500M 5.125%, 11/17/2017 1,707,000 Total Value of U.S. Government Agency Obligations (cost $23,158,623) 23,283,844 U.S. GOVERNMENT OBLIGATIONS—1.8% 13,500M U.S. Treasury Notes, 1.375%, 12/31/2018 (cost $13,373,371) 13,329,144 64 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—6.7% U.S. Treasury Bills: $5,000M 0.036%, 4/3/2014 $ 4,999,990 3,000M 0.02%, 4/17/2014 2,999,973 16,000M 0.04%, 4/17/2014 15,999,716 16,000M 0.0405%, 4/17/2014 15,999,712 10,000M 0.0605%, 4/24/2014 9,999,613 Total Value of Short-Term U.S. Government Obligations (cost $49,999,004) 49,999,004 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.1% Federal Home Loan Bank: 1,734M 0.04%, 4/9/2014 1,733,985 5,000M 0.04%, 4/10/2014 4,999,950 4,000M 0.05%, 4/21/2014 3,999,889 5,000M 0.065%, 4/25/2014 4,999,783 Total Value of Short-Term U.S. Government Agency Obligations (cost $15,733,607) 15,733,607 Total Value of Investments (cost $554,870,068) 99.6 % 739,668,870 Other Assets, Less Liabilities .4 2,951,731 Net Assets 100.0 % $742,620,601 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 65 Portfolio of Investments (continued) TOTAL RETURN FUND March 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 439,335,864 $ — $ — $ 439,335,864 Corporate Bonds — 173,168,466 — 173,168,466 Residential Mortgage-Backed Securities — 24,818,941 — 24,818,941 U.S. Government Agency Obligations — 23,283,844 — 23,283,844 U.S. Government Obligations — 13,329,144 — 13,329,144 Short-Term U.S. Government Agency Obligations — 49,999,004 — 49,999,004 Short-Term U.S. Government Obligations — 15,733,607 — 15,733,607 Total Investments in Securities* $ 439,335,864 $ 300,333,006 $ — $ 739,668,870 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 66 See notes to financial statements Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.23% Actual $1,000.00 $1,101.56 $ 6.44 Hypothetical** $1,000.00 $1,018.80 $ 6.19 Class B Shares 2.08% Actual $1,000.00 $1,096.48 $10.87 Hypothetical** $1,000.00 $1,014.56 $10.45 Advisor Class Shares 1.00% Actual $1,000.00 $1,101.30 $ 5.24 Hypothetical** $1,000.00 $1,019.94 $ 5.04 Institutional Class Shares 0.81% Actual $1,000.00 $1,103.07 $ 4.25 Hypothetical** $1,000.00 $1,020.89 $ 4.08 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 67 Portfolio of Investments EQUITY INCOME FUND March 31, 2014 Shares Security Value COMMON STOCKS—93.7% Consumer Discretionary—11.0% 40,000 BorgWarner, Inc. $ 30,000 CBS Corporation – Class “B” 1,854,000 800 * CBS Outdoor Americas, Inc. (a) 23,400 158,000 Comcast Corporation – Special Shares “A” 7,704,080 70,000 Delphi Automotive, PLC 4,750,200 170,400 Extended Stay America, Inc. 3,880,008 160,000 Ford Motor Company 2,496,000 20,000 GNC Holdings, Inc. – Class “A” 880,400 45,000 Hanesbrands, Inc. 3,441,600 45,000 Harman International Industries, Inc. 4,788,000 42,200 Home Depot, Inc. 3,339,286 34,500 Lowe’s Companies, Inc. 1,687,050 41,100 McDonald’s Corporation 4,029,033 92,400 Newell Rubbermaid, Inc. 2,762,760 124,500 * Orient-Express Hotels, Ltd. – Class “A” 1,794,045 201,900 Regal Entertainment Group – Class “A” 3,771,492 79,633 Time Warner, Inc. 5,202,424 15,000 Tupperware Brands Corporation 1,256,400 41,900 Walt Disney Company 3,354,933 59,473,911 Consumer Staples—9.8% 235,000 Altria Group, Inc. 8,796,050 54,300 Avon Products, Inc. 794,952 53,800 Beam, Inc. 4,481,540 64,200 Coca-Cola Company 2,481,972 91,700 CVS Caremark Corporation 6,864,662 25,000 Dr. Pepper Snapple Group, Inc. 1,361,500 23,300 Kimberly-Clark Corporation 2,568,825 83,066 Kraft Foods Group, Inc. 4,660,003 51,300 Nu Skin Enterprises, Inc. – Class “A” 4,250,205 38,500 PepsiCo, Inc. 3,214,750 82,300 Philip Morris International, Inc. 6,737,901 55,400 Procter & Gamble Company 4,465,240 29,400 Wal-Mart Stores, Inc. 2,247,042 52,924,642 68 Shares Security Value Energy—8.3% 79,400 Chevron Corporation $ 9,441,454 81,500 ConocoPhillips 5,733,525 59,600 Devon Energy Corporation 3,989,028 52,500 Ensco, PLC – Class “A” 2,770,950 47,400 ExxonMobil Corporation 4,630,032 99,600 Marathon Oil Corporation 3,537,792 28,000 Marathon Petroleum Corporation 2,437,120 10,000 National Oilwell Varco, Inc. 778,700 25,400 Noble Corporation, PLC 831,596 69,500 Occidental Petroleum Corporation 6,622,655 40,500 Royal Dutch Shell, PLC – Class “A” (ADR) 2,958,930 46,000 Seadrill, Ltd. 1,617,360 45,349,142 Financials—15.9% 52,600 ACE, Ltd. 5,210,556 35,000 American Express Company 3,151,050 16,300 Ameriprise Financial, Inc. 1,794,141 122,200 Armada Hoffler Properties, Inc. (REIT) 1,226,888 123,000 Berkshire Hills Bancorp, Inc. 3,183,240 132,200 Brixmor Property Group, Inc. (REIT) 2,819,826 28,556 Chubb Corporation 2,550,051 75,000 Discover Financial Services 4,364,250 225,000 Financial Select Sector SPDR Fund (ETF) 5,026,500 71,600 FirstMerit Corporation 1,491,428 39,600 Invesco, Ltd. 1,465,200 40,000 iShares S&P U.S. Preferred Stock Index Fund (ETF) 1,561,200 177,800 JPMorgan Chase & Company 10,794,238 85,000 MetLife, Inc. 4,488,000 138,700 Oritani Financial Corporation 2,192,847 52,900 PNC Financial Services Group, Inc. 4,602,300 56,500 Protective Life Corporation 2,971,335 104,300 Select Income REIT (REIT) 3,157,161 255,600 Sterling Bancorp 3,235,896 42,800 Travelers Companies, Inc. 3,642,280 93,300 U.S. Bancorp 3,998,838 108,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 2,241,610 198,500 Wells Fargo & Company 9,873,390 130,500 Westfield Financial, Inc. 972,225 86,014,450 69 Portfolio of Investments (continued) EQUITY INCOME FUND March 31, 2014 Shares Security Value Health Care—13.6% 43,600 Abbott Laboratories $ 86,100 AbbVie, Inc. 4,425,540 32,240 * Actavis, PLC 6,636,604 54,600 Baxter International, Inc. 4,017,468 45,000 Covidien, PLC 3,314,700 67,400 GlaxoSmithKline, PLC (ADR) 3,601,182 113,900 Johnson & Johnson 11,188,397 22,000 McKesson Corporation 3,884,540 195,211 Merck & Company, Inc. 11,082,128 16,500 Novartis AG (ADR) 1,402,830 55,000 Omnicare, Inc. 3,281,850 359,224 Pfizer, Inc. 11,538,275 59,700 * Prestige Brands Holdings, Inc. 1,626,825 40,500 Thermo Fisher Scientific, Inc. 4,869,720 41,952 Zoetis, Inc. 1,214,091 73,763,186 Industrials—11.8% 38,600 3M Company 5,236,476 40,000 A.O. Smith Corporation 1,840,800 64,537 ADT Corporation 1,932,883 48,000 Altra Industrial Motion Corporation 1,713,600 40,000 Chicago Bridge & Iron Company NV – NY Shares 3,486,000 19,600 Dover Corporation 1,602,300 30,000 Eaton Corporation, PLC 2,253,600 40,000 G&K Services, Inc. – Class “A” 2,446,800 50,000 Generac Holdings, Inc. 2,948,500 17,800 General Dynamics Corporation 1,938,776 371,800 General Electric Company 9,625,902 71,900 Honeywell International, Inc. 6,669,444 61,450 ITT Corporation 2,627,602 101,300 Kforce, Inc. 2,159,716 26,372 Pentair, Ltd. 2,092,354 20,000 Snap-On, Inc. 2,269,600 23,800 * TAL International Group, Inc. 1,020,306 79,075 Tyco International, Ltd. 3,352,780 31,700 United Parcel Service, Inc. – Class “B” 3,086,946 47,500 United Technologies Corporation 5,549,900 63,854,285 70 Shares Security Value Information Technology—11.2% 9,700 Apple, Inc. $ 5,206,378 21,600 Automatic Data Processing, Inc. 1,668,816 60,000 Avago Technologies, Ltd. 3,864,600 307,000 Cisco Systems, Inc. 6,879,870 309,700 Intel Corporation 7,993,357 81,700 Intersil Corporation – Class “A” 1,055,564 155,000 * Juniper Networks, Inc. 3,992,800 144,100 Mentor Graphics Corporation 3,173,082 101,800 Methode Electronics, Inc. 3,121,188 105,000 Microchip Technology, Inc. 5,014,800 240,000 Microsoft Corporation 9,837,600 50,000 Oracle Corporation 2,045,500 55,300 QUALCOMM, Inc. 4,360,958 39,200 TE Connectivity, Ltd. 2,360,232 60,574,745 Materials—3.8% 13,300 Cytec Industries, Inc. 1,298,213 66,900 Dow Chemical Company 3,250,671 50,100 DuPont (E.I.) de Nemours & Company 3,361,710 76,200 Freeport-McMoRan Copper & Gold, Inc. 2,519,934 45,400 International Paper Company 2,082,952 51,700 LyondellBasell Industries NV – Class “A” 4,598,198 13,000 Rock-Tenn Company – Class “A” 1,372,410 35,000 Westlake Chemical Corporation 2,316,300 20,800,388 Telecommunication Services—2.9% 165,730 AT&T, Inc. 5,812,151 136,500 NTELOS Holdings Corporation 1,842,750 167,300 Verizon Communications, Inc. 7,958,461 15,613,362 Utilities—5.4% 97,000 American Electric Power Company, Inc. 4,914,020 32,500 Dominion Resources, Inc. 2,307,175 45,000 Duke Energy Corporation 3,204,900 45,100 NextEra Energy, Inc. 4,312,462 125,900 NiSource, Inc. 4,473,227 71 Portfolio of Investments (continued) EQUITY INCOME FUND March 31, 2014 Shares or Principal Amount Security Value Utilities (continued) 69,000 Portland General Electric Company $2,231,460 110,000 PPL Corporation 3,645,400 106,400 Vectren Corporation 4,191,096 29,279,740 Total Value of Common Stocks (cost $360,245,761) 507,647,851 PREFERRED STOCKS—.4% Financials 50,500 Digital Realty Trust, Inc., Series G, 5.875%, 2049 (REIT) 1,028,180 46,000 Urstadt Biddle Properties, Inc., Series F, 7.125%, 2049 (REIT) 1,129,300 Total Value of Preferred Stocks (cost $2,403,576) 2,157,480 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.9% Federal Home Loan Bank: $1,100M 0.04%, 4/9/2014 1,099,990 6,000M 0.045%, 4/11/2014 5,999,925 3,000M 0.05%, 4/21/2014 2,999,917 8,000M 0.04%, 4/23/2014 7,999,804 3,000M 0.065%, 4/25/2014 2,999,870 Total Value of Short-Term U.S. Government Agency Obligations (cost $21,099,506) 21,099,506 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—2.3% U.S. Treasury Bills: 2,500M 0.036%, 4/3/2014 2,499,995 2,000M 0.02%, 4/17/2014 1,999,982 8,000M 0.04%, 4/17/2014 7,999,858 Total Value of Short-Term U.S. Government Obligations (cost $12,499,835) 12,499,835 Total Value of Investments (cost $396,248,678) 100.3 % 543,404,672 Excess of Liabilities Over Other Assets (.3 ) (1,667,514) Net Assets 100.0 % $541,737,158 72 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 73 Portfolio of Investments (continued) EQUITY INCOME FUND March 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 507,647,851 $ — $ — $ 507,647,851 Preferred Stocks 2,157,480 — — 2,157,480 Short-Term U.S. Government Agency Obligations — 21,099,506 — 21,099,506 Short-Term U.S. Government Obligations — 12,499,835 — 12,499,835 Total Investments in Securities* $ 509,805,331 $ 33,599,341 $ — $ 543,404,672 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 74 See notes to financial statements Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.15% Actual $1,000.00 $1,106.87 $ 6.04 Hypothetical** $1,000.00 $1,019.20 $ 5.79 Class B Shares 1.96% Actual $1,000.00 $1,101.91 $10.27 Hypothetical** $1,000.00 $1,015.16 $ 9.85 Advisor Class Shares 0.93% Actual $1,000.00 $1,108.52 $ 4.89 Hypothetical** $1,000.00 $1,020.29 $ 4.68 Institutional Class Shares 0.75% Actual $1,000.00 $1,109.15 $ 3.94 Hypothetical** $1,000.00 $1,021.19 $ 3.78 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 75 Portfolio of Investments GROWTH & INCOME FUND March 31, 2014 Shares Security Value COMMON STOCKS—99.5% Consumer Discretionary—14.4% 205,000 Best Buy Company, Inc. $ 5,414,050 250,000 BorgWarner, Inc. 15,367,500 390,000 CBS Corporation – Class “B” 24,102,000 50,000 Dana Holding Corporation 1,163,500 305,000 Delphi Automotive, PLC 20,697,300 240,000 * Express, Inc. 3,811,200 6,600 Extended Stay America, Inc. 150,282 500,000 Ford Motor Company 7,800,000 135,000 GNC Holdings, Inc. – Class “A” 5,942,700 150,000 Harman International Industries, Inc. 15,960,000 180,000 Home Depot, Inc. 14,243,400 250,000 * Jarden Corporation 14,957,500 315,000 L Brands, Inc. 17,882,550 130,000 Lear Corporation 10,883,600 151,800 Macy’s, Inc. 9,000,222 100,000 McDonald’s Corporation 9,803,000 325,000 Newell Rubbermaid, Inc. 9,717,500 307,900 * Orient-Express Hotels, Ltd. – Class “A” 4,436,839 60,000 Penske Automotive Group, Inc. 2,565,600 450,000 Pier 1 Imports, Inc. 8,496,000 89,300 * Steiner Leisure, Ltd. 4,130,125 125,000 * TRW Automotive Holdings Corporation 10,202,500 117,000 Tupperware Brands Corporation 9,799,920 5,000 * Vince Holding Corporation 131,800 160,000 Walt Disney Company 12,811,200 140,000 Wyndham Worldwide Corporation 10,252,200 249,722,488 Consumer Staples—8.7% 450,000 Altria Group, Inc. 16,843,500 250,000 Avon Products, Inc. 3,660,000 432,600 Coca-Cola Company 16,724,316 285,000 CVS Caremark Corporation 21,335,100 210,000 Herbalife, Ltd. 12,026,700 300,000 Nu Skin Enterprises, Inc. – Class “A” 24,855,000 126,000 PepsiCo, Inc. 10,521,000 275,000 Philip Morris International, Inc. 22,514,250 135,562 Procter & Gamble Company 10,926,297 160,000 Wal-Mart Stores, Inc. 12,228,800 151,634,963 76 Shares Security Value Energy—10.1% 138,000 Anadarko Petroleum Corporation $ 144,800 Chevron Corporation 17,218,168 230,000 ConocoPhillips 16,180,500 245,000 Devon Energy Corporation 16,397,850 145,000 Ensco, PLC – Class “A” 7,653,100 230,000 ExxonMobil Corporation 22,466,400 31,700 Hess Corporation 2,627,296 6,920 Hugoton Royalty Trust 55,845 348,019 Marathon Oil Corporation 12,361,635 142,509 Marathon Petroleum Corporation 12,403,983 160,000 National Oilwell Varco, Inc. 12,459,200 247,500 Noble Corporation, PLC 8,103,150 100,000 Occidental Petroleum Corporation 9,529,000 115,000 Phillips 66 8,861,900 48,300 Schlumberger, Ltd. 4,709,250 350,200 Suncor Energy, Inc. 12,242,992 174,967,149 Financials—10.4% 230,000 American Express Company 20,706,900 140,000 Ameriprise Financial, Inc. 15,409,800 120,000 Armada Hoffler Properties, Inc. (REIT) 1,204,800 532,500 Brixmor Property Group, Inc. (REIT) 11,358,225 275,000 Discover Financial Services 16,002,250 100,000 Financial Select Sector SPDR Fund (ETF) 2,234,000 225,000 FirstMerit Corporation 4,686,750 187,500 * Health Insurance Innovations, Inc. – Class “A” 1,938,750 85,000 Invesco, Ltd. 3,145,000 396,730 JPMorgan Chase & Company 24,085,478 100,000 MetLife, Inc. 5,280,000 100,000 Morgan Stanley 3,117,000 165,000 PNC Financial Services Group, Inc. 14,355,000 75,000 SPDR S&P rust (ETF) 14,028,000 100,000 SPDR S&P Regional Banking (ETF) 4,138,000 357,666 Sunstone Hotel Investors, Inc. (REIT) 4,910,754 355,000 U.S. Bancorp 15,215,300 385,100 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 7,956,166 237,050 Wells Fargo & Company 11,790,867 181,563,040 77 Portfolio of Investments (continued) GROWTH & INCOME FUND March 31, 2014 Shares Security Value Health Care—15.4% 400,000 Abbott Laboratories $ 230,000 AbbVie, Inc. 11,822,000 151,344 * Actavis, PLC 31,154,162 175,000 Baxter International, Inc. 12,876,500 75,000 Covidien, PLC 5,524,500 200,000 * Express Scripts Holding Company 15,018,000 482,500 * Gilead Sciences, Inc. 34,189,950 270,625 Johnson & Johnson 26,583,494 9,375 * Mallinckrodt, PLC 594,469 70,900 McKesson Corporation 12,518,813 325,000 Merck & Company, Inc. 18,450,250 152,000 Omnicare, Inc. 9,069,840 829,301 Pfizer, Inc. 26,637,148 135,000 * Salix Pharmaceuticals, Ltd. 13,987,350 260,000 Thermo Fisher Scientific, Inc. 31,262,400 103,905 Zoetis, Inc. 3,007,011 268,099,887 Industrials—12.9% 175,000 3M Company 23,740,500 225,000 ADT Corporation 6,738,750 250,000 Altra Industrial Motion Corporation 8,925,000 90,000 * Armstrong World Industries, Inc. 4,792,500 77,000 Caterpillar, Inc. 7,651,490 180,000 Chicago Bridge & Iron Company NV – NY Shares 15,687,000 153,700 Dover Corporation 12,564,975 165,000 Generac Holdings, Inc. 9,730,050 385,000 General Electric Company 9,967,650 209,700 Honeywell International, Inc. 19,451,772 175,000 ITT Corporation 7,483,000 20,000 Lockheed Martin Corporation 3,264,800 125,000 Pentair, Ltd. 9,917,500 145,000 Ryder System, Inc. 11,588,400 100,000 Snap-On, Inc. 11,348,000 230,000 * TAL International Group, Inc. 9,860,100 110,000 Textainer Group Holdings, Ltd. 4,209,700 325,000 Textron, Inc. 12,769,250 372,475 Tyco International, Ltd. 15,792,940 9,800 * United Rentals, Inc. 930,412 154,700 United Technologies Corporation 18,075,148 224,488,937 78 Shares Security Value Information Technology—19.7% 50,000 Apple, Inc. $ 26,837,000 350,000 * ARRIS Group, Inc. 9,863,000 300,000 Avago Technologies, Ltd. 19,323,000 240,500 * Blackhawk Network Holdings, Inc. 5,865,795 400,000 CDW Corporation 10,976,000 875,000 Cisco Systems, Inc. 19,608,750 100,000 * eBay, Inc. 5,524,000 800,000 EMC Corporation 21,928,000 475,000 Hewlett-Packard Company 15,371,000 583,775 Intel Corporation 15,067,233 151,425 International Business Machines Corporation 29,147,798 416,800 Intersil Corporation – Class “A” 5,385,056 475,000 * Juniper Networks, Inc. 12,236,000 60,000 * Knowles Corporation 1,894,200 590,000 Mentor Graphics Corporation 12,991,800 315,000 Methode Electronics, Inc. 9,657,900 876,345 Microsoft Corporation 35,921,381 200,000 * NeuStar, Inc. – Class “A” 6,502,000 350,000 Oracle Corporation 14,318,500 150,000 * PTC, Inc. 5,314,500 290,000 QUALCOMM, Inc. 22,869,400 455,200 Symantec Corporation 9,090,344 250,000 * Take-Two Interactive Software, Inc. 5,482,500 225,000 TE Connectivity, Ltd. 13,547,250 210,000 * Yahoo!, Inc. 7,539,000 342,261,407 Materials—5.4% 156,900 Celanese Corporation – Series “A” 8,709,519 130,000 Cytec Industries, Inc. 12,689,300 425,000 Freeport-McMoRan Copper & Gold, Inc. 14,054,750 245,000 International Paper Company 11,240,600 235,000 LyondellBasell Industries NV – Class “A” 20,900,900 40,000 Praxair, Inc. 5,238,800 140,000 Rock-Tenn Company – Class “A” 14,779,800 135,000 RPM International, Inc. 5,648,400 93,262,069 79 Portfolio of Investments (continued) GROWTH & INCOME FUND March 31, 2014 Shares or Principal Amount Security Value Telecommunication Services—2.1% 475,000 AT&T, Inc. $ 16,658,250 425,000 Verizon Communications, Inc. 20,217,250 36,875,500 Utilities—.4% 50,000 Atmos Energy Corporation 2,356,500 151,100 NiSource, Inc. 5,368,583 7,725,083 Total Value of Common Stocks (cost $1,054,409,280) 1,730,600,523 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.2% U.S. Treasury Bills: $ 2,000M 0.036%, 4/3/2014 1,999,996 1,000M 0.02%, 4/17/2014 999,991 Total Value of Short-Term U.S. Government Obligations (cost $2,999,987) 2,999,987 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.1% 2,000M Federal Home Loan Bank, 0.065%, 4/25/2014 (cost $1,999,913) 1,999,913 Total Value of Investments (cost $1,059,409,180) 99.8 % 1,735,600,423 Other Assets, Less Liabilities .2 3,093,571 Net Assets 100.0 % $1,738,693,994 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 80 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 1,730,600,523 $ — $ — $ 1,730,600,523 Short-Term U.S. Government Obligations — 2,999,987 — 2,999,987 Short-Term U.S. Government Agency Obligations — 1,999,913 — 1,999,913 Total Investments in Securities* $ 1,730,600,523 $ 4,999,900 $ — $ 1,735,600,423 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 81 Fund Expenses (unaudited) GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.51% Actual $1,000.00 $1,067.00 $ 7.78 Hypothetical** $1,000.00 $1,017.40 $ 7.59 Class B Shares 2.34% Actual $1,000.00 $1,063.71 $12.04 Hypothetical** $1,000.00 $1,013.26 $11.75 Advisor Class Shares 1.24% Actual $1,000.00 $1,067.04 $ 6.39 Hypothetical** $1,000.00 $1,018.75 $ 6.24 Institutional Class Shares 1.05% Actual $1,000.00 $1,069.48 $ 5.42 Hypothetical** $1,000.00 $1,019.69 $ 5.29 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 82 Portfolio of Investments GLOBAL FUND March 31, 2014 Shares Security Value COMMON STOCKS—99.1% United States—58.3% 34,100 Accenture, PLC – Class “A” $ 2,718,452 98,500 Activision Blizzard, Inc. 2,013,340 83,400 Aetna, Inc. 6,252,498 47,940 * Alkermes, PLC 2,113,675 7,700 Alliance Data Systems Corporation 2,097,865 8,600 Amazon.com, Inc. 2,894,072 90,480 American International Group, Inc. 4,524,905 32,125 Ameriprise Financial, Inc. 3,535,999 66,800 AMETEK, Inc. 3,439,532 57,415 Amgen, Inc. 7,081,566 49,040 Anadarko Petroleum Corporation 4,156,630 119,647 Arena Pharmaceuticals, Inc. 753,776 8,900 Artisan Partners Asset Management, Inc. – Class “A” 571,825 27,555 BlackRock, Inc. 8,665,496 82,320 Bristol-Myers Squibb Company 4,276,524 26,700 Celgene Corporation 3,727,320 138,655 Citigroup, Inc. 6,599,978 20,700 * Concho Resources, Inc. 2,535,750 85,360 Eli Lilly & Company 5,024,290 70,200 Equifax, Inc. 4,775,706 28,100 Estee Lauder Companies, Inc. – Class “A” 1,879,328 161,200 Ford Motor Company 2,514,720 59,900 Gap, Inc. 2,399,594 30,300 * Gilead Sciences, Inc. 2,147,058 6,550 * Google, Inc. – Class “A” 7,300,040 68,700 Halliburton Company 4,045,743 72,300 HCA, Inc. 3,795,750 6,000 IntercontinentalExchange Group, Inc. 1,186,980 58,600 International Paper Company 2,688,568 23,900 Invesco, Ltd. 884,300 74,100 KBR, Inc. 1,976,988 65,200 L Brands, Inc. 3,701,404 11,100 * LinkedIn Corporation – Class “A” 2,052,834 36,600 MasterCard, Inc. 2,734,020 20,865 McKesson Corporation 3,684,133 155,360 Merck & Company, Inc. 8,819,787 148,400 Mondelez International, Inc. – Class “A” 5,127,220 45,720 Monster Beverage Corporation 3,175,254 72,769 Nielsen Holdings NV 3,247,680 55,200 NPS Pharmaceuticals, Inc. 1,652,136 83 Portfolio of Investments (continued) GLOBAL FUND March 31, 2014 Shares Security Value United States (continued) 46,120 Parker Hannifin Corporation $ 5,521,025 28,700 Pioneer Natural Resources Company 5,370,918 77,475 PNC Financial Services Group, Inc. 6,740,325 78,400 QUALCOMM, Inc. 6,182,624 40,900 Range Resources Corporation 3,393,473 14,900 Regeneron Pharmaceuticals, Inc. 4,474,172 57,490 * Salesforce.com, Inc. 3,282,104 13,300 * Salix Pharmaceuticals, Ltd. 1,378,013 29,000 Solera Holdings, Inc. 1,836,860 35,645 * Teledyne Technologies, Inc. 3,469,328 52,400 * TRW Automotive Holdings Corporation 4,276,888 91,000 United Continental Holdings, Inc. 4,061,330 45,600 VF Corporation 2,821,728 8,100 Virtus Investment Partners, Inc. 1,402,677 98,500 Vulcan Materials Company 6,545,325 20,380 W.W. Grainger, Inc. 5,149,211 48,400 WABCO Holdings, Inc. 5,109,104 40,960 Wabtec Corporation 3,174,400 149,000 WisdomTree Investments, Inc. 1,954,880 317,600 Xerox Corporation 3,588,880 157,824 Zoetis, Inc. 4,567,427 227,073,428 Japan—12.1% 27,570 Aeon Mall Company, Ltd. 705,681 111,600 Asahi Group Holdings, Ltd. 3,130,673 116,000 Daiwa House Industry Company, Ltd. 1,972,287 76,600 Dentsu, Inc. 2,911,968 622,000 Isuzu Motors, Ltd. 3,581,551 42,500 Japan Exchange Group, Inc. 1,039,132 112,410 KDDI Corporation 6,522,913 325,100 Mitsubishi Electric Corporation 3,668,167 243,790 Mitsubishi UFJ Financial Group, Inc. 1,342,224 267,400 Nomura Holdings, Inc. 1,718,879 60,700 Nomura Research Institute, Ltd. 1,921,464 79,900 Olympus Corporation 2,552,517 273,900 ORIX Corporation 3,864,414 150,700 Rakuten, Inc. 2,014,991 88,000 Rohm Company, Ltd. 3,934,942 84 Shares Security Value Japan (continued) 64,600 Seven & I Holdings Company, Ltd. $ 215,420 T&D Holdings, Inc. 2,566,591 32,900 Tokio Marine Holdings, Inc. 989,699 46,912,069 France—7.9% 44,091 Air Liquide SA 5,974,733 62,122 BNP Paribas SA 4,793,829 42,131 Cap Gemini SA 3,190,775 175,010 Rexel SA 4,593,784 74,510 Schneider Electric SA 6,608,300 92,801 Societe Generale 5,717,885 30,879,306 United Kingdom—5.8% 144,673 AstraZeneca, PLC 9,349,731 132,827 Diageo, PLC 4,121,018 486,453 Kingfisher, PLC 3,417,490 309,927 * Rolls-Royce Holdings, PLC 5,549,266 22,437,505 Italy—3.0% 324,737 Assicurazioni Generali SpA 7,241,640 66,389 Banca Generali SpA 2,191,434 701,415 Intesa Sanpaolo 2,378,137 11,811,211 Belgium—2.3% 86,290 Anheuser-Busch InBev NV 9,050,484 Canada—1.8% 303,000 * Air Canada – Class “A” 1,520,833 63,000 Cameco Corporation 1,442,700 73,390 Tim Hortons, Inc. 4,067,950 7,031,483 85 Portfolio of Investments (continued) GLOBAL FUND March 31, 2014 Shares Security Value Germany—1.5% 11,653 Brenntag AG $ 2,162,573 80,645 ProSiebenSat. 1 Media AG 3,692,358 5,854,931 Netherlands—1.3% 83,911 NXP Semiconductors NV 4,934,806 Switzerland—1.2% 106,103 Julius Baer Group, Ltd. 4,712,085 South Korea—1.0% 116,880 SK Hynix, Inc. 3,952,915 Sweden—1.0% 74,193 Assa Abloy AB-Class “B” 3,943,350 China—.5% 24,100 * 58.Com, Inc. (ADR) 1,003,283 6,800 * Baidu.com, Inc. (ADR) 1,036,184 2,039,467 Hong Kong—.4% 485,690 MGM China Holdings, Ltd. 1,712,458 Greece—.4% 1,638,551 * Alpha Bank A.E. (a) 1,614,703 Mexico—.3% 376,500 Fibra Uno Administracion SA 1,218,765 Norway—.2% 44,990 * Tanker Investments, Ltd. 582,378 India—.1% 6,960 United Spirits, Ltd. 308,531 Total Value of Common Stocks (cost $360,507,327) 386,069,875 86 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.3% United States U.S. Treasury Bills: $500M 0.04%, 4/17/2014 $499,991 500M 0.0405%, 4/17/2014 499,991 4,000M 0.0605%, 4/24/2014 3,999,845 Total Value of Short-Term U.S. Government Obligations (cost $4,999,827) 4,999,827 Total Value of Investments (cost $365,507,154) 100.4 % 391,069,702 Excess of Liabilities Over Other Assets (.4 ) (1,629,146) Net Assets 100.0 % $389,440,556 * Non-income producing (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ADR American Depositary Receipts Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. 87 Portfolio of Investments (continued) GLOBAL FUND March 31, 2014 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks United States $ 227,073,428 $ — $ — $ 227,073,428 Japan 46,912,069 — — 46,912,069 France 30,879,306 — — 30,879,306 United Kingdom 22,437,505 — — 22,437,505 Italy 11,811,211 — — 11,811,211 Belgium 9,050,484 — — 9,050,484 Canada 7,031,483 — — 7,031,483 Germany 5,854,931 — — 5,854,931 Netherlands 4,934,806 — — 4,934,806 Switzerland 4,712,085 — — 4,712,085 South Korea 3,952,915 — — 3,952,915 Sweden 3,943,350 — — 3,943,350 China 2,039,467 — — 2,039,467 Hong Kong 1,712,458 — — 1,712,458 Greece 1,614,703 — — 1,614,703 Mexico 1,218,765 — — 1,218,765 Norway 582,378 — — 582,378 India 308,531 — — 308,531 Short-Term U.S. Government Obligations — 4,999,827 — 4,999,827 Total Investments in Securities $ 386,069,875 $ 4,999,827 $ — $ 391,069,702 During the period ended March 31, 2014, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. 88 See notes to financial statements Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.28% Actual $1,000.00 $1,151.96 $ 6.87 Hypothetical** $1,000.00 $1,018.55 $ 6.44 Class B Shares 2.06% Actual $1,000.00 $1,146.28 $11.02 Hypothetical** $1,000.00 $1,014.66 $10.35 Advisor Class Shares 1.02% Actual $1,000.00 $1,151.18 $ 5.47 Hypothetical** $1,000.00 $1,019.84 $ 5.14 Institutional Class Shares 0.84% Actual $1,000.00 $1,154.26 $ 4.51 Hypothetical** $1,000.00 $1,020.74 $ 4.23 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 89 Portfolio of Investments SELECT GROWTH FUND March 31, 2014 Shares Security Value COMMON STOCKS—99.0% Consumer Discretionary—19.8% 150,300 BorgWarner, Inc. $ 9,238,941 302,700 Gentex Corporation 9,544,131 136,200 Home Depot, Inc. 10,777,506 11,000 * Priceline.com, Inc. 13,110,790 129,500 Starbucks Corporation 9,502,710 218,300 TJX Companies, Inc. 13,239,895 44,740 Whirlpool Corporation 6,686,840 72,100,813 Consumer Staples—7.7% 189,400 Coca-Cola Enterprises, Inc. 9,045,744 71,000 Kimberly-Clark Corporation 7,827,750 257,200 Kroger Company 11,226,780 28,100,274 Energy—7.0% 43,800 Chevron Corporation 5,208,258 47,200 ExxonMobil Corporation 4,610,496 71,900 Helmerich & Payne, Inc. 7,733,564 149,600 Valero Energy Corporation 7,943,760 25,496,078 Financials—8.6% 151,300 American Express Company 13,621,539 127,400 Discover Financial Services 7,413,406 54,800 Travelers Companies, Inc. 4,663,480 128,200 U.S. Bancorp 5,494,652 31,193,077 Health Care—15.5% 80,800 * Actavis, PLC 16,632,680 151,200 * Align Technology, Inc. 7,830,648 45,700 C.R. Bard, Inc. 6,762,686 104,000 * Gilead Sciences, Inc. 7,369,440 56,900 Johnson & Johnson 5,589,287 69,800 McKesson Corporation 12,324,586 56,509,327 90 Shares or Principal Amount Security Value Industrials—17.8% 106,800 Alaska Air Group, Inc. $ 9,965,508 200,500 AMETEK, Inc. 10,323,745 89,000 Boeing Company 11,168,610 93,300 Rockwell Automation, Inc. 11,620,515 48,300 Union Pacific Corporation 9,063,978 162,100 Wabtec Corporation 12,562,750 64,705,106 Information Technology—22.6% 54,100 * Alliance Data Systems Corporation 14,739,545 144,800 Amdocs, Ltd. 6,727,408 27,800 Apple, Inc. 14,921,372 188,699 * CoreLogic, Inc. 5,668,518 95,400 DST Systems, Inc. 9,042,966 239,400 Hewlett-Packard Company 7,746,984 149,100 * Red Hat, Inc. 7,899,318 84,600 SanDisk Corporation 6,868,674 91,619 Western Digital Corporation 8,412,457 82,027,242 Total Value of Common Stocks (cost $246,681,003) 360,131,917 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.5% $ 2,000M U.S. Treasury Bills, 0.02%, 4/17/2014 (cost $1,999,982) 1,999,982 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.3% 1,000M Freddie Mac, 0.045%, 4/8/2014 (cost $999,991) 999,991 Total Value of Investments (cost $249,680,976) 99.8 % 363,131,890 Other Assets, Less Liabilities .2 593,122 Net Assets 100.0 % $363,725,012 * Non-income producing 91 Portfolio of Investments (continued) SELECT GROWTH FUND March 31, 2014 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 360,131,917 $ — $ — $ 360,131,917 Short-Term U.S. Government Obligations — 1,999,982 — 1,999,982 Short-Term U.S. Government Agency Obligations — 999,991 — 999,991 Total Investments in Securities* $ 360,131,917 $ 2,999,973 $ — $ 363,131,890 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. 92 See notes to financial statements Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.21% Actual $1,000.00 $1,112.41 $ 6.37 Hypothetical** $1,000.00 $1,018.90 $ 6.09 Class B Shares 2.00% Actual $1,000.00 $1,107.92 $10.51 Hypothetical** $1,000.00 $1,014.96 $10.05 Advisor Class Shares 0.98% Actual $1,000.00 $1,112.59 $ 5.16 Hypothetical** $1,000.00 $1,020.04 $ 4.94 Institutional Class Shares 0.79% Actual $1,000.00 $1,114.60 $ 4.16 Hypothetical** $1,000.00 $1,020.99 $ 3.98 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 93 Portfolio of Investments OPPORTUNITY FUND March 31, 2014 Shares Security Value COMMON STOCKS—97.0% Consumer Discretionary—16.4% 150,000 BorgWarner, Inc. $ 9,220,500 6,000 * Container Store Group, Inc. 203,700 240,000 CST Brands, Inc. 7,497,600 50,000 Dana Holding Corporation 1,163,500 40,000 * Del Frisco’s Restaurant Group, Inc. 1,116,000 245,000 Delphi Automotive, PLC 16,625,700 125,000 * Express, Inc. 1,985,000 250,000 Extended Stay America, Inc. 5,692,500 60,200 GNC Holdings, Inc. – Class “A” 2,650,004 100,000 Harman International Industries, Inc. 10,640,000 149,500 * Jarden Corporation 8,944,585 165,000 L Brands, Inc. 9,367,050 185,000 Newell Rubbermaid, Inc. 5,531,500 50,000 Nordstrom, Inc. 3,122,500 436,000 * Orient-Express Hotels, Ltd. – Class “A” 6,282,760 109,900 Penske Automotive Group, Inc. 4,699,324 335,000 Pier 1 Imports, Inc. 6,324,800 25,000 Ralph Lauren Corporation 4,023,250 205,900 Ruth’s Hospitality Group, Inc. 2,489,331 145,000 * TRW Automotive Holdings Corporation 11,834,900 100,000 Tupperware Brands Corporation 8,376,000 4,000 * Vince Holding Corporation 105,440 148,000 * William Lyon Homes – Class “A” 4,086,280 63,200 Wyndham Worldwide Corporation 4,628,136 136,610,360 Consumer Staples—4.1% 150,000 Avon Products, Inc. 2,196,000 155,000 Herbalife, Ltd. 8,876,850 20,000 McCormick & Company, Inc. 1,434,800 210,000 Nu Skin Enterprises, Inc. – Class “A” 17,398,500 82,600 Pinnacle Foods, Inc. 2,466,436 71,489 Tootsie Roll Industries, Inc. 2,140,387 34,512,973 Energy—7.4% 30,000 * Dril-Quip, Inc. 3,363,000 116,500 Ensco, PLC – Class “A” 6,148,870 40,000 EOG Resources, Inc. 7,846,800 94 Shares Security Value Energy (continued) 90,000 EQT Corporation $ 275,000 * Helix Energy Solutions Group, Inc. 6,319,500 43,000 Hess Corporation 3,563,840 139,700 National Oilwell Varco, Inc. 10,878,439 120,000 Noble Corporation, PLC 3,928,800 232,000 * RSP Permian, Inc. 6,702,480 225,000 Talisman Energy, Inc. 2,245,500 125,000 * Weatherford International, Ltd. 2,170,000 61,894,529 Financials—12.7% 60,000 Ameriprise Financial, Inc. 6,604,200 220,000 Berkshire Hills Bancorp, Inc. 5,693,600 308,600 Brixmor Property Group, Inc. (REIT) 6,582,438 105,000 City National Corporation 8,265,600 220,000 Discover Financial Services 12,801,800 150,000 Douglas Emmett, Inc. (REIT) 4,071,000 45,000 Federal Realty Investment Trust (REIT) 5,162,400 90,000 Financial Select Sector SPDR Fund (ETF) 2,010,600 175,000 FirstMerit Corporation 3,645,250 171,000 * Health Insurance Innovations, Inc. – Class “A” 1,768,140 15,000 Invesco, Ltd. 555,000 120,000 NASDAQ OMX Group, Inc. 4,432,800 100,000 Oritani Financial Corporation 1,581,000 275,000 Protective Life Corporation 14,462,250 150,000 * Realogy Holdings Corporation 6,517,500 92,000 SPDR S&P Regional Banking (ETF) 3,806,960 355,000 Sterling Bancorp 4,494,300 175,000 Waddell & Reed Financial, Inc. – Class “A” 12,883,500 105,338,338 Health Care—15.0% 170,000 * Actavis, PLC 34,994,500 100,000 * Centene Corporation 6,225,000 75,000 DENTSPLY International, Inc. 3,453,000 175,000 * Gilead Sciences, Inc. 12,400,500 115,000 * Lannett Company, Inc. 4,107,800 80,000 McKesson Corporation 14,125,600 122,300 Omnicare, Inc. 7,297,641 20,000 Perrigo Company, PLC 3,093,200 399,500 * Prestige Brands Holdings, Inc. 10,886,375 95 Portfolio of Investments (continued) OPPORTUNITY FUND March 31, 2014 Shares Security Value Health Care (continued) 125,000 * Salix Pharmaceuticals, Ltd. $12,951,250 2,700 * Surgical Care Affiliates, Inc. 83,025 125,000 Thermo Fisher Scientific, Inc. 15,030,000 124,647,891 Industrials—15.1% 140,000 A.O. Smith Corporation 6,442,800 130,500 ADT Corporation 3,908,475 180,000 Altra Industrial Motion Corporation 6,426,000 65,000 * Armstrong World Industries, Inc. 3,461,250 160,000 Chicago Bridge & Iron Company NV – NY Shares 13,944,000 97,000 Dover Corporation 7,929,750 120,000 G&K Services, Inc. – Class “A” 7,340,400 100,000 Generac Holdings, Inc. 5,897,000 60,000 IDEX Corporation 4,373,400 160,000 ITT Corporation 6,841,600 82,500 J.B. Hunt Transport Services, Inc. 5,933,400 62,500 Pentair, Ltd. 4,958,750 40,000 Roper Industries, Inc. 5,340,400 130,000 Ryder System, Inc. 10,389,600 85,500 Snap-On, Inc. 9,702,540 90,000 * TAL International Group, Inc. 3,858,300 60,000 Textainer Group Holdings, Ltd. 2,296,200 80,000 Textron, Inc. 3,143,200 146,400 * United Rentals, Inc. 13,899,216 126,086,281 Information Technology—15.5% 250,000 * ARRIS Group, Inc. 7,045,000 25,000 * ATMI, Inc. 850,250 210,000 Avago Technologies, Ltd. 13,526,100 288,000 * Blackhawk Network Holdings, Inc. 7,024,320 300,000 CDW Corporation 8,232,000 295,000 * Finisar Corporation 7,820,450 90,000 * Fiserv, Inc. 5,102,100 321,000 Intersil Corporation – Class “A” 4,147,320 325,000 * Juniper Networks, Inc. 8,372,000 49,500 * King Digital Entertainment, PLC 900,405 40,000 * Knowles Corporation 1,262,800 380,000 Mentor Graphics Corporation 8,367,600 96 Shares Security Value Information Technology (continued) 280,000 Methode Electronics, Inc. $ 8,584,800 150,000 Microchip Technology, Inc. 7,164,000 160,000 * NeuStar, Inc. – Class “A” 5,201,600 380,000 * ON Semiconductor Corporation 3,572,000 325,000 Symantec Corporation 6,490,250 250,000 * Take-Two Interactive Software, Inc. 5,482,500 160,000 TE Connectivity, Ltd. 9,633,600 275,000 Technology Select Sector SPDR Fund (ETF) 9,996,250 128,775,345 Materials—6.6% 70,000 Cytec Industries, Inc. 6,832,700 267,322 Freeport-McMoRan Copper & Gold, Inc. 8,840,338 142,500 International Paper Company 6,537,900 95,000 Methanex Corporation 6,074,300 40,000 Praxair, Inc. 5,238,800 89,600 Rock-Tenn Company – Class “A” 9,459,072 55,000 Sigma-Aldrich Corporation 5,135,900 105,000 Westlake Chemical Corporation 6,948,900 55,067,910 Telecommunication Services—.5% 332,000 NTELOS Holdings Corporation 4,482,000 Utilities—3.7% 111,000 AGL Resources, Inc. 5,434,560 120,800 NiSource, Inc. 4,292,024 144,800 Portland General Electric Company 4,682,832 135,000 SCANA Corporation 6,928,200 200,000 Wisconsin Energy Corporation 9,310,000 30,647,616 Total Value of Common Stocks (cost $492,811,632) 808,063,243 97 Portfolio of Investments (continued) OPPORTUNITY FUND March 31, 2014 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.3% U.S. Treasury Bills: $2,000M 0.02%, 4/17/2014 $ 9,000M 0.04%, 4/17/2014 8,999,840 Total Value of Short-Term U.S. Government Obligations (cost $10,999,822) 10,999,822 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.0% Federal Home Loan Bank: 4,000M 0.04%, 4/10/2014 3,999,960 4,000M 0.05%, 4/21/2014 3,999,889 Total Value of Short-Term U.S. Government Agency Obligations (cost $7,999,849) 7,999,849 Total Value of Investments (cost $511,811,303) 99.3 % 827,062,914 Other Assets, Less Liabilities .7 6,182,930 Net Assets 100.0 % $833,245,844 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 98 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 808,063,243 $ — $ — $ 808,063,243 Short-Term U.S. Government Obligations — 10,999,822 — 10,999,822 Short-Term U.S. Government Agency Obligations — 7,999,849 — 7,999,849 Total Investments in Securities* $ 808,063,243 $ 18,999,671 $ — $ 827,062,914 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 99 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.35% Actual $1,000.00 $1,114.80 $ 7.12 Hypothetical** $1,000.00 $1,018.20 $ 6.79 Class B Shares 2.19% Actual $1,000.00 $1,109.67 $11.52 Hypothetical** $1,000.00 $1,014.01 $11.00 Advisor Class Shares 1.08% Actual $1,000.00 $1,114.03 $ 5.69 Hypothetical** $1,000.00 $1,019.54 $ 5.44 Institutional Class Shares 0.90% Actual $1,000.00 $1,116.80 $ 4.75 Hypothetical** $1,000.00 $1,020.44 $ 4.53 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 100 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND March 31, 2014 Shares Security Value COMMON STOCKS—99.0% Consumer Discretionary—15.4% 63,500 Best Buy Company, Inc. $ 1,677,035 2,700 * Container Store Group, Inc. 91,665 213,150 CST Brands, Inc. 6,658,806 25,300 Dana Holding Corporation 588,731 60,475 * Deckers Outdoor Corporation 4,821,672 45,125 * Express, Inc. 716,585 255,725 * Fox Factory Holding Corporation 4,833,203 35,125 Hanesbrands, Inc. 2,686,360 40,000 Harman International Industries, Inc. 4,256,000 90,725 * Jarden Corporation 5,428,077 125,875 * Live Nation Entertainment, Inc. 2,737,781 252,900 * Orient-Express Hotels, Ltd. – Class “A” 3,644,289 88,300 Penske Automotive Group, Inc. 3,775,708 252,000 Pier 1 Imports, Inc. 4,757,760 202,525 Regal Entertainment Group – Class “A” 3,783,167 228,400 Ruth’s Hospitality Group, Inc. 2,761,356 96,075 * Starz – Class “A” 3,101,301 65,425 Tupperware Brands Corporation 5,479,998 2,200 * Vince Holding Corporation 57,992 75,600 * Visteon Corporation 6,686,064 105,550 * William Lyon Homes – Class “A” 2,914,235 71,457,785 Consumer Staples—2.4% 66,900 Herbalife, Ltd. 3,831,363 52,000 Nu Skin Enterprises, Inc. – Class “A” 4,308,200 100,700 Pinnacle Foods, Inc. 3,006,902 11,146,465 Energy—9.7% 33,700 * Dril-Quip, Inc. 3,777,770 161,050 * Helix Energy Solutions Group, Inc. 3,700,929 279,066 * Matrix Service Company 9,426,849 3,500 * Navigator Holdings, Ltd. 91,000 44,850 Noble Corporation, PLC 1,468,389 129,500 * RSP Permian, Inc. 3,741,255 214,575 * Stone Energy Corporation 9,005,713 198,675 Western Refining, Inc. 7,668,855 89,300 * Whiting Petroleum Corporation 6,196,527 45,077,287 101 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND March 31, 2014 Shares Security Value Financials—19.4% 137,175 American Financial Group, Inc. $ 7,916,369 14,200 Armada Hoffler Properties, Inc. (REIT) 142,568 100,750 Aspen Insurance Holdings, Ltd. 3,999,775 163,225 Berkshire Hills Bancorp, Inc. 4,224,263 193,475 Brixmor Property Group, Inc. (REIT) 4,126,822 100,500 Brown & Brown, Inc. 3,091,380 60,700 City National Corporation 4,778,304 152,200 Douglas Emmett, Inc. (REIT) 4,130,708 40,125 Federal Realty Investment Trust (REIT) 4,603,140 59,424 Fidelity National Financial, Inc. 1,868,291 105,000 Financial Select Sector SPDR Fund (ETF) 2,345,700 177,375 FirstMerit Corporation 3,694,721 176,075 Montpelier Re Holdings, Ltd. 5,239,992 148,525 OceanFirst Financial Corporation 2,627,407 178,150 Oritani Financial Corporation 2,816,552 50,000 Prosperity Bancshares, Inc. 3,307,500 156,875 Protective Life Corporation 8,250,056 99,725 SPDR S&P Regional Banking (ETF) 4,126,621 475,150 Sterling Bancorp 6,015,399 276,325 * Strategic Hotels & Resorts, Inc. 2,815,752 231,475 TCF Financial Corporation 3,856,374 68,725 United Fire Group, Inc. 2,085,804 55,750 Waddell & Reed Financial, Inc. – Class “A” 4,104,315 90,167,813 Health Care—7.8% 100,000 * ANI Pharmaceuticals, Inc. 3,135,000 120,050 * Centene Corporation 7,473,112 132,250 * Exactech, Inc. 2,983,560 78,575 Health Care Select Sector SPDR Fund (ETF) 4,595,852 65,000 * Lannett Company, Inc. 2,321,800 90,000 * Masimo Corporation 2,457,900 100,450 Omnicare, Inc. 5,993,851 84,700 PerkinElmer, Inc. 3,816,582 32,500 * Salix Pharmaceuticals, Ltd. 3,367,325 1,600 * Surgical Care Affiliates, Inc. 49,200 36,194,182 Industrials—14.8% 76,400 Altra Industrial Motion Corporation 2,727,480 44,200 Applied Industrial Technologies, Inc. 2,132,208 102 Shares Security Value Industrials (continued) 93,125 G&K Services, Inc. – Class “A” $ 5,696,456 100,000 Generac Holdings, Inc. 5,897,000 140,225 Industrial Select Sector SPDR Fund (ETF) 7,337,974 136,475 ITT Corporation 5,835,671 238,450 Kforce, Inc. 5,083,754 94,550 * Korn/Ferry International 2,814,753 320,800 * NCI Building Systems, Inc. 5,601,168 10,250 Precision Castparts Corporation 2,590,790 120,975 Ryder System, Inc. 9,668,322 45,650 Snap-On, Inc. 5,180,362 86,275 * United Rentals, Inc. 8,190,949 68,756,887 Information Technology—21.3% 156,025 * Advanced Energy Industries, Inc. 3,822,612 115,475 * ATMI, Inc. 3,927,305 175,000 Avnet, Inc. 8,142,750 191,100 * Blackhawk Network Holdings, Inc. 4,660,929 242,300 CDW Corporation 6,648,712 196,775 * CommScope Holding Company, Inc. 4,856,407 200,000 * Entegris, Inc. 2,422,000 178,300 * Finisar Corporation 4,726,733 45,125 IAC/InterActiveCorp 3,221,474 630,500 Intersil Corporation – Class “A” 8,146,060 34,500 * King Digital Entertainment, PLC 627,555 214,275 Mentor Graphics Corporation 4,718,335 217,100 Methode Electronics, Inc. 6,656,286 54,425 Microchip Technology, Inc. 2,599,338 120,650 * Microsemi Corporation 3,019,869 94,425 * NeuStar, Inc. – Class “A” 3,069,757 353,925 * ON Semiconductor Corporation 3,326,895 155,000 * Orbotech, Ltd. 2,385,450 49,000 * OSI Systems, Inc. 2,933,140 67,700 * Progress Software Corporation 1,475,860 320,000 * Take-Two Interactive Software, Inc. 7,017,600 64,975 Technology Select Sector SPDR Fund (ETF) 2,361,841 401,050 * TriQuint Semiconductor, Inc. 5,370,060 60,700 * Verint Systems, Inc. 2,848,651 98,985,619 103 Portfolio of Investments (continued) SPECIAL SITUATIONS FUND March 31, 2014 Shares or Principal Amount Security Value Materials—4.2% 107,725 AptarGroup, Inc. $ 7,120,622 50,150 Sensient Technologies Corporation 2,828,962 142,380 Westlake Chemical Corporation 9,422,708 19,372,292 Telecommunication Services—.6% 205,475 NTELOS Holdings Corporation 2,773,912 Utilities—3.4% 91,275 AGL Resources, Inc. 4,468,824 91,575 Portland General Electric Company 2,961,536 75,350 SCANA Corporation 3,866,962 100,125 Wisconsin Energy Corporation 4,660,819 15,958,141 Total Value of Common Stocks (cost $368,754,562) 459,890,383 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.2% Federal Home Loan Bank: $5,000M 0.08%, 4/9/2014 4,999,911 5,284M 0.04%, 4/23/2014 5,283,871 Total Value of Short-Term U.S. Government Agency Obligations (cost $10,283,782) 10,283,782 Total Value of Investments (cost $379,038,344) 101.2 % 470,174,165 Excess of Liabilities Over Other Assets (1.2 ) (5,450,887) Net Assets 100.0 % $464,723,278 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 104 Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks $ 459,890,383 $ — $ — $ 459,890,383 Short-Term U.S. Government Agency Obligations — 10,283,782 — 10,283,782 Total Investments in Securities* $ 459,890,383 $ 10,283,782 $ — $ 470,174,165 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund during the period ended March 31, 2014. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 105 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 4 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (10/1/13) (3/31/14) (10/1/13–3/31/14)* Class A Shares 1.65% Actual $1,000.00 $1,056.31 $ 8.46 Hypothetical** $1,000.00 $1,016.70 $ 8.30 Class B Shares 2.51% Actual $1,000.00 $1,051.75 $12.84 Hypothetical** $1,000.00 $1,012.41 $12.59 Advisor Class Shares 1.36% Actual $1,000.00 $1,055.77 $ 6.97 Hypothetical** $1,000.00 $1,018.15 $ 6.84 Institutional Class Shares 1.17% Actual $1,000.00 $1,059.72 $ 6.01 Hypothetical** $1,000.00 $1,019.10 $ 5.89 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 182/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of March 31, 2014, and are based on the total market value of investments. 106 Portfolio of Investments INTERNATIONAL FUND March 31, 2014 Shares Security Value COMMON STOCKS—98.6% Switzerland—18.0% 22,233 Compagnie Financiere Richemont SA $ 2,124,260 46,479 * DKSH Holding, Ltd. 3,698,957 813 * Lindt & Spruengli AG 4,033,017 130,889 Nestle SA – Registered 9,860,942 17,801 Roche Holding AG – Genusscheine 5,340,199 2,575 SGS SA – Registered 6,351,871 462,649 * UBS AG – Registered 9,563,560 40,972,806 United Kingdom—17.8% 163,830 Barratt Developments, PLC 1,126,650 227,042 British American Tobacco, PLC 12,625,220 191,289 Diageo, PLC 5,934,829 227,037 Domino’s Pizza Group, PLC 2,087,440 228,543 Fresnillo, PLC 3,213,844 5,485 Intertek Group, PLC 280,912 92,886 * Persimmon, PLC 2,084,333 35,524 Reckitt Benckiser Group, PLC 2,894,250 217,233 * Rolls-Royce Holdings, PLC 3,889,573 126,906 SABMiller, PLC 6,336,520 40,473,571 India—10.2% 575,389 HDFC Bank, Ltd. 7,214,220 369 HDFC Bank, Ltd. (ADR) 15,140 139,621 Hindustan Unilever, Ltd. 1,415,672 571,224 Housing Development Finance Corporation, Ltd. 8,454,182 1,061,058 ITC, Ltd. 6,268,899 23,368,113 France—8.8% 203,137 Bureau Veritas SA 6,230,793 35,538 Essilor International SA 3,585,343 6,619 Hermes International 2,204,022 27,724 Legrand SA 1,723,102 18,832 L’Oreal SA 3,106,828 26,967 Pernod Ricard SA 3,140,624 19,990,712 107 Portfolio of Investments (continued) INTERNATIONAL FUND March 31, 2014 Shares Security Value Canada—7.4% 28,624 Alimentation Couche-Tard – Class “B” $ 2,322,077 59,143 Bank of Nova Scotia 3,438,466 90,922 Enbridge, Inc. 4,145,961 179,244 Goldcorp, Inc. 4,393,610 45,778 Shaw Communications, Inc. – Class “B” 1,096,184 63,245 Silver Wheaton Corporation 1,438,806 16,835,104 United States—7.3% 52,900 Covidien, PLC 3,896,614 123,745 Philip Morris International, Inc. 10,131,003 2,168 Priceline.com, Inc. 2,584,018 16,611,635 Netherlands—6.3% 23,837 Core Laboratories NV 4,730,214 235,565 Unilever NV – CVA 9,686,424 14,416,638 Hong Kong—3.9% 148,527 Cheung Kong Infrastructure Holdings, Ltd. 947,794 177,831 Galaxy Entertainment Group, Ltd. 1,546,297 410,184 Link REIT (REIT) 2,017,329 557,968 L’Occitane International SA 1,375,310 409,956 Sands China, Ltd. 3,062,627 8,949,357 Denmark—3.6% 182,753 Novo Nordisk A/S-Series “B” 8,326,277 Australia—3.0% 51,741 CSL, Ltd. 3,335,839 76,359 Ramsay Health Care, Ltd. 3,406,331 6,742,170 Brazil—2.1% 74,171 Cielo SA 2,364,663 159,515 Itau Unibanco Holding SA (ADR) 2,370,393 4,735,056 108 Shares or Principal Amount Security Value China—1.6% 10,824 * Baidu.com, Inc. (ADR) $ 1,649,361 27,159 Tencent Holdings, Ltd. 1,888,899 3,538,260 Germany—1.4% 39,477 SAP AG 3,197,073 Spain—1.4% 57,108 Grifols SA 3,130,645 Ireland—1.1% 31,777 Paddy Power, PLC 2,518,300 Japan—1.1% 26,000 Daito Trust Construction Company, Ltd. 2,411,283 South Africa—1.0% 20,405 Naspers, Ltd. 2,253,030 Mexico—.8% 812,420 Wal-Mart de Mexico SAB de CV 1,936,297 Italy—.8% 31,591 Luxottica Group SpA 1,827,816 Indonesia—.5% 6,331,441 PT Telekomunikasi Indonesia Persero Tbk (a) 1,237,611 Sweden—.5% 81,158 Elekta AB – Class “B” 1,079,637 Total Value of Common Stocks (cost $166,940,821) 224,551,391 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.4% United States $1,000M U.S. Treasury Bills, 0.02%, 4/17/2014 (cost $999,991) 999,991 Total Value of Investments (cost $167,940,812) 99.0 % 225,551,382 Other Assets, Less Liabilities 1.0 2,313,604 Net Assets 100.0 % $227,864,986 * Non-income producing (a) Securities valued at fair value (see Note 1A) 109 Portfolio of Investments (continued) INTERNATIONAL FUND March 31, 2014 Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust Accounting Standards Codification 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of March 31, 2014: Level 1 Level 2 Level 3 Total Common Stocks Switzerland $ 40,972,806 $ — $ — $ 40,972,806 United Kingdom 40,473,571 — — 40,473,571 India 23,368,113 — — 23,368,113 France 19,990,712 — — 19,990,712 Canada 16,835,104 — — 16,835,104 United States 16,611,635 — — 16,611,635 Netherlands 14,416,638 — — 14,416,638 Hong Kong 8,949,357 — — 8,949,357 Denmark 8,326,277 — — 8,326,277 Australia 6,742,170 — — 6,742,170 Brazil 4,735,056 — — 4,735,056 China 3,538,260 — — 3,538,260 Germany 3,197,073 — — 3,197,073 Spain 3,130,645 — — 3,130,645 Ireland 2,518,300 — — 2,518,300 110 Level 1 Level 2 Level 3 Total Japan $ 2,411,283 $ — $ — $ 2,411,283 South Africa 2,253,030 — — 2,253,030 Mexico 1,936,297 — — 1,936,297 Italy 1,827,816 — — 1,827,816 Indonesia — 1,237,611 — 1,237,611 Sweden 1,079,637 — — 1,079,637 Short-Term U.S. Government Obligations — 999,991 — 999,991 Total Investments in Securities $ 223,313,780 $ 2,237,602* $ — $ 225,551,382 * Includes certain foreign securities that were fair valued due to fluctuation in U.S. securities markets exceeding a predetermined level or a foreign market being closed; therefore, $1,237,611 of investment securities were classified as Level 2 instead of Level 1. During the period ended March 31, 2014, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period (see Note 1A). Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 111 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS March 31, 2014 CASH INVESTMENT STRATEGIC MANAGEMENT GOVERNMENT GRADE INCOME Assets Investments in securities: Cost – Unaffiliated issuers $ 140,584,494 $ 366,271,263 $ 514,273,727 $ — Cost – Affiliated issuers (Note 2) — — — 74,762,094 Total cost of investments $ 140,584,494 $ 366,271,263 $ 514,273,727 $ 74,762,094 Value – Unaffiliated issuers (Note 1A) $ 140,584,494 $ 371,196,603 $ 544,868,417 $ — Value – Affiliated issuers (Note 2) — — — 75,402,030 Total value of investments 140,584,494 371,196,603 544,868,417 75,402,030 Cash 988,457 14,350,231 15,946,031 355,438 Receivables: Investment securities sold — 5,618,644 2,520,441 — Dividends and interest 316 1,139,723 7,480,390 258,841 Shares sold — 452,497 860,640 512,487 Other assets 13,335 39,095 55,129 4,936 Total Assets 141,586,602 392,796,793 571,731,048 76,533,732 Liabilities Payables: Investment securities purchased — 31,245,827 4,658,775 — Shares redeemed 564,107 852,751 1,344,923 110,396 Dividends payable — 54,947 165,461 6,848 Accrued advisory fees — 168,795 263,503 3,159 Accrued shareholder servicing costs. 38,412 49,830 69,310 13,721 Accrued expenses 14,832 45,400 30,822 67,361 Total Liabilities 617,351 32,417,550 6,532,794 201,485 Net Assets $ 140,969,251 $ 360,379,243 $ 565,198,254 $ 76,332,247 Net Assets Consist of: Capital paid in $ 140,969,251 $ 371,718,614 $ 553,391,933 $ 75,472,057 Undistributed net investment income (deficit) — (1,093,971 ) (8,560,347 ) 76,552 Accumulated net realized gain (loss) on investments — (15,170,740 ) (10,228,022 ) 143,702 Net unrealized appreciation in value of investments — 4,925,340 30,594,690 639,936 Total $ 140,969,251 $ 360,379,243 $ 565,198,254 $ 76,332,247 112 See notes to financial statements 113 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS March 31, 2014 CASH INVESTMENT STRATEGIC MANAGEMENT GOVERNMENT GRADE INCOME Net Assets: Class A $ 137,719,418 $ 348,554,775 $ 542,997,539 $ 76,091,012 Class B $ 701,570 $ 3,828,985 $ 5,466,335 N/A Advisor Class N/A $ 1,247 $ 1,009 $ 241,235 Institutional Class $ 2,548,263 $ 7,994,236 $ 16,733,371 N/A Shares outstanding (Note 8): Class A 137,719,418 32,109,449 54,853,031 7,596,277 Class B 701,570 353,635 554,228 N/A Advisor Class N/A 115 102 24,123 Institutional Class 2,548,263 734,447 1,687,762 N/A Net asset value and redemption price per share – Class A $ 1.00 # $ 10.86 $ 9.90 $ 10.02 Maximum offering price per share – Class A (Net asset value/.9425)* N/A $ 11.52 $ 10.50 $ 10.63 Net asset value and offering price per share – Class B ** $ 1.00 $ 10.83 $ 9.86 N/A Net asset value, offering price and redemption price per share – Advisor Class N/A $ 10.84 $ 9.89 $ 10.00 Net asset value, offering price and redemption price per share – Institutional Class $ 1.00 $ 10.88 $ 9.91 N/A # Also maximum offering price per share. * On purchases of $100,000 or more, the sales charge is reduced. ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 114 See notes to financial statements 115 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS March 31, 2014 INTERNATIONAL OPPORTUNITIES FLOATING FUND FOR BOND RATE INCOME Assets Investments in securities: At indentified cost $ 98,731,533 $ 66,311,044 $ 668,621,939 At value (Note 1A) $ 98,679,885 $ 66,463,840 $ 697,805,579 Cash 8,152,333 10,661,708 11,936,464 Receivables: Investment securities sold — 404,874 3,168,789 Dividends and interest 875,775 289,585 12,060,760 Shares sold 190,951 734,946 662,824 Unrealized gain of foreign exchange contracts (Note 7) 900,373 — — Other assets 11,109 — 66,901 Total Assets 108,810,426 78,554,953 725,701,317 Liabilities Payables: Investment securities purchased 1,220,699 8,196,403 11,198,106 Shares redeemed 218,854 92,953 1,235,283 Dividends payable 23,480 12,260 537,045 Unrealized loss of foreign exchange contracts (Note 7) 697,515 — — Accrued advisory fees 60,567 20,819 421,806 Accrued shareholder servicing costs 19,632 14,013 93,749 Accrued expenses 57,925 41,698 36,231 Total Liabilities 2,298,672 8,378,146 13,522,220 Net Assets $ 106,511,754 $ 70,176,807 $ 712,179,097 Net Assets Consist of: Capital paid in $ 108,599,037 $ 70,080,926 $ 852,762,447 Net investment deficit (368,004 ) (57,015 ) (4,642,072 ) Accumulated net realized gain (loss) on investments and foreign currency transactions (1,881,083 ) 100 (165,124,918 ) Net unrealized appreciation in value of investments and foreign currency transactions 161,804 152,796 29,183,640 Total $ 106,511,754 $ 70,176,807 $ 712,179,097 116 See notes to financial statements 117 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS March 31, 2014 INTERNATIONAL OPPORTUNITIES FLOATING FUND FOR BOND RATE INCOME Net Assets: Class A $ 98,464,003 $ 66,126,173 $ 673,947,773 Class B N/A N/A $ 5,029,645 Advisor Class $ 1,006 $ 1,022 $ 1,060 Institutional Class $ 8,046,745 $ 4,049,612 $ 33,200,619 Shares outstanding (Note 8): Class A 9,878,825 6,598,586 252,309,903 Class B N/A N/A 1,886,454 Advisor Class 101 102 397 Institutional Class 805,394 404,677 12,384,011 Net asset value and redemption price per share – Class A $ 9.97 $ 10.02 $ 2.67 Maximum offering price per share – Class A (Net asset value/.9425)* $ 10.58 $ 10.63 $ 2.83 Net asset value and offering price per share – Class B ** N/A N/A $ 2.67 Net asset value, offering price and redemption price per share – Advisor Class $ 9.96 $ 10.02 $ 2.67 Net asset value, offering price and redemption price per share – Institutional Class $ 9.99 $ 10.01 $ 2.68 * On purchases of $100,000 or more, the sales charge is reduced. ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 118 See notes to financial statements 119 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS March 31, 2014 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Assets Investments in securities: At identified cost $ 554,870,068 $ 396,248,678 $ 1,059,409,180 $ 365,507,154 At value (Note 1A) $ 739,668,870 $ 543,404,672 $ 1,735,600,423 $ 391,069,702 Cash 1,555,437 281,354 2,898,678 1,348,272 Receivables: Investment securities sold 939,307 2,502,348 3,616,668 270,186 Dividends and interest 3,266,738 878,605 1,703,364 749,054 Shares sold 1,143,213 467,975 2,328,814 731,212 Other assets 69,276 48,745 155,433 31,400 Total Assets 746,642,841 547,583,699 1,746,303,380 394,199,826 Liabilities Payables: Investment securities purchased 2,039,049 4,337,450 2,939,770 3,662,344 Shares redeemed. 1,353,651 1,007,890 3,332,834 684,209 Dividends payable 40,359 49,197 21,620 — Accrued advisory fees 441,069 334,787 999,670 295,317 Accrued shareholder servicing costs 100,725 70,993 227,932 60,495 Accrued expenses 47,387 46,224 87,560 56,905 Total Liabilities 4,022,240 5,846,541 7,609,386 4,759,270 Net Assets $ 742,620,601 $ 541,737,158 $ 1,738,693,994 $ 389,440,556 Net Assets Consist of: Capital paid in $ 552,106,953 $ 383,314,418 $ 1,035,093,347 $ 304,600,576 Undistributed net investment income (deficit) (4,045,653 ) 1,857,799 2,499,251 (525,229 ) Accumulated net realized gain on investments and foreign currency transactions 9,760,499 9,408,947 24,910,153 59,793,909 Net unrealized appreciation in value of investments and foreign currency transactions 184,798,802 147,155,994 676,191,243 25,571,300 Total $ 742,620,601 $ 541,737,158 $ 1,738,693,994 $ 389,440,556 120 See notes to financial statements 121 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS March 31, 2014 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Net Assets: Class A $ 729,729,135 $ 525,780,325 $ 1,702,118,661 $ 382,266,415 Class B $ 10,220,942 $ 6,335,128 $ 27,313,936 $ 4,297,645 Advisor Class $ 1,133 $ 1,189 $ 1,230 $ 1,173 Institutional Class $ 2,669,391 $ 9,620,516 $ 9,260,167 $ 2,875,323 Shares outstanding (Note 8): Class A 37,960,536 54,359,523 77,655,845 45,503,810 Class B 541,370 666,039 1,329,621 597,885 Advisor Class 59 123 56 139 Institutional Class 138,816 991,622 422,531 339,444 Net asset value and redemption price per share – Class A $ 19.22 $ 9.67 $ 21.92 $ 8.40 Maximum offering price per share – Class A (Net asset value/.9425)* $ 20.39 $ 10.26 $ 23.26 $ 8.91 Net asset value and offering price per share – Class B ** $ 18.88 $ 9.51 $ 20.54 $ 7.19 Net asset value, offering price and redemption price $ 19.21 $ 9.67 $ 21.97 $ 8.44 per share – Advisor Class Net asset value, offering price and redemption price $ 19.23 $ 9.70 $ 21.92 $ 8.47 per share – Institutional Class . * On purchases of $100,000 or more, the sales charge is reduced. ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 122 See notes to financial statements 123 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS March 31, 2014 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Assets Investments in securities: At identified cost $ 249,680,976 $ 511,811,303 $ 379,038,344 $ 167,940,812 At value (Note 1A) $ 363,131,890 $ 827,062,914 $ 470,174,165 $ 225,551,382 Cash 1,034,855 5,446,245 2,039,357 1,356,431 Receivables: Investment securities sold — 7,059,357 3,977,649 275,055 Dividends and interest 234,522 512,174 350,206 1,021,458 Shares sold 342,853 858,160 461,849 364,639 Other assets 32,109 74,464 46,875 21,771 Total Assets 364,776,229 841,013,314 477,050,101 228,590,736 Liabilities Payables: Investment securities purchased — 5,599,004 11,039,542 — Shares redeemed 726,907 1,503,156 875,564 429,486 Accrued advisory fees 231,478 507,030 312,568 188,282 Accrued shareholder servicing costs 54,277 107,158 70,666 42,425 Accrued expenses 38,555 51,122 28,483 65,557 Total Liabilities 1,051,217 7,767,470 12,326,823 725,750 Net Assets $ 363,725,012 $ 833,245,844 $ 464,723,278 $ 227,864,986 Net Assets Consist of: Capital paid in $ 266,698,139 $ 483,082,917 $ 360,509,181 $ 196,638,584 Undistributed net investment income (deficit) (105,667 ) 517,728 131,106 147,498 Accumulated net realized gain (loss) on investments and foreign currency transactions (16,318,374 ) 34,393,588 12,947,170 (26,541,642 ) Net unrealized appreciation in value of investments and foreign currency transactions 113,450,914 315,251,611 91,135,821 57,620,546 Total $ 363,725,012 $ 833,245,844 $ 464,723,278 $ 227,864,986 124 See notes to financial statements 125 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS March 31, 2014 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Net Assets: Class A $ 355,490,246 $ 816,407,376 $ 453,870,937 $ 222,333,295 Class B $ 5,401,864 $ 13,352,176 $ 5,000,255 $ 3,240,757 Advisor Class $ 1,258 $ 7,532 $ 1,224 $ 1,033 Institutional Class $ 2,831,644 $ 3,478,760 $ 5,850,862 $ 2,289,901 Shares outstanding (Note 8): Class A 33,399,254 20,491,523 17,058,514 16,827,953 Class B 564,798 400,426 234,169 257,245 Advisor Class 118 188 46 78 Institutional Class 264,539 86,964 218,768 172,072 Net asset value and redemption price per share – Class A $ 10.64 $ 39.84 $ 26.61 $ 13.21 Maximum offering price per share – Class A (Net asset value/.9425)* $ 11.29 $ 42.27 $ 28.23 $ 14.02 Net asset value and offering price per share – Class B ** $ 9.56 $ 33.34 $ 21.35 $ 12.60 Net asset value, offering price and redemption price $ 10.66 $ 40.06 $ 26.61 $ 13.25 per share – Advisor Class Net asset value, offering price and redemption price per share – Institutional Class $ 10.70 $ 40.00 $ 26.74 $ 13.31 * On purchases of $100,000 or more, the sales charge is reduced. ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 126 See notes to financial statements 127 Statements of Operations FIRST INVESTORS INCOME FUNDS Six Months Ended March 31, 2014 CASH INVESTMENT STRATEGIC MANAGEMENT GOVERNMENT GRADE INCOME Investment Income Interest $ 54,771 $ 5,146,838 $ 11,858,791 $ 2 Dividends from affiliate (Note 2) — — — 1,254,781 Total income 54,771 5,146,838 11,858,791 1,254,783 Expenses (Notes 1 and 3): Advisory fees 337,100 1,189,144 1,836,051 15,538 Distribution plan expenses – Class A N/A 525,241 805,807 92,989 Distribution plan expenses – Class B 2,366 21,201 28,725 N/A Shareholder servicing costs – Class A 235,049 256,344 372,160 37,962 Shareholder servicing costs – Class B 889 5,696 9,194 N/A Shareholder servicing costs – Advisor Class N/A 15 15 48 Shareholder servicing costs – Institutional Class 403 565 1,226 N/A Professional fees 18,545 31,317 42,948 62,264 Custodian fees 12,207 17,570 19,220 3,105 Registration fees 36,176 37,495 39,997 30,000 Reports to shareholders 6,626 6,584 9,506 4,405 Trustees’ fees 3,196 8,700 13,302 1,423 Other expenses 12,337 47,769 49,338 10,171 Total expenses 664,894 2,147,641 3,227,489 257,905 Less: Expenses (waived) repaid to advisor (Note 3) (610,123 ) (216,464 ) (301,057 ) 95,428 Net expenses 54,771 1,931,177 2,926,432 353,333 Net investment income — 3,215,661 8,932,359 901,450 Realized and Unrealized Gain (Loss) on Investments and Affiliate (Note 2): Net realized gain (loss) on investments — (1,140,157 ) 3,356,786 44,972 Capital gain distributions from affiliate — — — 100,350 Net realized gain (loss) on investments and affiliate — (1,140,157 ) 3,356,786 145,322 Net unrealized gain (loss) on investments — (478,101 ) 5,500,409 1,240,005 Net gain (loss) on investments and affiliate — (1,618,258 ) 8,857,195 1,385,327 Net Increase in Net Assets Resulting from Operations $ — $ 1,597,403 $ 17,789,554 $ 2,286,777 128 See notes to financial statements 129 Statements of Operations FIRST INVESTORS INCOME FUNDS Six Months Ended March 31, 2014 INTERNATIONAL OPPORTUNITIES FLOATING FUND FOR BOND RATE* INCOME Investment Income Interest $ 1,606,725 (a) $ 703,351 $ 20,579,204 Expenses (Notes 1 and 3): Advisory fees 382,749 136,881 2,493,888 Distribution plan expenses – Class A 140,515 65,198 986,397 Distribution plan expenses – Class B N/A N/A 25,443 Shareholder servicing costs – Class A 84,550 38,340 493,378 Shareholder servicing costs – Class B N/A N/A 6,938 Shareholder servicing costs – Advisor Class 14 14 14 Shareholder servicing costs – Institutional Class 514 329 2,324 Professional fees. 2,622 138,478 49,104 Custodian fees 29,565 6,780 21,361 Registration fees 32,497 24,997 37,003 Reports to shareholders 4,560 3,094 13,411 Trustees’ fees 2,298 915 16,165 Other expenses 26,306 22,270 73,743 Total expenses 706,190 437,296 4,219,169 Less: Expenses waived (57,342 ) (191,233 ) (77,680 ) Net expenses 648,848 246,063 4,141,489 Net investment income 957,877 457,288 16,437,715 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Notes 2 and 7): Net realized gain (loss) on: Investments (298,987 ) 100 1,810,183 Foreign currency transactions (1,083,917 ) — — Net realized gain (loss) on investments and foreign currency transactions (1,382,904 ) 100 1,810,183 Net unrealized gain on: Investments 3,087,371 152,796 20,426,507 Foreign currency transactions 202,858 — — Net unrealized gain on investments and foreign currency transactions 3,290,229 152,796 20,426,507 Net gain on investments and foreign currency transactions 1,907,325 152,896 22,236,690 Net Increase in Net Assets Resulting from Operations $ 2,865,202 $ 610,184 $ 38,674,405 * From October 21, 2013 (commencement of operations) to March 31, 2014. (a) Net of $16,272 foreign taxes withheld. 130 See notes to financial statements 131 Statements of Operations FIRST INVESTORS EQUITY FUNDS Six Months Ended March 31, 2014 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Investment Income Dividends $ 4,262,427 (a) $ 6,717,475 (b) $ 16,721,037 (c) $ 2,508,579 (d) Interest 4,325,416 9,011 6,334 939 Total income 8,587,843 6,726,486 16,727,371 2,509,518 Expenses (Notes 1 and 3): Advisory fees 2,514,549 1,913,957 5,728,998 1,632,000 Distribution plan expenses – Class A 1,048,880 758,425 2,463,689 504,231 Distribution plan expenses – Class B 51,362 31,972 139,037 22,213 Shareholder servicing costs – Class A 496,824 351,053 1,106,089 324,760 Shareholder servicing costs – Class B 11,935 9,455 33,031 7,122 Shareholder servicing costs – Advisor Class 12 13 13 12 Shareholder servicing costs – Institutional Class 508 826 1,328 444 Professional fees. 41,140 34,023 90,260 23,675 Custodian fees 14,685 9,187 25,469 85,090 Registration fees 41,998 37,960 43,996 35,000 Reports to shareholders 16,151 9,652 36,057 9,225 Trustees’ fees 17,194 12,407 40,486 8,119 Other expenses 57,472 32,342 85,958 39,797 Total expenses 4,312,710 3,201,272 9,794,411 2,691,688 Less: Expenses waived (9 ) (9 ) (9 ) (85,440 ) Expenses paid indirectly (2,467 ) (1,800 ) (5,789 ) — Net expenses 4,310,234 3,199,463 9,788,613 2,606,248 Net investment income (loss) 4,277,609 3,527,023 6,938,758 (96,730 ) Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 14,293,155 15,069,441 34,127,477 67,713,761 Foreign currency transactions — — — (19,168 ) Net realized gain on investments and foreign currency transactions 14,293,155 15,069,441 34,127,477 67,694,593 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 29,675,855 31,106,907 126,524,621 (46,669,027 ) Net gain on investments and foreign currency transactions 43,969,010 46,176,348 160,652,098 21,025,566 Net Increase in Net Assets Resulting from Operations $ 48,246,619 $ 49,703,371 $ 167,590,856 $ 20,928,836 (a) Net of $1,746 foreign taxes withheld (b) Net of $14,506 foreign taxes withheld (c) Net of $7,419 foreign taxes withheld (d) Net of $13,753 foreign taxes withheld 132 See notes to financial statements 133 Statements of Operations FIRST INVESTORS EQUITY FUNDS Six Months Ended March 31, 2014 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Investment Income Dividends $ 2,250,158 $ 5,413,010 (e) $ 3,105,591 $ 2,173,934 (f) Interest 424 5,819 3,739 961 Total income 2,250,582 5,418,829 3,109,330 2,174,895 Expenses (Notes 1 and 3): Advisory fees 1,310,865 2,873,448 1,904,019 1,121,065 Distribution plan expenses – Class A 515,239 1,175,587 646,381 335,288 Distribution plan expenses – Class B 27,574 67,916 24,805 15,749 Shareholder servicing costs – Class A 300,561 589,318 389,505 236,385 Shareholder servicing costs – Class B 7,345 16,366 8,121 5,807 Shareholder servicing costs – Advisor Class 12 13 13 13 Shareholder servicing costs – Institutional Class 427 511 859 345 Professional fees 23,337 42,767 41,402 25,801 Custodian fees 5,139 14,458 11,952 78,745 Registration fees 36,002 38,958 36,248 35,994 Reports to shareholders 8,382 18,292 11,311 7,445 Trustees’ fees 8,421 19,257 10,549 5,550 Other expenses 22,852 46,948 33,217 30,703 Total expenses 2,266,156 4,903,839 3,118,382 1,898,890 Less: Expenses waived (8 ) (10 ) (138,633 ) (9 ) Expenses paid indirectly — (2,728 ) (1,525 ) — Net expenses 2,266,148 4,901,101 2,978,224 1,898,881 Net investment income (loss) (15,566 ) 517,728 131,106 276,014 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain on: Investments 14,927,339 35,954,549 13,615,520 533,531 Foreign currency transactions — — — 12,972 Net realized gain on investments and foreign currency transactions 14,927,339 35,954,549 13,615,520 546,503 Net unrealized appreciation of investments and foreign currency transactions 33,807,521 47,154,456 34,030,376 11,852,350 Net gain on investments and foreign currency transactions 48,734,860 83,109,005 47,645,896 12,398,853 Net Increase in Net Assets Resulting from Operations $ 48,719,294 $ 83,626,733 $ 47,777,002 $ 12,674,867 (e) Net of $15,986 foreign taxes withheld (f) Net of $219,177 foreign taxes withheld 134 See notes to financial statements 135 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS CASH MANAGEMENT GOVERNMENT INVESTMENT GRADE STRATEGIC INCOME 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 4/3/2013 to 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 * Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 3,215,661 $ 5,897,172 $ 8,932,359 $ 17,781,707 $ 901,450 $ 344,830 Net realized gain (loss) on investments — — (1,140,157 ) (2,524,401 ) 3,356,786 6,707,102 44,972 20,787 Capital gain distributions from affiliate — 100,350 — Net unrealized appreciation (depreciation) of investments — — (478,101 ) (12,376,919 ) 5,500,409 (30,887,049 ) 1,240,005 (600,069 ) Net increase (decrease) in net assets resulting from operations — — 1,597,403 (9,004,148 ) 17,789,554 (6,398,240 ) 2,286,777 (234,452 ) Distributions to Shareholders Net investment income – Class A — — (4,248,245 ) (10,605,675 ) (10,675,429 ) (20,739,540 ) (845,457 ) (321,799 ) Net investment income – Class B — — (36,313 ) (119,679 ) (95,830 ) (222,878 ) N/A N/A Net investment income – Advisor Class N/A N/A (15 ) (13 ) (23 ) (19 ) (2,457 ) (15 ) Net investment income – Institutional Class — — (80,357 ) (29,051 ) (329,952 ) (110,770 ) N/A N/A Net realized gains – Class A — (22,344 ) — Net realized gains – Class B — N/A N/A Net realized gains – Advisor Class N/A N/A — (63 ) — Net realized gains – Institutional Class — N/A N/A Total distributions — — (4,364,930 ) (10,754,418 ) (11,101,234 ) (21,073,207 ) (870,321 ) (321,814 ) Share Transactions Class A: Proceeds from shares sold 111,089,698 170,296,304 32,121,939 71,815,747 49,394,388 133,038,106 30,721,233 48,792,921 Reinvestment of distributions. — — 4,001,665 9,909,442 9,974,553 19,197,738 830,937 309,020 Cost of shares redeemed (103,642,435 ) (175,051,743 ) (40,154,553 ) (89,063,124 ) (66,768,757 ) (113,252,520 ) (4,218,688 ) (1,201,230 ) 7,447,263 (4,755,439 ) (4,030,949 ) (7,337,935 ) (7,399,816 ) 38,983,324 27,333,482 47,900,711 Class B: Proceeds from shares sold 485,397 593,663 121,198 451,982 279,822 746,634 N/A N/A Reinvestment of dividends — — 34,152 113,260 91,580 213,612 N/A N/A Cost of shares redeemed (354,891 ) (918,318 ) (1,009,607 ) (1,952,936 ) (1,128,145 ) (2,498,053 ) N/A N/A 130,506 (324,655 ) (854,257 ) (1,387,694 ) (756,743 ) (1,537,807 ) N/A N/A Advisor Class: Proceeds from shares sold N/A N/A 4,627 1,000 4,926 1,000 254,582 1,000 Reinvestment of distributions. N/A N/A 13 14 23 19 2,520 15 Cost of shares redeemed N/A N/A (4,362 ) — (4,931 ) — (20,253 ) — N/A N/A 278 1,014 18 1,019 236,849 1,015 Institutional Class: Proceeds from shares sold 3,255,276 1,000 6,442,102 4,663,814 10,589,305 11,445,833 N/A N/A Reinvestment of dividends — — 8,681 20 34,931 20 N/A N/A Cost of shares redeemed (708,013 ) — (3,056,840 ) — (3,400,549 ) (1,909,933 ) N/A N/A 2,547,263 1,000 3,393,943 4,663,834 7,223,687 9,535,920 N/A N/A Net increase (decrease) from share transactions 10,125,032 (5,079,094 ) (1,490,985 ) (4,060,781 ) (932,854 ) 46,982,456 27,570,331 47,901,726 Net increase (decrease) in net assets 10,125,032 (5,079,094 ) (4,258,512 ) (23,819,347 ) 5,755,466 19,511,009 28,986,787 47,345,460 Net Assets Beginning of period 130,844,219 135,923,313 364,637,755 388,457,102 559,442,788 539,931,779 47,345,460 — End of period† $ 140,969,251 $ 130,844,219 $ 360,379,243 $ 364,637,755 $ 565,198,254 $ 559,442,788 $ 76,332,247 $ 47,345,460 †Includes undistributed net investment income (deficit) of $ — $ — $ (1,093,971 ) $ 55,298 $ (8,560,347 ) $ (6,419,736 ) $ 76,552 $ 23,016 * From April 3, 2013 (commencement of operations) to September 30, 2013. 136 See notes to financial statements 137 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS CASH MANAGEMENT GOVERNMENT INVESTMENT GRADE STRATEGIC INCOME 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 4/3/2013 to 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 * Shares Issued and Redeemed Class A: Sold 111,089,698 170,296,304 2,942,651 6,400,413 5,011,811 13,140,993 3,097,824 4,931,628 Issued for distributions reinvested — — 366,796 885,161 1,009,901 1,903,029 83,507 31,663 Redeemed (103,642,435 ) (175,051,743 ) (3,678,670 ) (7,966,458 ) (6,775,327 ) (11,224,653 ) (425,352 ) (122,993 ) Net increase (decrease) in Class A shares outstanding 7,447,263 (4,755,439 ) (369,223 ) (680,884 ) (753,615 ) 3,819,369 2,755,979 4,840,298 Class B: Sold 485,397 593,663 11,149 40,139 28,476 73,648 N/A N/A Issued for dividends reinvested — — 3,138 10,117 9,301 21,171 N/A N/A Redeemed (354,891 ) (918,318 ) (92,758 ) (173,828 ) (114,895 ) (246,564 ) N/A N/A Net increase (decrease) in Class B shares outstanding 130,506 (324,655 ) (78,471 ) (123,572 ) (77,118 ) (151,745 ) N/A N/A Advisor Class: Sold N/A N/A 426 89 499 98 25,809 100 Issued for distributions reinvested N/A N/A 1 1 2 2 253 2 Redeemed N/A N/A (402 ) — (499 ) — (2,041 ) — Net increase in Advisor Class shares outstanding N/A N/A 25 90 2 100 24,021 102 Institutional Class: Sold 3,255,276 1,000 588,837 424,709 1,076,198 1,148,312 N/A N/A Issued for dividends reinvested — — 794 2 3,531 2 N/A N/A Redeemed (708,013 ) — (279,895 ) — (344,189 ) (196,092 ) N/A N/A Net increase in Institutional Class shares outstanding 2,547,263 1,000 309,736 424,711 735,540 952,222 N/A N/A * From April 3, 2013 (commencement of operations) to September 30, 2013. 138 See notes to financial statements 139 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL FLOATING FUND FOR OPPORTUNITIES BOND RATE INCOME 10/1/2013 to 10/1/2012 to 10/21/2013 to 10/1/2013 to 10/1/2012 to 3/31/2014 9/30/2013 3/31/2014 * 3/31/2014 9/30/2013 Increase (Decrease) in Net Assets From Operations Net investment income $ 957,877 $ 443,170 $ 457,288 $ 16,437,715 $ 33,007,680 Net realized gain (loss) on investments and foreign currency transactions (1,382,904 ) 1,307,814 100 1,810,183 17,247,717 Net unrealized appreciation (depreciation) of investments and foreign currency transactions. 3,290,229 (3,503,871 ) 152,796 20,426,507 (15,580,379 ) Net increase (decrease) in net assets resulting from operations 2,865,202 (1,752,887 ) 610,184 38,674,405 34,675,018 Distributions to Shareholders Net investment income – Class A (1,270,132 ) (2,062,847 ) (483,374 ) (17,337,531 ) (36,486,900 ) Net investment income – Class B N/A N/A N/A (116,978 ) (268,095 ) Net investment income – Advisor Class (14 ) (15 ) (12 ) (31 ) (29 ) Net investment income – Institutional Class (118,398 ) (59,034 ) (30,917 ) (757,917 ) (276,219 ) Net realized gains – Class A — (64,140 ) — — — Net realized gains – Class B N/A N/A N/A — — Net realized gains – Advisor Class — Net realized gains – Institutional Class — Total distributions. (1,388,544 ) (2,186,036 ) (514,303 ) (18,212,457 ) (37,031,243 ) Share Transactions Class A: Proceeds from shares sold 13,680,260 88,008,741 66,892,222 47,801,171 109,644,866 Reinvestment of distributions. 1,230,629 2,062,264 473,339 14,917,229 31,001,180 Cost of shares redeemed (17,015,584 ) (6,702,089 ) (1,330,839 ) (55,905,475 ) (93,323,531 ) (2,104,695 ) 83,368,916 66,034,722 6,812,925 47,322,515 Class B: Proceeds from shares sold N/A N/A N/A 630,712 933,907 Reinvestment of dividends N/A N/A N/A 93,834 214,951 Cost of shares redeemed N/A N/A N/A (841,862 ) (1,797,374 ) N/A N/A N/A (117,316 ) (648,516 ) Advisor Class: Proceeds from shares sold 1,669 1,000 3,912 2,881 1,000 Reinvestment of dividends 13 15 12 27 29 Cost of shares redeemed (1,679 ) — (2,902 ) (2,881 ) — 3 1,015 1,022 27 1,029 Institutional Class: Proceeds from shares sold 4,371,714 9,541,985 4,056,086 14,030,858 18,832,421 Reinvestment of dividends 6,695 15 1,829 78,077 30 Cost of shares redeemed (3,399,083 ) (2,376,040 ) (12,733 ) (267,478 ) — 979,326 7,165,960 4,045,182 13,841,457 18,832,451 Net increase (decrease) from share transactions (1,125,366 ) 90,535,891 70,080,926 20,537,093 65,507,479 Net increase in net assets 351,292 86,596,968 70,176,807 40,999,041 63,151,254 Net Assets Beginning of period 106,160,462 19,563,494 — 671,180,056 608,028,802 End of period† $ 106,511,754 $ 106,160,462 $ 70,176,807 $ 712,179,097 $ 671,180,056 †Includes undistributed net investment income (deficit) of $ (368,004 ) $ 62,663 $ (57,015 ) $ (4,642,072 ) $ (2,865,084 ) * From October 21, 2013 (commencement of operations) to March 31, 2014. 140 See notes to financial statements 141 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL FLOATING FUND FOR OPPORTUNITIES BOND RATE INCOME 10/1/2013 to 10/1/2012 to 10/21/2013 to 10/1/2013 to 10/1/2012 to 3/31/2014 9/30/2013 3/31/2014 * 3/31/2014 9/30/2013 Shares Issued and Redeemed Class A: Sold 1,402,496 8,628,619 6,684,143 18,066,540 41,692,426 Issued for distributions reinvested 125,963 205,187 47,220 5,622,022 11,809,665 Redeemed (1,728,183 ) (669,057 ) (132,777 ) (21,159,444 ) (35,531,467 ) Net increase (decrease) in Class A shares outstanding (199,724 ) 8,164,749 6,598,586 2,529,118 17,970,624 Class B: Proceeds from shares sold N/A N/A N/A 238,620 354,898 Issued for dividends reinvested N/A N/A N/A 35,387 81,867 Cost of shares redeemed N/A N/A N/A (318,509 ) (683,943 ) Net decrease in Class B shares outstanding N/A N/A N/A (44,502 ) (247,178 ) Advisor Class: Proceeds from shares sold 169 98 390 1,079 376 Issued for dividends reinvested 1 1 1 10 11 Cost of shares redeemed (168 ) — (289 ) (1,079 ) — Net increase in Advisor Class shares outstanding 2 99 102 10 387 Institutional Class: Sold 447,163 948,832 405,765 5,310,312 7,144,978 Issued for dividends reinvested 684 1 182 29,333 11 Redeemed (352,788 ) (238,498 ) (1,270 ) (100,623 ) — Net increase in Institutional Class shares outstanding 95,059 710,335 404,677 5,239,022 7,144,989 * From October 21, 2013 (commencement of operations) to March 31, 2014. 142 See notes to financial statements 143 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN EQUITY INCOME GROWTH & INCOME GLOBAL 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ 4,277,609 $ 8,737,825 $ 3,527,023 $ 7,276,941 $ 6,938,758 $ 15,233,797 $ (96,730 ) $ 1,977,912 Net realized gain on investments and foreign currency transactions 14,293,155 15,481,867 15,069,441 22,666,688 34,127,477 49,811,355 67,694,593 28,883,970 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 29,675,855 54,506,102 31,106,907 46,472,134 126,524,621 245,762,325 (46,669,027 ) 20,625,048 Net increase in net assets resulting from operations 48,246,619 78,725,794 49,703,371 76,415,763 167,590,856 310,807,477 20,928,836 51,486,930 Distributions to Shareholders Net investment income – Class A (5,978,131 ) (11,460,204 ) (4,231,626 ) (7,018,270 ) (9,928,693 ) (16,526,451 ) (1,571,087 ) (1,424,622 ) Net investment income – Class B (44,940 ) (129,605 ) (20,031 ) (60,686 ) — (183,967 ) — (18,090 ) Net investment income – Advisor Class (9 ) (9 ) (9 ) (8 ) (6 ) (4 ) — — Net investment income – Institutional Class (25,749 ) (10 ) (86,099 ) (21,919 ) (75,730 ) (5 ) — — Net realized gains – Class A (15,149,081 ) (7,978,527 ) (8,100,460 ) — (51,578,337 ) — (4,253,988 ) — Net realized gains – Class B (229,503 ) (154,041 ) (105,356 ) — (937,957 ) — (67,698 ) — Net realized gains – Advisor Class (24 ) — (18 ) — (37 ) — (15 ) — Net realized gains – Institutional Class (53,776 ) — (129,941 ) — (270,881 ) — (35,709 ) — Total distributions (21,481,213 ) (19,722,396 ) (12,673,540 ) (7,100,883 ) (62,791,641 ) (16,710,427 ) (5,928,497 ) (1,442,712 ) Share Transactions Class A: Proceeds from shares sold 70,914,330 151,808,639 47,895,293 80,787,524 137,939,850 225,005,030 70,197,359 26,527,993 Reinvestment of distributions 20,921,006 19,242,664 12,209,959 6,932,698 61,149,097 16,393,701 5,753,231 1,405,678 Cost of shares redeemed (52,456,199 ) (96,571,663 ) (45,756,300 ) (72,530,693 ) (138,127,123 ) (216,966,800 ) (25,687,294 ) (43,281,094 ) 39,379,137 74,479,640 14,348,952 15,189,529 60,961,824 24,431,931 50,263,296 (15,347,423 ) Class B: Proceeds from shares sold 829,658 1,802,068 356,144 633,835 1,565,940 2,358,307 268,059 326,341 Reinvestment of distributions. 274,378 283,547 125,387 60,686 936,712 183,800 67,599 18,090 Cost of shares redeemed (1,479,012 ) (3,729,618 ) (945,531 ) (2,314,718 ) (4,716,205 ) (7,717,456 ) (659,423 ) (1,008,810 ) (374,976 ) (1,644,003 ) (464,000 ) (1,620,197 ) (2,213,553 ) (5,175,349 ) (323,765 ) (664,379 ) Advisor Class: Proceeds from shares sold — 1,000 — 1,000 11,456 1,000 4,023 1,000 Reinvestment of distributions. 33 9 28 8 43 4 15 — Cost of shares redeemed — (11,498 ) — (4,033 ) — 33 1,009 28 1,008 1 1,004 5 1,000 Institutional Class: Proceeds from shares sold 2,843,084 1,000 4,893,216 4,650,735 8,832,131 1,000 2,836,152 1,000 Reinvestment of distributions. 79,525 10 48,242 6 346,613 5 35,709 — Cost of shares redeemed (334,860 ) — (595,833 ) — (377,979 ) — (121,839 ) — 2,587,749 1,010 4,345,625 4,650,741 8,800,765 1,005 2,750,022 1,000 Net increase (decrease) from share transactions 41,591,943 72,837,656 18,230,605 18,221,081 67,549,037 19,258,591 52,689,558 (16,009,802 ) Net increase in net assets 68,357,349 131,841,054 55,260,436 87,535,961 172,348,252 313,355,641 67,689,897 34,034,416 Net Assets Beginning of year 674,263,252 542,422,198 486,476,722 398,940,761 1,566,345,742 1,252,990,101 321,750,659 287,716,243 End of year† $ 742,620,601 $ 674,263,252 $ 541,737,158 $ 486,476,722 $ 1,738,693,994 $ 1,566,345,742 $ 389,440,556 $ 321,750,659 †Includes undistributed net investment income (deficit) of $ (4,045,653 ) $ (2,274,431 ) $ 1,857,799 $ 2,668,541 $ 2,499,251 $ 5,564,922 $ (525,229 ) $ 1,142,588 144 See notes to financial statements 145 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN EQUITY INCOME GROWTH & INCOME GLOBAL 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 Shares Issued and Redeemed Class A: Sold 3,719,169 8,646,376 5,075,483 9,628,589 6,408,380 12,146,401 8,278,387 3,616,109 Issued for distributions reinvested 1,090,479 1,125,446 1,270,660 834,640 2,788,429 930,022 669,759 202,547 Redeemed. (2,757,259 ) (5,485,124 ) (4,856,780 ) (8,689,334 ) (6,431,425 ) (11,774,440 ) (3,074,592 ) (5,920,135 ) Net increase (decrease) in Class A shares outstanding 2,052,389 4,286,698 1,489,363 1,773,895 2,765,384 1,301,983 5,873,554 (2,101,479 ) Class B: Sold 44,362 104,561 38,387 75,670 77,735 135,778 37,155 51,787 Issued for distributions reinvested 14,561 17,051 13,277 7,547 45,560 11,774 9,184 3,025 Redeemed (79,365 ) (217,312 ) (102,609 ) (285,676 ) (235,209 ) (451,729 ) (92,442 ) (159,896 ) Net decrease in Class B shares outstanding (20,442 ) (95,700 ) (50,945 ) (202,459 ) (111,914 ) (304,177 ) (46,103 ) (105,084 ) Advisor Class: Sold — 56 — 119 529 54 481 137 Issued for distributions reinvested 2 1 3 1 2 — 2 — Redeemed — (529 ) — (481 ) — Net increase in Advisor Class shares outstanding 2 57 3 120 2 54 2 137 Institutional Class: Sold 152,349 56 526,169 523,137 424,454 54 349,544 137 Issued for distributions reinvested 4,145 1 5,009 1 15,812 — 4,128 — Redeemed (17,735 ) — (62,694 ) — (17,789 ) — (14,365 ) — Net increase in Institutional Class shares outstanding 138,759 57 468,484 523,138 422,477 54 339,307 137 146 See notes to financial statements 147 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS SELECT GROWTH OPPORTUNITY SPECIAL SITUATIONS INTERNATIONAL 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 Increase (Decrease) in Net Assets From Operations Net investment income (loss) $ (15,566 ) $ 705,574 $ 517,728 $ 3,453,410 $ 131,106 $ 1,557,781 $ 276,014 $ 645,888 Net realized gain on investments and foreign currency transactions 14,927,339 37,621,367 35,954,549 49,631,929 13,615,520 78,785,374 546,503 6,541,337 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 33,807,521 5,639,836 47,154,456 134,682,038 34,030,376 (9,595,192 ) 11,852,350 5,511,859 Net increase in net assets resulting from operations 48,719,294 43,966,777 83,626,733 187,767,377 47,777,002 70,747,963 12,674,867 12,699,084 Distributions to Shareholders Net investment income – Class A (137,030 ) — (3,087,350 ) (4,707,638 ) — (1,635,146 ) (446,680 ) — Net investment income – Class B — — — (106,969 ) — (19,139 ) — — Net investment income – Advisor Class — Net investment income – Institutional Class — — (13,000 ) — Net realized gains – Class A — — (46,623,738 ) (14,500,437 ) (66,745,164 ) (14,034,907 ) — — Net realized gains – Class B — — (963,735 ) (394,685 ) (931,080 ) (232,335 ) — — Net realized gains – Advisor Class — — (73 ) — (179 ) — — — Net realized gains – Institutional Class — — (184,762 ) — (841,692 ) — — — Total distributions. (137,030 ) — (50,872,658 ) (19,709,729 ) (68,518,115 ) (15,921,527 ) (446,680 ) — Share Transactions Class A: Proceeds from shares sold 28,252,046 49,260,112 64,864,885 109,567,095 32,116,627 55,016,522 36,114,928 65,131,798 Reinvestment of distributions 136,183 — 49,375,149 19,127,611 66,412,691 15,590,531 444,022 — Cost of shares redeemed (36,217,369 ) (47,680,903 ) (56,797,392 ) (96,351,212 ) (36,718,828 ) (55,639,919 ) (42,035,947 ) (27,541,316 ) (7,829,140 ) 1,579,209 57,442,642 32,343,494 61,810,490 14,967,134 (5,476,997 ) 37,590,482 Class B: Proceeds from shares sold 253,319 374,300 819,458 1,226,999 240,949 350,983 193,245 262,698 Reinvestment of distributions. — — 960,343 500,972 930,706 251,359 — — Cost of shares redeemed (907,544 ) (1,650,653 ) (2,728,482 ) (4,525,679 ) (685,763 ) (1,385,228 ) (313,485 ) (604,520 ) (654,225 ) (1,276,353 ) (948,681 ) (2,797,708 ) 485,892 (782,886 ) (120,240 ) (341,822 ) Advisor Class: Proceeds from shares sold — 1,000 8,163 1,000 2,063 1,000 2,044 1,000 Reinvestment of distributions — — 73 — 179 — — — Cost of shares redeemed — — (2,023 ) — (2,064 ) — (2,063 ) — — 1,000 6,213 1,000 178 1,000 (19 ) 1,000 Institutional Class: Proceeds from shares sold 2,737,962 1,000 3,449,736 1,000 5,758,704 1,000 2,361,833 1,000 Reinvestment of distributions — — 197,762 — 841,692 — — — Cost of shares redeemed (255,577 ) — (276,762 ) — (469,038 ) — (202,809 ) — 2,482,385 1,000 3,370,736 1,000 6,131,358 1,000 2,159,024 1,000 Net increase (decrease) from share transactions (6,000,980 ) 304,856 59,870,910 29,547,786 68,427,918 14,186,248 (3,438,232 ) 37,250,660 Net increase in net assets 42,581,284 44,271,633 92,624,985 197,605,434 47,686,805 69,012,684 8,789,955 49,949,744 Net Assets Beginning of year 321,143,728 276,872,095 740,620,859 543,015,425 417,036,473 348,023,789 219,075,031 169,125,287 End of year† $ 363,725,012 $ 321,143,728 $ 833,245,844 $ 740,620,859 $ 464,723,278 $ 417,036,473 $ 227,864,986 $ 219,075,031 †Includes undistributed net investment income (deficit) of $ (105,667 ) $ 46,929 $ 517,728 $ 3,100,350 $ 131,106 $ — $ 147,498 $ 318,164 148 See notes to financial statements 149 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS SELECT GROWTH OPPORTUNITY SPECIAL SITUATIONS INTERNATIONAL 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 10/1/2013 to 10/1/2012 to 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 3/31/2014 9/30/2013 Shares Issued and Redeemed Class A: Sold 2,782,882 5,861,743 1,626,845 3,285,077 1,168,243 2,140,339 2,861,898 5,267,583 Issued for distributions reinvested 13,057 — 1,233,145 645,331 2,538,712 658,662 34,907 — Redeemed (3,561,724 ) (5,668,289 ) (1,433,259 ) (2,908,153 ) (1,329,165 ) (2,174,522 ) (3,297,661 ) (2,228,081 ) Net increase (decrease) in Class A shares outstanding (765,785 ) 193,454 1,426,731 1,022,255 2,377,790 624,479 (400,856 ) 3,039,502 Class B: Proceeds from shares sold 27,883 49,006 24,481 43,411 10,678 16,135 16,020 22,103 Issued for distributions reinvested — — 28,599 19,864 44,235 12,644 — — Cost of shares redeemed (99,819 ) (219,786 ) (76,480 ) (161,529 ) (31,097 ) (64,381 ) (25,958 ) (50,706 ) Net increase (decrease) in Class B shares outstanding (71,936 ) (170,780 ) (23,400 ) (98,254 ) 23,816 (35,602 ) (9,938 ) (28,603 ) Advisor Class: Proceeds from shares sold — 118 207 30 79 39 156 78 Issued for distributions reinvested — — 2 — 7 — — — Cost of shares redeemed — — (51 ) — (79 ) — (156 ) — Net increase in Advisor Class shares outstanding — 118 158 30 7 39 — 78 Institutional Class: Sold 289,273 118 88,937 30 203,221 39 187,940 78 Issued for distributions reinvested — — 4,924 — 32,040 — — — Redeemed (24,852 ) — (6,927 ) — (16,532 ) — (15,946 ) — Net increase in Institutional Class shares outstanding 264,421 118 86,934 30 218,729 39 171,994 78 150 See notes to financial statements 151 Notes to Financial Statements FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 1. Significant Accounting Policies —First Investors Income Funds (“Income Funds”) and First Investors Equity Funds (“Equity Funds”), each a Delaware statutory trust (each a “Trust”, collectively, “the Trusts”), are registered under the Investment Company Act of 1940 (the “1940 Act”) as open-end management investment companies and operate as series funds. The Income Funds issue shares of beneficial interest in the Cash Management Fund, Government Fund, Investment Grade Fund, Strategic Income Fund, International Opportunities Bond Fund, Floating Rate Fund and Fund For Income. The Equity Funds issue shares of beneficial interest in the Total Return Fund, Equity Income Fund (formerly Value Fund), Growth & Income Fund, Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund (each a “Fund”, collectively, “the Funds”). The Trusts account separately for the assets, liabilities and operations of each Fund. The objective of each Fund as of March 31, 2014, is as follows: Cash Management Fund seeks to earn a high rate of current income consistent with the preservation of capital and maintenance of liquidity. Government Fund seeks to achieve a significant level of current income which is consistent with security and liquidity of principal. Investment Grade Fund seeks to generate a maximum level of income consistent with investment in investment grade debt securities. Strategic Income Fund seeks a high level of current income. International Opportunities Bond Fund seeks total return consisting of income and capital appreciation. Floating Rate Fund seeks a high level of current income. Fund For Income seeks high current income. Total Return Fund seeks high, long-term total investment return consistent with moderate investment risk. Equity Income Fund seeks total return. Growth & Income Fund seeks long-term growth of capital and current income. Global Fund seeks long-term capital growth. Select Growth Fund seeks long-term growth of capital. Opportunity Fund seeks long-term capital growth. 152 Special Situations Fund seeks long-term growth of capital. International Fund primarily seeks long-term capital growth. A. Security Valuation—Except as provided below, a security listed or traded on an exchange or the Nasdaq Stock Market is valued at its last sale price on the exchange or market where the security is principally traded, and lacking any sales, the security is valued at the mean between the closing bid and asked prices. Securities traded in the over-the-counter (“OTC”) market (including securities listed on exchanges whose primary market is believed to be OTC) are valued at the mean between the last bid and asked prices based on quotes furnished by a market maker for such securities. Securities may also be priced by pricing services approved by the Trusts’ Board of Trustees (the “Board”). The pricing services consider security type, rating, market condition and yield data as well as market quotations, prices provided by market makers and other available information in determining value. Short-term debt securities that mature in 60 days or less are valued at amortized cost. The net asset value of the Strategic Income Fund is derived from the net asset values of the underlying Funds in which it invests. The Funds monitor for significant events occurring prior to the close of trading on the New York Stock Exchange that could have a material impact on the value of any securities that are held by the Funds. Examples of such events include trading halts, natural disasters, political events and issuer-specific developments. If the Valuation Committee of First Investors Management Company, Inc. (“FIMCO”) decides that such events warrant using fair value estimates, it will take such events into consideration in determining the fair values of such securities. If market quotations or prices are not readily available or determined to be unreliable, the securities will be valued at fair value as determined in good faith pursuant to procedures adopted by the Board. The Funds also use a pricing service to fair value foreign equity securities in the event that fluctuation in U.S. securities markets exceed a predetermined level or if a foreign market is closed. For valuation purposes, where applicable, quotations of foreign securities in foreign currency are translated to U.S. dollar equivalents using the foreign exchange quotation in effect. As of March 31, 2014, Fund For Income held four securities that were fair valued by FIMCO’s Valuation Committee with an aggregate value of $5,053,008, representing .7% of the Fund’s net assets. These securities were valued based on recent trades of such securities. International Fund held one security that was fair valued by FIMCO’s Valuation Committee with a value of $1,237,611, representing .5% of the Fund’s net assets. The Cash Management Fund values its portfolio securities in accordance with the amortized cost method of valuation under Rule 2a-7 of the 1940 Act. Amortized 153 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 cost is an approximation of market value of an instrument, whereby the difference between its acquisition cost and market value at maturity is amortized on a straight-line basis over the remaining life of the instrument. The effect of changes in the market value of a security as a result of fluctuating interest rates is not taken into account and thus the amortized cost method of valuation may result in the value of a security being higher or lower than its actual market value. In accordance with Accounting Standards Codification 820 “Fair Value Measurements and Disclosures” (“ASC 820”), investments held by the Funds are carried at “fair value”. As defined by ASC 820, fair value is the price that a fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment under current market conditions. Various inputs are used in determining the value of the fund’s investments. In addition to defining fair value, ASC 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. Equity securities traded on an exchange or the Nasdaq Stock Market are categorized in Level 1 of the fair value hierarchy to the extent that they are actively traded and valuation adjustments are not applied. The underlying funds in which Strategic Income Fund invests are also categorized in Level 1. Foreign securities that are fair valued in the event that fluctuations in U.S. securities markets exceed a predetermined level or if a foreign market is closed are categorized in Level 2. Corporate, sovereign and municipal bonds, asset backed, U.S. Government and U.S. Government Agency securities and loan participations are categorized in Level 2 to the extent that the inputs are observable and timely, otherwise they would be categorized as Level 3. Short-term notes that are valued at amortized cost are categorized in Level 2. 154 Foreign exchange contracts that are considered derivative instruments and are valued at the net unrealized appreciation or depreciation on the instruments are categorized in Level 2. Restricted securities and securities that are fair valued by the Valuation Committee may be categorized in either Level 2 or Level 3 of the fair value hierarchy depending on the relative significance of valuation inputs. The aggregate value by input level, as of March 31, 2014, for each Fund’s investments is included at the end of each Fund’s portfolio of investments. B. Federal Income Taxes—No provision has been made for federal income taxes on net income or capital gains since it is the policy of each Fund to continue to comply with the special provisions of the Internal Revenue Code applicable to investment companies, and to make sufficient distributions of income and capital gains (in excess of any available capital loss carryovers) to relieve it from all, or substantially all, such taxes. At September 30, 2013, capital loss carryovers were as follows: Not Subject to Year Capital Loss Carryovers Expire Expiration Long Short Fund Total 2014 2015 2016 2017 2018 2019 Term Term Government $ 7,061,305 $ 646,760 $ 1,909,473 $ 1,063,550 $ — $ — $ 40,595 $ — $ 3,400,927 Investment Grade 13,584,806 — — — 13,584,806 — Fund For Income 166,931,606 2,665,632 24,660,250 5,033,118 23,949,720 110,622,886 — — — Select Growth 31,245,713 — 31,245,713 — — — International 26,152,463 — — — 3,055,947 20,905,274 2,191,242 — — As a result of the passage of the Regulated Investment Company Modernization Act of 2010 (“the Modernization Act of 2010”), losses incurred in fiscal year 2010 and beyond retain their character as short-term or long-term, have no expiration date and are utilized prior to capital loss carryovers occurring prior to the enactment of the Modernization Act of 2010. The Funds recognize the tax benefits of uncertain tax positions only where the position is “more likely than not” to be sustained assuming examination by tax authorities. Management has analyzed the Funds’ tax positions and has concluded that no liability for unrecognized tax benefits should be recorded related to uncertain tax positions taken on returns filed for open tax years 2011–2013, or expected to be taken in the Funds’ 2014 tax returns. The Funds identify their major tax jurisdictions as U.S. Federal, New York State, New York City and foreign jurisdictions where the Funds make significant investments; however, the Funds are not aware of any tax position for which it is reasonably possible that the total amounts of unrecognized tax benefits will change materially in the next twelve months. 155 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 C. Distributions to Shareholders—Dividends from net investment income of the Government Fund, Investment Grade Fund, Strategic Income Fund, International Opportunities Bond Fund, Floating Rate Fund and Fund For Income are generally declared daily and paid monthly. The Cash Management Fund declares distributions, if any, daily and pays distributions monthly. Distributions are declared from the total of net investment income plus or minus all realized short-term gains and losses on investments. Dividends from net investment income, if any, of Total Return Fund, Equity Income Fund and Growth & Income Fund are declared and paid quarterly. Dividends from net investment income, if any, of Global Fund, Select Growth Fund, Opportunity Fund, Special Situations Fund and International Fund are declared and paid annually. Distributions from net realized capital gains, if any, of each of the Funds are normally declared and paid annually. Income dividends and capital gain distributions are determined in accordance with income tax regulations which may differ from accounting principles generally accepted in the United States of America. These differences are primarily due to differing treatments for capital loss carryfor-wards, deferral of wash sales losses, post-October capital losses, late loss deferrals, net operating losses and foreign currency transactions. D. Expense Allocation—Expenses directly charged or attributable to a Fund are paid from the assets of that Fund. General expenses of the Trusts are allocated among and charged to the assets of each Fund on a fair and equitable basis, which may be based on the relative assets of each Fund or the nature of the services performed and relative applicability to each Fund. E. Use of Estimates—The preparation of the financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expense during the reporting period. Actual results could differ from those estimates. F. Foreign Currency Translations—The accounting records of International Opportunities Bond Fund, Global Fund and International Fund are maintained in U.S. dollars. Portfolio securities and other assets and liabilities denominated in foreign currencies are translated to U.S. dollars at the date of valuation. Purchases and sales of investment securities, dividend income and certain expenses are translated to U.S. dollars at the rates of exchange prevailing on the respective dates of such transactions. International Opportunities Bond Fund, Global Fund and International Fund do not isolate that portion of gains and losses on investments which is due to changes in foreign exchange rates from that which is due to changes in market prices of the 156 investments. These changes are included with the net realized and unrealized gains and losses from investments. Net realized and unrealized gains and losses on foreign currency transactions include gains and losses from the sales of foreign currency and gains and losses on accrued foreign dividends and related withholding taxes. G. Other—Security transactions are generally accounted for on the first business day following the date the securities are purchased or sold, except for financial reporting purposes, which is trade date. Investments in securities issued on a when-issued or delayed delivery basis are generally reflected in the assets of the Funds on the first business day following the date the securities are purchased and the Funds segregate assets for these transactions. Cost of securities is determined and gains and losses are based on the identified cost basis for both financial statement and federal income tax purposes. Dividend income is recorded on the ex-dividend date or for certain foreign dividends, as soon as the Fund becomes aware of the dividends. Interest income and estimated expenses are accrued daily. Bond discounts and premiums are accreted or amortized using the interest method. Withholding taxes on foreign dividends have been provided in accordance with the Funds’ understanding of the applicable country’s tax rules and rates. The Bank of New York Mellon, custodian for the Cash Management Fund, Government Fund, Investment Grade Fund, Floating Rate Fund and Fund For Income, may provide credits against custodian charges based on uninvested cash balance of the Funds. For the six months ended March 31, 2014, the Bank of New York Mellon did not provide any credits. Brown Brothers Harriman & Co. serves as custodian for the Strategic Income Fund, the International Opportunities Bond Fund and each Fund in the Equity Funds. Certain of the Equity Funds reduced expenses through brokerage service arrangements. For the six months ended March 31, 2014, expenses were reduced by a total of $14,309 for certain of the Equity Funds under these arrangements. 2. Security Transactions —For the six months ended March 31, 2014, purchases and sales of securities and long-term U.S. Government obligations (excluding U.S. Treasury bills, short-term securities and foreign currencies) were as follows: 157 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 Long-Term U.S. Securities Government Obligations Cost of Proceeds Cost of Proceeds Fund Purchases of Sales Purchases of Sales Government $ 147,386,239 $ 172,152,824 $ 91,196,479 $ 81,433,303 Investment Grade 106,443,706 116,716,239 — — Strategic Income 35,790,442 9,687,822 — — International Opportunities Bond 49,192,800 46,494,521 — — Floating Rate 68,559,766 2,121,718 — — Fund For Income 166,890,653 144,655,512 — — Total Return 148,860,011 171,392,786 22,822,892 11,068,674 Equity Income 73,876,768 62,698,064 — — Growth & Income 219,498,019 195,025,696 — — Global 378,446,042 329,677,672 — — Select Growth 72,819,582 78,927,309 — — Opportunity 164,805,332 154,765,511 — — Special Situations 169,317,150 149,173,341 — — International 42,050,319 41,620,737 — — At March 31, 2014, aggregate cost and net unrealized appreciation (depreciation) of securities for federal income tax purposes were as follows: Net Gross Gross Unrealized Fund Aggregate Unrealized Unrealized Appreciation Cost Appreciation Cost Appreciation Depreciation (Depreciation) Government $ 366,271,263 $ 7,824,986 $ 2,899,646 $ 4,925,340 Investment Grade 522,393,440 25,743,198 3,268,221 22,474,977 Strategic Income 74,764,037 904,276 266,283 637,993 International Opportunities Bond 99,237,577 2,280,379 2,838,072 (557,693 ) Floating Rate 66,424,958 210,518 171,636 38,882 Fund For Income 672,841,798 27,323,240 2,359,459 24,963,781 Total Return 559,773,511 183,421,702 3,526,343 179,895,359 Equity Income 396,446,024 149,865,581 2,906,933 146,958,648 Growth & Income 1,064,525,121 681,394,507 10,319,205 671,075,302 Global 365,785,854 32,968,311 7,684,463 25,283,848 Select Growth 249,680,976 115,985,311 2,534,397 113,450,914 Opportunity 511,935,691 321,763,731 6,636,508 315,127,223 Special Situations 379,367,491 97,021,143 6,214,469 90,806,674 International 168,531,339 62,021,573 5,001,530 57,020,043 158 The Strategic Income Fund may invest in the Institutional Class of Cash Management Fund, Government Fund, Investment Grade Fund, International Opportunities Bond Fund, Floating Rate Fund, Fund For Income, Equity Income Fund, Tax Exempt Income Fund and Tax Exempt Opportunities Fund. During the six months ended March 31, 2014, purchases and sales of shares, dividends, capital gains distributions received and realized gains (losses) recognized by Strategic Income Fund from investments in the Institutional Classes of the Funds were as follows: Realized Balance of Balance of Capital Gain (Loss) Shares Held Purchases/ Sales/ Shares Held Value Dividend Gains on Security Fund 9/30/2013 Additions Reductions 3/31/2014 3/31/2014 Income Distributions Transactions Government 424,622 519,038 (264,866 ) 678,794 $ 7,385,283 $ 71,677 $ — $ 2,836 Investment Grade 952,122 897,691 (328,805 ) 1,521,008 15,073,189 295,021 — 40,726 International Opportunities Bond 710,236 379,654 (337,341 ) 752,549 7,517,965 111,706 — (22,910 ) Floating Rate — 374,054 — 374,054 3,744,280 29,088 — — Fund For Income 7,144,602 4,169,569 (26,378 ) 11,287,793 30,251,285 679,841 — 2,374 Equity Income 523,018 292,765 (24,017 ) 791,766 7,680,134 67,448 100,350 21,946 9,754,600 6,632,771 (981,407 ) 15,405,964 $ 71,652,136 $ 1,254,781 $ 100,350 $ 44,972 3. Advisory Fee and Other Transactions With Affiliates —Certain officers of the Trusts are officers of the Trusts’ investment adviser, FIMCO, their underwriter, First Investors Corporation (“FIC”) and their transfer agent, Administrative Data Management Corp. (“ADM”). Trustees of the Trusts who are not officers or directors of FIMCO or its affiliates are remunerated by the Funds. For the six months ended March 31, 2014, total trustees fees accrued by the Income Funds and Equity Funds amounted to $45,999 and $121,983, respectively. The Investment Advisory Agreements provide as compensation to FIMCO for each Fund, an annual fee, payable monthly, at the following rates: Cash Management Fund —.50% of the Fund’s average daily net assets. For the six months ended March 31, 2014, FIMCO has voluntarily waived $235,607 in advisory fees to limit the Fund’s overall expense ratio to .60% on Class A shares, 1.35% on Class B shares and .60% on Institutional Class shares. Also, FIMCO has voluntarily waived an additional $101,493 in advisory fees and assumed $250,533 of other Fund expenses to prevent a negative yield on the Fund’s shares. Government and Investment Grade Funds —.66% on the first $500 million of each Fund’s average daily net assets, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $1.5 billion. For the periods October 1, 2013 through December 31, 2013 and January 1, 2014 through March 31, 2014, FIMCO has voluntarily waived $216,452 in advisory fees on Government Fund 159 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 to limit the advisory fee to .53% and to .55%, respectively, of its average daily net assets. For the six months ended March 31, 2014, FIMCO has voluntarily waived $301,046 in advisory fees on Investment Grade Fund to limit the advisory fee to .55% of its average daily net assets. Strategic Income Fund —.05% of the Fund’s average daily net assets. Floating Rate Fund —.60% on the first $250 million of the Fund’s average daily net assets, .55% on the next $250 million, .50% on the next $500 million, .45% on the next $1 billion and .40% on average daily net assets over $2 billion. For the period October 21, 2013 (commencement of operations) through March 31, 2014, FIMCO has waived, pursuant to an expense limitation agreement, $136,881 in advisory fees and assumed $54,342 in other expenses to limit the Fund’s overall expense ratio (exclusive of certain expenses) to 1.10% on Class A shares, .90% on Advisory Class shares and .70% on Institutional Class shares. International Opportunities Bond Fund and Fund For Income —.75% on the first $250 million of each Fund’s average daily net assets, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. For the six months ended March 31, 2014, FIMCO has waived, pursuant to an expense limitation agreement, $57,331 in advisory fees to limit the International Opportunities Bond Fund’s overall expense ratio (exclusive of certain expenses) to 1.30% on Class A shares. For the six months ended March 31, 2014, FIMCO has voluntarily waived $77,670 in advisory fees on Fund For Income to limit the advisory fee to .70% of its average daily net assets. Total Return Fund — .75% on the first $300 million of the Fund’s average daily net assets, .70% on the next $200 million, .65% on the next $500 million, .60% on the next $1 billion, .55% on the next $1 billion, down to .50% on average daily net assets over $3 billion. Equity Income, Growth & Income, Select Growth, and Opportunity Funds —.75% on the first $300 million of each Fund’s average daily net assets, .72% on the next $200 million, .69% on the next $250 million, .66% on the next $500 million, declining by .02% on each $500 million thereafter, down to .60% on average daily net assets over $2.25 billion. Global Fund —.95% on the first $600 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the six months ended March 31, 2014, FIMCO has voluntarily waived $85,430 in advisory fees to limit the advisory fee to .90% of the Fund’s average daily net assets. 160 Special Situations Fund —1% on the first $200 million of the Fund’s average daily net assets, .75% on the next $300 million, .72% on the next $250 million, .69% on the next $250 million, .66% on the next $500 million, and .64% on average daily net assets over $1.5 billion. For the six months ended March 31, 2014, FIMCO has voluntarily waived $138,624 in advisory fees to limit the advisory fee to .80% of the Fund’s average daily net assets. International Fund —.98% on the first $300 million of the Fund’s average daily net assets, .95% on the next $300 million, .92% on the next $400 million, .90% on the next $500 million and .88% on average daily net assets over $1.5 billion. For the six months ended March 31, 2014, total advisory fees accrued to FIMCO by the Income Funds and Equity Funds were $6,391,351 and $18,998,901, respectively, of which $1,126,480 and $224,054, respectively, was voluntarily waived by FIMCO as noted above. FIMCO has entered into an expense limitation agreement with the Strategic Income Fund (“SIF”) to limit SIF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.30% of the average daily net assets on Class A shares and 1.00% of the average daily net assets on Advisor Class shares. The agreement expires on January 31, 2015. For the period April 3, 2013 (commencement of operations) to September 30, 2013, FIMCO assumed $95,428 under the terms of the agreement. FIMCO and SIF have agreed that any expenses of SIF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by SIF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of SIF’s Class A shares and Advisor Class shares to exceed the foregoing limits. During the period October 1, 2013 to March 31, 2014, SIF repaid FIMCO $95,428 pursuant to the terms of the agreement. The expense limitation agreement may be terminated or amended prior to January 31, 2015, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the International Opportunities Bond Fund (“IOBF”) to limit IOBF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.30% of the average daily net assets on the Class A shares. The agreement expires on January 31, 2015. For the six months ended 161 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 March 31, 2014, FIMCO assumed $57,332 under the terms of the agreement. FIMCO and IOBF have agreed that any expenses of IOBF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by IOBF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of IOBF’s Class A shares to exceed the foregoing limits. For the period August 20, 2012 (commencement of operations) to March 31, 2014, the total organizational expenses and expenses incurred in excess of the above stated limitation was $563,823. The expense limitation agreement may be terminated or amended prior to January 31, 2015, with the approval of the Board. FIMCO has entered into an expense limitation agreement with the Floating Rate Fund (“FRF”) to limit FRF’s total annual fund operating expenses (exclusive of interest expenses, taxes, brokerage commissions, acquired fund fees and expenses, dividend costs related to short sales, and extraordinary expenses, such as litigation expenses, if any) to 1.10% of the average daily net assets on the Class A shares, .90% of the average daily net assets on Advisor Class shares and .70% of the average daily net assets on Institutional Class shares. The agreement expires on January 31, 2015. For the period October 21, 2013 (commencement of operations) to March 31, 2014, FIMCO assumed $191,223 under the terms of the agreement. FIMCO and FRF have agreed that any expenses of FRF assumed by FIMCO pursuant to this agreement be repaid to FIMCO by FRF within three years after the date the fee limitation and/or expense reimbursement has been made by FIMCO, provided that such repayment does not cause the expenses of FRF’s Class A shares, Advisor Class shares and Institutional Class shares to exceed the foregoing limits. The expense limitation agreement may be terminated or amended prior to January 31, 2015, with the approval of the Board. For the six months ended March 31, 2014, FIC, as underwriter, received from the Income Funds and Equity Funds $3,509,361 and $10,608,666, respectively, in commissions in connection with the sale of shares of the Funds, after allowing $317,409 and $402,379, respectively, to other dealers. For the six months ended March 31, 2014, shareholder servicing costs for the Income Funds and Equity Funds included $1,253,067 and $3,644,903, respectively, in transfer agent fees accrued to ADM, of which $22,490 was voluntarily waived by ADM on the Cash Management Fund. ADM has entered into an agreement with the Funds to limit the transfer agency expenses for Advisor Class and Institutional Class shares (for those Funds with such classes) to 0.20% and 0.05%, of the Advisor Class and Institutional Class shares average daily net assets, respectively. The agreement expires on January 31, 2015. ADM can be reimbursed by each Class within three years after the date the expense 162 limitation has been made by ADM, provided that such repayment does not cause the transfer agency expenses of Advisor Class and Institutional Class shares to exceed the foregoing limits. The expense limitation may be terminated or amended prior to January 31, 2015, with the approval of the Board. For the six months ended March 31, 2014, ADM assumed transfer agent fees for the Income Funds and Equity Funds of $54 and $73, respectively. Pursuant to Distribution Plans adopted under Rule 12b-1 of the 1940 Act, each Fund, other than the Cash Management Fund, is authorized to pay FIC a fee up to .30% of the average daily net assets of the Class A shares and 1% of the average daily net assets of the Class B shares on an annualized basis each fiscal year, payable monthly. The Cash Management Fund is authorized to pay FIC a fee up to 1% of the average daily net assets of the Class B shares. The fee consists of a distribution fee and a service fee. The service fee is paid for the ongoing servicing of clients who are shareholders of that Fund. For the six months ended March 31, 2014, total distribution plan fees accrued to FIC by the Income Funds and Equity Funds amounted to $2,693,882 and $7,828,348, respectively. Brandywine Global Investment Management, LLC, serves as investment subadviser to International Opportunities Bond Fund. Muzinich & Co., Inc., serves as investment subadviser to Floating Rate Fund and Fund For Income. Wellington Management Company, LLP serves as investment subadviser to Global Fund. Smith Asset Management Group, L.P. serves as investment subadviser to Select Growth Fund. Vontobel Asset Management, Inc. serves as investment subadviser to International Fund. The subadvisers are paid by FIMCO and not by the Funds. 4. Restricted Securities —Certain restricted securities are exempt from the registration requirements under Rule 144A of the Securities Act of 1933 and may only be sold to qualified institutional investors. Unless otherwise noted, these 144A securities are deemed to be liquid. At March 31, 2014, Investment Grade Fund held twenty-four 144A securities with an aggregate value of $82,370,976 representing 14.6% of the Fund’s net assets, International Opportunities Bond Fund held six 144A securities with an aggregate value of $4,845,378 representing 4.5% of the Fund’s net assets, Floating Rate Fund held three 144A securities with an aggregate value of $741,907 representing 1.1% of the Fund’s net assets, Fund For Income held one hundred sixteen 144A securities with an aggregate value of $245,378,689 representing 34.5% of the Fund’s net assets and Total Return Fund held twenty-one 144A securities with an aggregate value of $23,214,940 representing 3.1% of the Fund’s net assets. Certain restricted securities are exempt from the registration requirements under Section 4(2) of the Securities Act of 1933 and may only be sold to qualified investors. Unless 163 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 otherwise noted, these Section 4(2) securities are deemed to be liquid. At March 31, 2014, Cash Management Fund held eight Section 4(2) securities with an aggregate value of $31,643,502 representing 22.4% of the Fund’s net assets. These securities are valued as set forth in Note 1A. 5. Derivatives —The Funds (other than the Cash Management and Strategic Income Funds) may invest in derivatives such as futures contracts and options on futures contracts (“options”), to increase income, hedge against changes in interest rates or enhance potential return. The Funds may enter into interest rate futures contracts on U.S. Treasury obligations and options thereon that are traded on a U.S. exchange. An interest rate futures contract provides for the future sale by one party and the purchase by another party of a specified amount of a particular financial instrument (debt security) at a specified price, date, time and place. Such investments may be used for the purpose of hedging against changes in the value of a Fund’s portfolio securities due to anticipated changes in interest rates and market conditions. A public market exists for interest rate futures contracts covering a number of debt securities, including long-term U.S. Treasury Bonds, 10-year U.S. Treasury Notes and three-month U.S. Treasury Bills. No price is paid upon entering into futures contracts. Instead, upon entering into a futures contract, the Funds are required to deposit with their custodian in a segregated account in the name of the futures broker through which the transaction is effected an amount of cash or U.S. Government securities generally equal to 3%-5% or less of the contract value. This amount is known as “initial margin.” An option on an interest rate futures contract generally gives the purchaser the right, in return for the premium paid, to assume a position in a futures contract at a speci-fied exercise price at any time prior to the expiration date of the option. The Funds may purchase put and call options on interest rate futures contracts on U.S. Treasury obligations which are traded on a U.S. exchange as a hedge against changes in interest rates, and may enter into closing transactions with respect to such options to terminate existing positions. There is no guarantee such closing transactions can be effected. When writing a call or put option on a futures contract, margin also must be deposited in accordance with applicable exchange rules. Initial margin on futures contracts is in the nature of a performance bond or good-faith deposit that is returned to a Fund upon termination of the transaction, assuming all obligations have been satisfied. Under certain circumstances, such as periods of high volatility, a Fund may be required by an exchange to increase the level of its initial margin payment. Subsequent payments, called “variation margin,” to and from the broker, are made on a daily basis as the value of the futures position varies, a process known as “marking to market.” Variation margin does not involve borrowing to finance the futures 164 transactions, but rather represents a daily settlement of a Fund’s obligation to or from a clearing organization. A Fund is also obligated to make initial and variation margin payments when it writes options on futures contracts. To the extent that a Fund participates in the futures or options markets, it will incur investment risks and transaction costs to which it would not be subject absent the use of these strategies. The use of these strategies involves certain special risks, including: (1) dependence on the ability of the Funds’ investment adviser, FIMCO to predict correctly movements in the direction of interest rates and securities prices; (2) imperfect correlation between the price of futures contracts and options thereon and movements in the prices of the securities or currencies being hedged; (3) the fact that skills needed to use these strategies are different from those needed to select portfolio securities; (4) the leverage (if any) that is created by investing in the option or futures contract; and (5) the possible absence of a liquid secondary market for any particular instrument at any time. If FIMCO’s prediction of movements in the direction of the securities and interest rate markets is inaccurate, the adverse consequences to that Fund may leave it in a worse position than if such strategies were not used. During the six months ended March 31, 2014, the Funds did not participate in interest rate futures contracts. At March 31, 2014, the Funds had no open investments in futures contracts or options. 6. High Yield Credit Risk —The investments of Floating Rate Fund and Fund For Income in high yield securities, whether rated or unrated, may be considered speculative and subject to greater market fluctuations and risks of loss of income and principal than lower-yielding, higher-rated, fixed-income securities. The risk of loss due to default by the issuer may be significantly greater for holders of high-yielding securities, because such securities are generally unsecured and are often subordinated to other creditors of the issuer. 7. Foreign Exchange Contracts —The International Opportunities Bond Fund may enter into foreign exchange contracts for the purchase or sale of foreign currencies at negotiated rates at future dates. These contracts are considered derivative instruments and are used to decrease exposure to foreign exchange risk associated with foreign currency denominated securities held by the Fund. The Fund could be exposed to risk if counterparties to the contracts are unable to meet the terms of their contracts or if the value of the foreign currency changes unfavorably. Foreign exchange contracts are “marked-to-market” daily at the applicable translation rate and the resulting unrealized gains and losses are reflected in the Fund’s assets. 165 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 The International Opportunities Bond Fund had the following foreign exchange contracts open at March 31, 2014: Unrealized Settlement Foreign Receive Appreciation Counterparty Date Currency (Deliver) Asset Liability (Depreciation) J.P. Morgan 4/24/14 IDR 24,440,000,000 $ 2,151,409 $ 2,019,184 $ 132,225 Citibank 4/25/14 PLN 13,030,000 4,312,570 4,278,078 34,492 Citibank 4/25/14 PLN (13,030,000 ) 4,217,852 4,312,570 (94,718 ) HSBC 5/7/14 EUR 1,710,000 2,356,800 2,325,330 31,470 Citibank 5/7/14 EUR (1,050,000 ) 1,418,550 1,447,158 (28,608 ) UBS 5/12/14 AUD 1,080,000 1,001,001 969,245 31,756 Morgan Stanley 5/12/14 AUD 7,860,000 7,285,063 7,094,265 190,798 HSBC 5/12/14 AUD 210,000 194,639 186,593 8,046 Morgan Stanley 5/12/14 AUD (12,630,000 ) 11,257,119 11,706,151 (449,031 ) J.P. Morgan 6/4/14 IDR 23,390,000,000 2,058,979 1,987,762 71,216 HSBC 6/6/14 CLP 539,000,000 978,683 952,802 25,881 HSBC 6/13/14 CLP 653,000,000 1,185,677 1,163,267 22,410 Citibank 6/17/14 NZD (4,630,000 ) 3,892,510 4,017,667 (125,157 ) Barclays 6/18/14 INR 322,000,000 5,391,603 5,173,106 218,497 HSBC 6/19/14 HUF 276,000,000 1,237,365 1,216,502 20,863 HSBC 7/11/14 CLP 1,705,600,000 3,096,924 3,004,062 92,862 HSBC 7/28/14 CLP 662,000,000 1,202,019 1,182,163 19,856 Net Unrealized gain on open foreign exchange contracts $ 202,858 Fair Value of Derivative Instruments —The fair value of derivative instruments on the International Opportunities Bond Fund as of March 31, 2014, was as follows: Assets Derivatives Liability Derivatives Derivatives not accounted Statements of Statements of for as hedging instruments Assets and Assets and under ASC 815 Liabilities Liabilities Location Value Location Value Foreign exchange Unrealized Unrealized contracts: appreciation depreciation of of foreign foreign exchange exchange contracts contracts $ $ 166 The effect of International Opportunities Bond Fund’s derivative instruments on the Statement of Operations are as follows: Amount of Realized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Realized Loss for as hedging instruments on Foreign Exchange under ASC 815 Transactions Foreign exchange transactions International Opportunities Bond Fund $ (1,074,573 ) Amount of Change in Unrealized Gain or Loss Recognized on Derivatives Derivatives not accounted Net Unrealized Appreciation for as hedging instruments on Foreign Exchange under ASC 815 Transactions Foreign exchange transactions: International Opportunities Bond Fund $ 202,858 8. Capital —The Trusts are authorized to issue an unlimited number of shares of ben-eficial interest without par value. The Trusts consist of the Funds listed on the cover page, each of which is a separate and distinct series of the Trusts. Each Fund has designated four classes of shares, Class A, Class B, Advisor Class and Institutional Class shares (each, a “Class”) except for Cash Management Fund which has designated only Class A, Class B and Institutional Class shares and Strategic Income Fund which has designated only Class A and Advisor Class shares and International Opportunities Bond Fund and Floating Rate Fund which have designated only Class A, Advisor Class and Institutional Class shares. Advisor Class and Institutional Class shares are new classes that have been added to the Trusts. Institutional Class and Advisor Class shares were available for sale to the public in May 2013 and October 2013, respectively. Not all classes of shares of each Fund may be available in all jurisdictions. Each share of each Class has an equal beneficial interest in the assets, has identical voting, dividend, liquidation and other rights and is subject to the same terms and conditions except that expenses allocated to a Class may be borne solely by that Class as determined by the Board and a Class may have exclusive voting rights with respect to matters affecting only that Class. Cash Management Fund’s Class A, Class B and Institutional Class shares are sold without an initial sales charge; however, its Class B shares may only be acquired through an exchange of Class B shares from another First Investors eligible Fund or through the reinvestment of dividends on Class B shares and are generally subject to a contingent deferred sales charge at 167 Notes to Financial Statements (continued) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS March 31, 2014 the rate of 4% in the first year and declining to 0% over a six-year period, which is payable to FIC as underwriter of the Trusts. The shares sold by the other Funds have a public offering price that reflects different sales charges and expense levels. Class A shares are sold with an initial sales charge of up to 5.75% of the amount invested and together with the Class B shares are subject to distribution plan fees as described in Note 3. Class B shares are sold without an initial sales charge, but are generally subject to a contingent deferred sales charge which declines in steps from 4% to 0% over a six-year period. Class B shares automatically convert into Class A shares after eight years. There are no sales charges associated with the purchase of Advisor Class and Institutional Class shares. Realized and unrealized gains or losses, investment income and expenses (other than distribution plan fees) are allocated daily to each class of shares based upon the relative proportion of net assets to each class. 9. Litigation —The Equity Income and Blue Chip Funds have been named, and have received notice that they may be putative members of the proposed defendant class of shareholders, in a lawsuit filed in the United States Bankruptcy Court for the District of Delaware on November 1, 2010, by the Official Committee of Unsecured Creditors of Tribune Company (the “Committee”). The Committee is seeking to recover all payments made to beneficial owners of common stock in connection with a leveraged buyout of the Tribune Company (“LBO”), including payments made in connection with a 2007 tender offer into which the Blue Chip and Equity Income Funds tendered their shares of common stock of the Tribune Company. On December 9, 2011, the Blue Chip Fund was reorganized into the Growth & Income Fund pursuant to a Plan of Reorganization and Termination, whereby all of the assets of the Blue Chip Fund were transferred to the Growth & Income Fund, the Growth & Income Fund assumed all of the liabilities of the Blue Chip Fund, including any contingent liabilities with respect to pending or threatened litigation or actions, and shareholders of Blue Chip Fund became shareholders of Growth & Income Fund. The adversary proceeding brought by the Committee has been transferred to the Southern District of New York and consolidated with other similar suits as discussed below. In addition, on June 2, 2011, the Blue Chip and Equity Income Funds were named as defendants in a lawsuit brought in connection with the Tribune Company’s LBO by Deutsche Bank Trust Company Americas, in its capacity as successor indenture trustee for a certain series of Senior Notes, Law Debenture Trust Company of New York, in its capacity as successor indenture trustee for a certain series of Senior Notes, and Wilmington Trust Company, in its capacity as successor indenture trustee for the PHONES Notes (together, the “Bondholder Plaintiffs”) in the Supreme Court of the State of New York. The Blue Chip and Equity Income Funds have also been named in a similar suit filed on behalf of participants in Tribune 168 defined-compensation plans (the “Retiree Plaintiffs”). That suit was also initially filed in the Supreme Court of New York but later removed and consolidated in the Southern District of New York with the other Tribune suits. As with the Bondholder Plaintiffs and the Committee, the Retiree Plaintiffs seek to recover payments of the proceeds of the LBO. These suits have been removed to the United States District Court for the Southern District of New York and administratively consolidated with other substantially similar suits against other former Tribune shareholders (the “MDL Proceeding”). On September 23, 2013, the Judge in the MDL Proceeding dismissed various state law constructive fraudulent transfer suits, resulting in the Funds being dismissed from the Bondholder and Retiree Plaintiffs’ actions. On September 30, 2013, counsel for the plaintiffs in those suits appealed the MDL Judge’s dismissal ruling to the Second Circuit. The extent of the Funds’ potential liability in any such actions has not been determined. The Funds have been advised by counsel that the Funds could be held liable to return all or part of the proceeds received in any of these actions, as well as interest and court costs, even though the Funds had no knowledge of, or participation in, any misconduct. The Equity Income Fund received proceeds of $1,526,566 in connection with the LBO, representing 0.28% of its net assets as of March 31, 2014. The Blue Chip Fund received proceeds of $790,772 in connection with the LBO, representing 0.05% of the net assets of Growth & Income Fund as of March 31, 2014. The Equity Income and Growth & Income Funds cannot predict the outcomes of these proceedings, and thus have not accrued any of the amounts sought in the various actions in the accompanying financial statements. 10. New Fund —On February 20, 2014, the Board approved the establishment of a new series of the First Investors Income Funds, First Investors Limited Duration High Quality Bond Fund (the “Limited Duration Fund”). The Limited Duration Fund is registered under the Investment Company Act of 1940 as a diversified fund and is authorized to issue an unlimited number of shares of beneficial interest of Class A, Advisor Class and Institutional Class. Under normal circumstances, the Fund will invest at least 80% of its net assets (plus any borrowings for investment purposes) in investment grade bonds. For purposes of the 80% test, investment grade bonds may also include other investment grade fixed-income securities. The investment objective of the Fund is to seek current income consistent with low volatility of principal. The Fund commenced operations on May 19, 2014. 11. Subsequent Events —Subsequent events occurring after March 31, 2014 have been evaluated for potential impact to this report through the date the financial statements were issued. There were no subsequent events to report that would have a material impact on the Funds’ financial statements. 169 Financial Highlights FIRST INVESTORS INCOME FUNDS The following table sets forth the per share operating performance data for a share outstanding, total return, ratios to average net assets and other supplemental data for each fiscal year ended September 30 unless otherwise indicated. P E R S H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Asset Net Realized Net Asset Net Assets** Waived or Assumed Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Net Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Investment Turnover of Period Income Investments Operations Income Gain Distributions Period Return * (in thousands) Credits Credits(a) Income Expenses(a) Income (Loss) Rate CASH MANAGEMENT FUND Class A 2009 $ $ — $ $ — $ $ 0.54 % $ .71 % .71 % .58 % 1.03 % .26 % N/A 2010 1.00 — 1.00 0.00 134,103 .30 .30 .00 1.08 (.78 ) N/A 2011 1.00 — 1.00 0.00 148,171 .17 .17 .00 1.06 (.89 ) N/A 2012 1.00 — 1.00 0.00 135,028 .12 .12 .00 1.02 (.90 ) N/A 2013 1.00 — 1.00 0.00 130,272 .11 .11 .00 .97 (.86 ) N/A 2014 ^ 1.00 — 1.00 0.00 † 137,719 .08 †† .08 †† .00 †† .99 †† (.91 )†† N/A Class B 2009 1.00 .001 — .001 .001 — .001 1.00 0.14 3,430 1.13 1.13 .16 1.78 (.49 ) N/A 2010 1.00 — 1.00 0.00 1,739 .30 .30 .00 1.83 (1.53 ) N/A 2011 1.00 — 1.00 0.00 1,519 .17 .17 .00 1.81 (1.64 ) N/A 2012 1.00 — 1.00 0.00 896 .12 .12 .00 1.77 (1.65 ) N/A 2013 1.00 — 1.00 0.00 571 .12 .12 .00 1.72 (1.60 ) N/A 2014 ^ 1.00 — 1.00 0.00 † 702 .08 †† .08 †† .00 †† 1.66 †† (1.58 )†† N/A Institutional Class 2013 ■ 1.00 — 1.00 0.00 † 1 .15 †† .15 †† .00 †† 2.60 †† (2.45 )†† N/A 2014 ^ 1.00 — 1.00 0.00 † 2,548 .08 †† .08 †† .00 †† .66 †† (0.58 )†† N/A GOVERNMENT FUND Class A 2009 $ — $ $ 8.59 % $ 1.10 % 1.10 % 4.03 % 1.26 % 3.87 % 43 % 2010 11.20 .43 .16 .59 .43 — .43 11.36 5.39 325,979 1.13 1.13 3.44 1.24 3.33 42 2011 11.36 .36 .28 .64 .41 — .41 11.59 5.73 346,828 1.12 1.12 3.12 1.23 3.01 35 2012 11.59 .27 .04 .31 .38 — .38 11.52 2.71 382,064 1.10 1.10 2.28 1.21 2.17 36 2013 11.52 .17 (.43 ) (.26 ) .32 — .32 10.94 (2.29 ) 355,264 1.10 1.10 1.57 1.21 1.46 101 2014 ^ 10.94 .10 (.05 ) .05 .13 — .13 10.86 0.48 † 348,555 1.07 †† 1.07 †† 1.79 †† 1.19 †† 1.67 †† 67 † Class B 2009 10.76 .39 .43 .82 .39 — .39 11.19 7.75 13,131 1.80 1.80 3.33 1.96 3.17 43 2010 11.19 .35 .17 .52 .36 — .36 11.35 4.70 10,860 1.83 1.83 2.74 1.94 2.63 42 2011 11.35 .26 .29 .55 .33 — .33 11.57 4.94 7,284 1.82 1.82 2.42 1.93 2.31 35 2012 11.57 .17 .07 .24 .30 — .30 11.51 2.11 6,393 1.80 1.80 1.59 1.91 1.47 36 2013 11.51 .07 (.42 ) (.35 ) .24 — .24 10.92 (3.06 ) 4,717 1.84 1.84 .82 1.95 .71 101 2014 ^ 10.92 .05 (.05 ) — .09 — .09 10.83 0.03 † 3,829 1.89 †† 1.89 †† .97 †† 2.01 †† .85 †† 67 † Advisor Class 2013 ■ 11.29 .10 (.30 ) (.20 ) .15 — .15 10.94 (1.75 )† 1 .95 †† .95 †† 1.68 †† 5.17 †† (2.54 )†† 101 2014 ^ 10.94 .08 (.04 ) .04 .14 — .14 10.84 0.35 † 1 .84 †† .84 †† 2.02 †† 3.16 †† (.30 )†† 67 † Institutional Class 2013 ■ 11.29 .14 (.31 ) (.17 ) .16 — .16 10.96 (1.54 )† 4,656 .68 †† .68 †† 2.14 †† .81 †† 2.01 †† 101 2014 ^ 10.96 .13 (.06 ) .07 .15 — .15 10.88 0.61 † 7,994 .64 †† .64 †† 2.19 †† .76 †† 2.07 †† 67 † 170 171 Financial Highlights (continued) FIRST INVESTORS INCOME FUNDS P E RS H A R E D A T A R A T I O S / S U P P L E M E N T A LD A T A Less Distributions Ratio to Average Net Investment Operations from Ratio to Average Assets Before Expenses Net Assets** Waived, Assumed or Reimbursed Net Asset Net Realized Net Asset Net Value, Net and Unrealized Total from Net Net Value, Net Assets Net Expenses Net Expenses Net Investment Portfolio Beginning Investment Gain (Loss) on Investment Investment Realized Total End of Total End of Period After Fee Before Fee Investment Income Turnover of Period Income Investments Operations Income Gain Period Period Return* (in thousands) Credits Credits(a) Income Expenses(a) (Loss) Rate INVESTMENT GRADE FUND Class A 2009 $ — $ $ 17.06 % $ 1.10 % 1.10 % 5.29 % 1.27 % 5.12 % 79 % 2010 9.10 .44 .72 1.16 .45 — .45 9.81 13.09 404,841 1.12 1.12 4.75 1.23 4.64 56 2011 9.81 .40 (.16 ) .24 .43 — .43 9.62 2.48 437,094 1.11 1.11 3.94 1.22 3.83 34 2012 9.62 .38 .68 1.06 .41 — .41 10.27 11.22 531,896 1.08 1.08 3.54 1.19 3.43 40 2013 10.27 .35 (.46 ) (.11 ) .38 — .38 9.78 (1.10 ) 543,955 1.07 1.07 3.20 1.18 3.09 33 2014 ^ 9.78 .16 .16 .32 .20 — .20 9.90 3.24 † 542,998 1.05 †† 1.05 †† 3.20 †† 1.16 †† 3.09 †† 19 † Class B 2009 8.22 .44 .85 1.29 .40 — .40 9.11 16.35 16,370 1.80 1.80 4.59 1.97 4.42 79 2010 9.11 .39 .70 1.09 .39 — .39 9.81 12.20 13,855 1.82 1.82 4.05 1.93 3.94 56 2011 9.81 .33 (.16 ) .17 .36 — .36 9.62 1.81 9,976 1.81 1.81 3.24 1.92 3.13 34 2012 9.62 .32 .66 .98 .34 — .34 10.26 10.41 8,036 1.78 1.78 2.84 1.89 2.74 40 2013 10.26 .27 (.45 ) (.18 ) .32 — .32 9.76 (1.82 ) 6,161 1.84 1.84 2.42 1.94 2.32 33 2014 ^ 9.76 .12 .14 .26 .16 — .16 9.86 2.71 † 5,466 1.93 †† 1.93 †† 2.31 †† 2.04 †† 2.20 †† 19 † Advisor Class 2013 ■ 10.23 .08 (.34 ) (.26 ) .19 — .19 9.78 (2.53 )† 1 .95 †† .95 †† 2.64 †† 5.17 †† (1.58 )†† 33 2014 ^ 9.78 .11 .20 .31 .20 — .20 9.89 3.19 † 1 .83 †† .83 †† 3.42 †† 3.07 †† 1.18 †† 19 † Institutional Class 2013 ■ 10.23 .14 (.38 ) (.24 ) .20 — .20 9.79 (2.37 )† 9,326 .66 †† .66 †† 3.06 †† .77 †† 2.95 †† 33 2014 ^ 9.79 .14 .19 .33 .21 — .21 9.91 3.43 † 16,733 .63 †† .63 †† 3.62 †† .74 †† 3.51 †† 19 † STRATEGIC INCOME FUND Class A 2013 ♦ $ $ ◀ $ ) $ ) $ — $ $ (.87 )%† $ 47,344 1.30 %††► 1.30 %††► 2.88 %††◀ 2.10 %††► 2.08 %††
